Name: Council Regulation (EC) NoÃ 40/2008 of 16 January 2008 fixing for 2008 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  international law
 Date Published: nan

 23.1.2008 EN Official Journal of the European Union L 19/1 COUNCIL REGULATION (EC) No 40/2008 of 16 January 2008 fixing for 2008 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (2), and in particular Article 2 thereof, Having regard to Council Regulation (EC) No 423/2004 of 26 February 2004 establishing measures for the recovery of cod stocks (3), and in particular Articles 6 and 8 thereof, Having regard to Council Regulation (EC) No 811/2004 of 21 April 2004 establishing measures for the recovery of the Northern hake stock (4), and in particular Article 5 thereof, Having regard to Council Regulation (EC) No 2166/2005 of 20 December 2005 establishing measures for the recovery of the Southern hake and Norway lobster stocks in the Cantabrian Sea and Western Iberian peninsula (5), and in particular Articles 4 and 8 thereof, Having regard to Council Regulation (EC) No 388/2006 of 23 February 2006 establishing a multiannual plan for the sustainable exploitation of the stock of sole in the Bay of Biscay (6), and in particular Article 4 thereof, Having regard to Council Regulation (EC) No 509/2007 of 7 May 2007 establishing a multi-annual plan for the sustainable exploitation of the stock of sole in the Western Channel (7), and in particular Articles 3 and 5 thereof, Having regard to Council Regulation (EC) No 676/2007 of 11 June 2007 establishing a multi-annual plan for fisheries exploiting stocks of plaice and sole in the North Sea (8), and in particular Articles 6 and 9 thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 4 of Regulation (EC) No 2371/2002 requires the Council to adopt the measures necessary to ensure access to waters and resources and the sustainable pursuit of fishing activities taking account of available scientific advice and, in particular, the report prepared by the Scientific, Technical and Economic Committee for Fisheries (STECF). (2) Under Article 20 of Regulation (EC) No 2371/2002, it is incumbent upon the Council to establish the total allowable catches (TAC) by fishery or group of fisheries. Fishing opportunities should be allocated to Member States and third countries in accordance with the criteria laid down in Article 20 of that Regulation. (3) In order to ensure effective management of the TACs and quotas, the specific conditions under which fishing operations occur should be established. (4) The principles and certain procedures for fishery management need to be laid down at Community level, so that Member States can ensure the management of the vessels flying their flag. (5) Article 3 of Regulation (EC) No 2371/2002 lays down definitions of relevance for the allocation of fishing opportunities. (6) Fishing opportunities should be used in accordance with the Community legislation on the subject, and in particular with Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States' catches of fish (9), Council Regulation (EEC) No 2930/86 of 22 September 1986 defining characteristics for fishing vessels (10), Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels (11), Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States in the north-east Atlantic (12), Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (13), Council Regulation (EC) No 1627/94 of 27 June 1994 laying down general provisions concerning special fishing permits (14), Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (15), Council Regulation (EC) No 1434/98 of 29 June 1998 specifying conditions under which herring may be landed for industrial purposes other than direct human consumption (16), Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks (17), Council Regulation (EC) No 1954/2003 of 4 November 2003 on the management of the fishing effort relating to certain Community fishing areas and resources (18), Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based Vessel Monitoring Systems (19), Regulation (EC) No 423/2004, Council Regulation (EC) No 601/2004 of 22 March 2004 laying down certain control measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources (20), Regulation (EC) No 811/2004, Council Regulation (EC) No 2115/2005 of 20 December 2005 establishing a recovery plan for Greenland halibut in the framework of the Northwest Atlantic Fisheries Organisation (21), Regulation (EC) No 2166/2005, Regulation (EC) No 388/2006, Council Regulation (EC) No 2015/2006 of 19 December 2006 fixing for 2007 and 2008 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks (22), Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (23), Regulation (EC) No 509/2007 , Council Regulation (EC) No 520/2007 of 7 May 2007 laying down technical measures for the conservation of certain stocks of highly migratory species (24), Regulation (EC) No 676/2007 (25) and Council Regulation (EC) No 1386/2007 of 22 October 2007 laying down conservation and enforcement measures applicable in the Regulatory Area of the Northwest Atlantic Fisheries Organisation (26). (7) It should be clarified that if marine organisms caught during fishing operations conducted solely for the purpose of scientific investigations are sold, the provisions of this Regulation should apply also to such fishing operations. It is necessary, following the advice from the International Council for the Exploration of the Sea (ICES), to maintain the application of a system to manage the catch limits of anchovy in ICES zone VIII. The Commission should fix the catch limits for the stock of anchovy in ICES zone VIII in the light of scientific information collected during the first half of 2008 and of discussions taking place in the context of a multi-annual plan for anchovy. (8) It is necessary, following the advice from the ICES, to maintain and revise a system to manage the fishing effort on sandeel in ICES zones IIIa and IV and EC waters of zone IIa. (9) As a transitional measure in the light of the most recent scientific advice from the ICES, the fishing effort on certain deep-sea species should be further reduced. (10) Under Article 20 of Regulation (EC) No 2371/2002 it is incumbent upon the Council to decide on the conditions associated with the limits on catches and/or fishing effort limits. Scientific advice indicates that substantial catches in excess of agreed TACs result in the sustainability of fishing operations being prejudiced. It is therefore appropriate to introduce associated conditions that will result in improved implementation of the agreed fishing possibilities. (11) At its Annual Meeting in 2007, the Northwest Atlantic Fisheries Organisation (NAFO) adopted a number of technical and control measures. It is necessary to implement these measures. (12) At its XXVIth annual meeting in 2007, the Convention for the Conservation of Antarctic Marine Living Resources (CCAMLR) adopted relevant catch limits for the stocks open to established fisheries by any CCAMLR Member. CCAMLR also approved the participation of Community vessels in exploratory fisheries for Dissostichus spp. in Subareas FAO 88.1 and 88.2 as well as in Divisions 58.4.1, 58.4.2, 58.4.3a) and 58.4.3b) and made the relevant fishing activities subject to catch and by-catch limits, as well as to certain specific technical measures. Those limits and technical measures should also be applied. (13) In order to comply with international obligations assumed by the Community as a Contracting Party to the CCAMLR, including the obligation to apply the measures adopted by the CCAMLR Commission, the TACs adopted by that Commission for the 2007-2008 season and the corresponding season limit dates should be applied. (14) In accordance with Article 2 of Regulation (EC) No 847/96 (27), the stocks that are subject to the various measures referred to therein must be identified. (15) In accordance with the procedure provided for in the agreements or protocols on fisheries relations, the Community has held consultations on fishing rights with Norway (28), the Faroe Islands (29) and Greenland (30). (16) The Community is a contracting party to several regional fisheries organisations. Those fisheries organisations have recommended the setting of catch limitations and/or effort limitations and other conservation rules for certain species. Such recommendations should therefore be implemented by the Community. (17) Discussions on an alternative system for effort management based on kilowatt-day ceilings 2008 that have taken place in 2007 have revealed that it will be necessary to have a longer timeframe to adapt the national administrative procedures to the requirements of such an effort management system. The current effort management system based on days at sea will be maintained in 2008, with the intention of continuing discussions on an effort management based on kilowatt-days in 2008 for the purpose of implementing such a system in 2009. (18) For the adjustment of fishing effort limitations on cod as laid down in Regulation (EC) No 423/2004, alternative arrangements are maintained in order to manage fishing effort consistently with the TAC, as laid down in Article 8(3) of that Regulation. (19) Certain temporary provisions should be maintained on the use of VMS data in order to provide for greater efficiency and effectiveness in the monitoring, control and surveillance of effort management. (20) For the adjustment of fishing effort limitations on sole as laid down in Regulation (EC) No 509/2007 alternative arrangements should be established in order to manage fishing effort consistently with the TAC, as laid down in Article 5(2) of that Regulation. (21) For the adjustment of fishing effort limitations on plaice and sole as laid down in Regulation (EC) No 676/2007, alternative arrangements should be established in order to manage fishing effort consistently with the TAC, as laid down in Article 9(2) of that Regulation. (22) For the cod stocks in the North Sea, the Skagerrak and the Western channel, in the Irish Sea and in the west of Scotland, and the stocks of hake and of Norway lobster in ICES zones VIIIc and IXa, the levels of permissible effort within the management scheme need to be adapted. (23) In order to contribute to the conservation of fish stocks, certain supplementary measures on control and technical conditions of fishing should be implemented in 2008. (24) Following scientific advice from ICES, measures to protect the spawning aggregations of blue ling in ICES zones VI and VII are needed in addition to catch limitations in order to ensure their protection. (25) Scientific investigations have demonstrated that the fishing practices when fishing with gillnets and entangling nets in ICES zones VIa, VIb, VIIb, VIIc, VIIj, VIIk, VIII, IX, X and XII constitute a serious threat to deep-sea species. However, transitional measures to allow these fisheries to take place under certain conditions should be implemented until more permanent measures are adopted. (26) In accordance with the Agreed Record of conclusions between the European Community and Norway of 26 November 2007, technical measures to increase selectivity of towed gears in order to reduce discards of whiting in the North Sea should be tested during the first part of 2008. (27) In order to ensure sustainable exploitation of the hake and Norway lobster stock and to reduce discards, the use of the latest developments as regards selective gears should be permitted in ICES zones VIIIa, VIIIb and VIIId. (28) The use of gears that do not catch Norway lobster should be permitted in certain areas dedicated to the protection of the species, where fishing is prohibited. (29) In the light of advice from STECF, certain herring spawning ground closures are not necessary to ensure sustainable exploitation of that species in ICES zone VIa. (30) The control of landings and transhipments of frozen fish by third country fishing vessels landed in Community ports, as recommended by the North-East Atlantic Fisheries Commission (NEAFC), should be maintained. In November 2007 the NEAFC recommended replacing a number of vessels on the list of vessels that have been confirmed as having engaged in illegal, unreported and unregulated fisheries. Implementation of the recommendations in the Community legal order should be ensured. (31) In order to contribute to the conservation of octopus and in particular to protect juveniles, it is necessary to maintain, in 2008, a minimum size of octopus from the maritime waters under the sovereignty or jurisdiction of third countries and situated in the region of Fishery Committee for the Eastern Central Atlantic (CECAF) pending the adoption of a regulation amending Regulation (EC) No 850/98. (32) In the light of advice from STECF, fishing with beam trawl using electrical pulse current should be allowed in 2008 in ICES zones IVc and IVb south under certain conditions. (33) The Inter-American Tropical Tuna Commission (IATTC) failed to adopt catch limitations for yellowfin tuna, bigeye tuna and skipjack tuna at its Annual Meeting in 2007, and although the Community is not a member of the IATTC, it is necessary to adopt measures to ensure sustainable management of the resource under the jurisdiction of that Organisation. (34) At its Third Annual Meeting, the Western and Central Pacific Fisheries Commission (WCPFC) adopted effort limitations for yellowfin tuna, bigeye tuna, skipjack tuna, swordfish and south pacific albacore, as well as technical measures as regards the treatment of by-catches. The Community has been a member of the WCPFC since January 2005. It is there fore necessary to incorporate those measures into Community law to ensure sustainable management of the resource under the jurisdiction of that Organisation. (35) At its Annual Meetings in 2006 and 2007, the General Fisheries Commission for the Mediterranean (GFCM) adopted a number of recommendations on technical measures for certain fisheries in the Mediterranean Sea. In order to contribute to the conservation of fish stocks it is necessary to implement these measures in 2008 pending the adoption of a regulation amending Regulation (EC) No 1967/2006. (36) At its Annual Meeting in 2007, the South East Atlantic Fisheries Organisation (SEAFO) adopted catch limits for fish stocks in the SEAFO Convention Area and established conditions relating to the resumption of fishing activities in the currently closed fishing areas, and detailed requirements regarding port state inspections. It is necessary to incorporate these measures into Community law. (37) At its Annual Meetings in 2006 and 2007, the Indian Ocean Tuna Commission (IOTC) adopted a number of management and control measures. It is necessary to incorporate these measures into Community law. (38) During the Third International Meeting for the creation of a new South Pacific Regional Fisheries Management Organisation (SPFO) held in May 2007, the participants adopted interim measures in order to regulate pelagic fishing activities as well as bottom fisheries in the South Pacific. It is necessary to incorporate these measures into Community law. (39) At its Annual Meeting in 2007, the International Commission for the Conservation of Atlantic Tunas (ICCAT) adopted the quotas and the adjusted quotas to reflect the under-utilisation and over-utilisation of the fishing possibilities of the ICCAT contracting parties. ICCAT further adopted a technical conservation measure for Mediterranean swordfish in 2008. In order to contribute to the conservation of fish stocks it is necessary to implement this measure. (40) In order to ensure that catches of blue whiting by third-country vessels in Community waters are correctly accounted for, it is necessary to maintain the strengthened control provisions for such vessels. (41) In order to ensure the livelihood of Community fishers and in order to avoid endangering resources and any possible difficulty due to the lapsing of Council Regulation (EC) No 41/2007 of 21 December 2006 fixing for 2007 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (31), it is essential to open those fisheries on 1 January 2008 and maintain in force in January 2008 some of the rules of the said Regulation. Given the urgency of the matter, it is imperative to grant an exception to the six-week period referred to in Title I, Article 3 of the Protocol on the role of national Parliaments in the European Union, annexed to the Treaty on European Union and to the Treaties establishing the European Communities, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE AND DEFINITIONS Article 1 Subject matter This Regulation fixes fishing opportunities for the year 2008, for certain fish stocks and groups of fish stocks, and the associated conditions under which such fishing opportunities may be used. In addition, it fixes certain effort limits and associated conditions for January 2009, and for certain Antarctic stocks it fixes the fishing opportunities and specific conditions for the periods set out in Annex IE. Article 2 Scope 1. If not otherwise provided for, this Regulation shall apply to: (a) Community fishing vessels (Community vessels); and (b) Fishing vessels flying the flag of, and registered in, third countries (third-country fishing vessels) in Community waters (EC waters). 2. By way of derogation from paragraph 1, the provisions of this Regulation, except points 4.2 of Annex III and footnote 1 to Annex IX, shall not apply to fishing operations conducted solely for the purpose of scientific investigations which are carried out with the permission and under the authority of the Member State whose flag the vessel is flying and of which the Commission and the Member States in whose waters the research is carried out have been informed in advance. Member States conducting fishing operations for the purpose of scientific investigations shall inform the Commission, the Member States in whose waters the research is carried out, ICES and STECF of all catches from such fishing operations. Article 3 Definitions For the purposes of this Regulation, in addition to the definitions laid down in Article 3 of Regulation (EC) No 2371/2002, the following definitions shall apply: (a) total allowable catches (TAC) means the quantity that can be taken and landed from each stock each year; (b) quota means a proportion of the TAC allocated to the Community, Member States or third countries; (c) international waters means waters falling outside the sovereignty or jurisdiction of any State. Article 4 Fishing zones For the purposes of this Regulation, the following zone definitions shall apply: (a) ICES (International Council for the Exploration of the Sea) zones are as defined in Regulation (EEC) No 3880/91; (b) Skagerrak means the area bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast; (c) Kattegat means the area bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen; (d) Gulf of Cadiz means the area of ICES zone IXa east of longitude 7o23'48"W; (e) The GFCM (General Fisheries Commission for the Mediterranean) zone is as defined in Council Decision 98/416/EC of 16 June 1998 on the accession of the European Community to the General Fisheries Commission for the Mediterranean (32); (f) CECAF (Eastern Central Atlantic or FAO major fishing zone 34) zones are as defined in Council Regulation (EC) No 2597/95 of 23 October 1995 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (33); (g) NEAFC Convention Area means the waters as set out in Article 1 of the Convention attached to Council Decision 81/608/EEC of 13 July 1981 concerning the conclusion of the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries (34); (h) NEAFC Regulatory Area means the waters of the NEAFC Convention Area which lie beyond the waters under the jurisdiction of NEAFC Contracting Parties; (i) NAFO (Northwest Atlantic Fisheries Organisation) zones are as defined in Council Regulation (EEC) No 2018/93 of 30 June 1993 on the submission of catch and activity statistics by Member States fishing in the Northwest Atlantic (35); (j) NAFO Regulatory Area means the part of the area of the Northwest Atlantic Fisheries Organisation (NAFO) Convention not falling under the sovereignty or within the jurisdiction of coastal States; (k) SEAFO (South East Atlantic Fisheries Organisation) zones are as defined in Council Decision 2002/738/EC of 22 July 2002 on the conclusion by the European Community of the Convention on the Conservation and Management of Fishery Resources in the South-East Atlantic Ocean (36); (l) The ICCAT (International Commission for the Conservation of Atlantic Tunas) zone is as defined in Council Decision 86/238/EEC of 9 June 1986 on the accession of the Community to the International Convention for the Conservation of Atlantic Tunas, as amended by the Protocol annexed to the Final Act of the Conference of Plenipotentiaries of the States Parties to the Convention signed in Paris on 10 July 1984 (37); (m) CCAMLR (Convention on the Conservation of Antarctic Marine Living Resources) zones are as defined in Regulation (EC) No 601/2004; (n) The IATTC (Inter American Tropical Tuna Convention) zone is as defined in Council Decision 2006/539/EC of 22 May 2006 on the conclusion, on behalf of the European Community, of the Convention for the Strengthening of the Inter-American Tropical Tuna Commission established by the 1949 Convention between the United States of America and the Republic of Costa Rica (38); (o) The IOTC (Indian Ocean Tuna Commission) zone is as defined in Council Decision 95/399/EC of 18 September 1995 on the accession of the Community to the Agreement for the establishment of the Indian Ocean Tuna Commission (39); (p) The South Pacific Regional Fisheries Management Organisation (SPFO) area is the high seas area south of the Equator, north of the CCAMLR Convention area, east of the SIOFA Convention Area as defined in the Council Decision 2006/496/EC of 6 July 2006 on the signing, on behalf of the European Community, of the Southern Indian Ocean Fisheries Agreement (40), and west of the areas of fisheries jurisdictions of South American States; (q) The WCPFC (Western and Central Pacific Fisheries Convention) zone is as defined in Council Decision 2005/75/EC of 26 April 2004 on the accession of the Community to the Convention on the Conservation and Management of Highly Migratory Fish Stocks in the Western and Central Pacific Ocean (41). CHAPTER II FISHING OPPORTUNITIES AND ASSOCIATED CONDITIONS FOR COMMUNITY VESSELS Article 5 Catch limits and allocations 1. The catch limits for Community vessels in Community waters or in certain non-Community waters and the allocation of such catch limits among Member States and additional conditions in accordance with Article 2 of Regulation (EC) No 847/96 are set out in Annex I. 2. Community vessels are hereby authorised to make catches, within the quota limits set out in Annex I, in waters falling within the fisheries jurisdiction of the Faroe Islands, Greenland, Iceland and Norway, and the fishing zone around Jan Mayen, subject to the conditions set out in Articles 11, 20 and 21. 3. The Commission shall fix the catch limits for the fisheries on sandeel in ICES zones IIIa and IV and EC waters of ICES zone IIa according to the rules laid down in point 6 of Annex IID. 4. The Commission shall fix catch limits for capelin in Greenland waters of ICES zones V and XIV available to the Community at 7,7 % of the capelin TAC as soon as the TAC has been established. 5. Catch limits for the stock of Norway pout in ICES zone IIIa and in EC waters of ICES zones IIa and IV and for the stock of sprat in EC waters of ICES zones IIa and IV may be revised by the Commission in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002 in the light of scientific information collected during the first half of 2008. 6. The Commission may fix the catch limits for the stock of anchovy in ICES zone VIII in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002 in the light of scientific information collected during the first half of 2008. 7. As a consequence of a revision of the stock of Norway pout in accordance with paragraph 5, the catch limits for the stocks of whiting in ICES zone IIIa and ICES zone IV and EC waters of ICES zone IIa and for the stocks of haddock in ICES zone IIIa and EC waters of ICES zones IIIb, IIIc and IIId and in ICES zone IV and EC waters of ICES zone IIa may be revised by the Commission in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002 to take into account industrial by-catches in the Norway pout fishery. Article 6 Prohibited species It shall be prohibited for Community vessels to fish for, to retain on board, to tranship and to land the following species in all Community and non-Community waters:  Basking shark (Cetorhinus maximus)  White shark (Carcharodon carcharias). Article 7 Special provisions on allocations 1. The allocation of fishing opportunities among Member States as set out in Annex I shall be without prejudice to: (a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; (b) reallocations made pursuant to Articles 21(4), 23(1) and 32(2) of Regulation (EEC) No 2847/93; (c) additional landings allowed under Article 3 of Regulation (EC) No 847/96; (d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; (e) deductions made pursuant to Article 5 of Regulation (EC) No 847/96. 2. For the purpose of withholding quotas to be transferred to 2009, Article 4(2) of Regulation (EC) No 847/96 shall apply, by way of derogation from that Regulation, to all stocks subject to analytical TAC. Article 8 Fishing effort limits and associated conditions for the management of stocks 1. From 1 February 2008 to 31 January 2009, the fishing effort limitations and associated conditions laid down in: (a) Annex IIA shall apply for the management of certain stocks in the Kattegat, the Skagerrak and ICES zones IV, VIa, VIIa, VIId and EC waters of ICES zone IIa; (b) Annex IIB shall apply for the management of hake and Norway lobster in ICES zones VIIIc and IXa with the exception of the Gulf of Cadiz; (c) Annex IIC shall apply for the management of the sole stock in ICES zone VIIe; (d) Annex IID shall apply for the management of sandeel stocks in ICES zones IIIa and IV and EC waters of ICES zone IIa. 2. For the period from 1 January 2008 to 31 January 2008 for the stocks mentioned in paragraph 1, the fishing effort and associated conditions laid down in Annexes IIA, IIB, IIC and IID to Regulation (EC) No 41/2007 shall continue to apply. 3. The Commission shall fix the fishing effort for 2008 for the fisheries on sandeel in ICES zones IIIa and IV and in EC waters of ICES zone IIa based on the rules laid down in points 4 and 5 of Annex IID. 4. Member States shall ensure that for 2008 the fishing effort levels, measured in kilowatt days absent from port, by vessels holding deep-sea fishing permits do not exceed 75 % of the average annual fishing effort deployed by the vessels of the Member State concerned in 2003 on trips when deep-sea fishing permits were held and/or deep-sea species, as listed in Annexes I and II to Regulation (EC) No 2347/2002, were caught. This paragraph shall apply only to fishing trips on which more than 100 kg of deep sea species, other than greater silver smelt, were caught. Article 9 Conditions for landing catches and by-catches 1. Fish from stocks for which catch limits are established shall be retained on board or landed only if: (a) the catches have been taken by vessels of a Member State having a quota and that quota is not exhausted; or (b) the catches consist of a part of a Community share which has not been allocated by quota among Member States, and that share has not been exhausted. 2. By way of derogation from paragraph 1, the following fish may be retained on board and landed even if a Member State has no quotas or the quotas or shares are exhausted: (a) species, other than herring and mackerel, where (i) they are caught mixed with other species with nets whose mesh size is less than 32 mm in accordance with Article 4 of Regulation (EC) No 850/98, and (ii) the catches are not sorted either on board or on landing; or (b) mackerel, where (i) they are caught mixed with horse mackerel or pilchard; (ii) they do not exceed 10 % of the total weight of mackerel, horse mackerel and pilchard on board and; (iii) the catches are not sorted either on board or on landing. 3. All landings shall count against the quota or, if the Community share has not been allocated between Member States by quotas, against the Community share, except for catches made under the provisions of paragraph 2. 4. The determination of the percentage of by-catches and their disposal shall be made in accordance with Articles 4 and 11 of Regulation (EC) No 850/98. Article 10 Unsorted landings in ICES zones IIIa, IV and VIId and EC waters of ICES zone IIa 1. Article 2(1) of Regulation (EC) No 1434/98, shall not apply to herring caught in ICES zones IIIa, IV and VIId and EC waters of ICES zone IIa. 2. When catch limits of a Member State for herring in ICES zones IIIa, IV and VIId and EC waters of ICES zone IIa are exhausted, vessels flying the flag of that Member State, registered in the Community and operating within the fisheries to which the relevant catch limitations apply, shall be prohibited from landing catches which are unsorted and which contain herring. 3. Member States shall ensure that an adequate sampling programme is in place allowing an efficient monitoring of unsorted landings by species caught in ICES zones IIIa, IV and VIId and EC waters of ICES zone IIa. 4. Unsorted catches in ICES zones IIIa, IV and VIId and EC waters of ICES zone IIa shall be landed only at ports and landing locations where a sampling programme as referred to in paragraph 1 is in place. Article 11 Access limits No fishing by Community vessels shall take place in the Skagerrak within 12 nautical miles from the baselines of Norway. However, vessels flying the flag of Denmark or Sweden shall be allowed to fish up to four nautical miles from the baselines of Norway. Article 12 Determination of mesh size and twine thickness Mesh size and twine thickness referred to in this Regulation shall be determined in accordance with Commission Regulation (EC) No 129/2003 of 24 January 2003 laying down detailed rules for determining the mesh seize and thickness of twine of fishing nets (42), when Community fishing vessels are inspected by Community inspectors, Commission inspectors and national inspectors. Article 13 Transitional technical and control measures Transitional technical and control measures for Community vessels shall be as set out in Annex III. CHAPTER III CATCH LIMITS AND ASSOCIATED CONDITIONS FOR THIRD-COUNTRY FISHING VESSELS Article 14 Authorisation Fishing vessels flying the flag of Venezuela or Norway and fishing vessels registered in the Faroe Islands shall be authorised to make catches in Community waters, within the catch limits set out in Annex I, and subject to the conditions provided for in Articles 15 to 18 and 22 to 28. Article 15 Prohibited species It shall be prohibited for third-country fishing vessels to fish for, to retain on board, to tranship and to land the following species in all Community waters:  Basking shark (Cetorhinus maximus)  White shark (Carcharodon carcharias). Article 16 Geographical restrictions 1. Fishing by fishing vessels flying the flag of Norway or registered in the Faroe Islands shall be limited to those parts of the 200 nautical mile zone lying seawards of 12 nautical miles from the baselines of Member States in ICES zone IV, the Kattegat and the Atlantic Ocean north of 43o00'N, except the area referred to in Article 18 of Regulation (EC) No 2371/2002. 2. Fishing in the Skagerrak by fishing vessels flying the flag of Norway shall be allowed seawards of four nautical miles from the baselines of Denmark and Sweden. 3. Fishing by fishing vessels flying the flag of Venezuela shall be limited to those parts of the 200 nautical mile zone lying seawards of 12 nautical miles from the baselines of the Department of French Guyana. Article 17 Transit through Community waters Third-country fishing vessels that transit through Community waters shall stow their nets so that they may not readily be used, in accordance with the following conditions: (a) nets, weights and similar gear shall be disconnected from their trawl boards and towing and hauling wires and ropes, (b) nets which are on or above deck shall be securely lashed to some part of the superstructure. Article 18 Conditions for landing catches and by-catches Fish from stocks for which catch limits are fixed shall not be retained on board or landed unless the catches have been taken by fishing vessels of a third-country having a quota and that quota is not exhausted. Article 19 Transitional technical and control measures Transitional technical and control measures for third-country fishing vessels shall be as set out in Annex III. CHAPTER IV LICENSING ARRANGEMENTS FOR COMMUNITY VESSELS Article 20 Licences and associated conditions 1. Notwithstanding the general rules on fishing licences and special fishing permits provided for in Regulation (EC) No 1627/94, fishing by Community vessels in waters of a third country shall be subject to the holding of a licence issued by the authorities of that third country. 2. However, paragraph 1 shall not apply to the following Community vessels, when fishing in Norwegian waters of the North Sea: a) vessels of a tonnage equal to or less than 200 GT; or b) vessels carrying out fisheries for human consumption for species other than mackerel; or c) vessels flying the flag of Sweden, in line with established practice. 3. The maximum number of licences and other associated conditions shall be fixed as set out in Part I of Annex IV. Requests for licences shall indicate the types of fishing and the name and characteristics of the Community vessels for which licences are to be issued and shall be addressed by the authorities of the Member States to the Commission. The Commission shall submit these requests to the authorities of the third country concerned. 4. If one Member State transfers quota to another Member State (swap) in the fishing areas set out in Part I of Annex IV, the transfer shall include an appropriate transfer of licences and shall be notified to the Commission. However, the total number of licences for each fishing area, as set out in Part I of Annex IV, shall not be exceeded. 5. Community vessels shall comply with the conservation and control measures and all other provisions governing the zone in which they operate. Article 21 Faroe Islands Community vessels licensed to conduct a directed fishery for one species in waters of the Faroe Islands may conduct directed fishery for another species provided that they give prior notification to the Faroese authorities. CHAPTER V LICENSING ARRANGEMENTS FOR THIRD-COUNTRY FISHING VESSELS Article 22 Obligation to have a licence and a special fishing permit 1. Notwithstanding Article 28b of Regulation (EEC) No 2847/93, fishing vessels of less than 200 GT flying the flag of Norway shall be exempt from the obligation to have a licence and a special fishing permit. 2. The licence and special fishing permit shall be kept on board. However, fishing vessels registered in the Faroe Islands or Norway shall be exempt from that obligation. 3. Fishing vessels from third countries authorised to fish on 31 December 2007 may continue to fish as from 1 January 2008 until the list of fishing vessels authorised to fish is submitted to, and approved by, the Commission. Article 23 Application for a licence and special fishing permit An application to the Commission for a licence and special fishing permit from an authority of a third-country shall be accompanied by the following information: (a) name of the vessel; (b) registration number; (c) external identification letters and numbers; (d) port of registration; (e) name and address of the owner or charterer; (f) gross tonnage and overall length; (g) engine power; (h) call sign and radio frequency; (i) intended method of fishing; (j) intended area of fishing; (k) species for which it is intended to fish; (l) period for which a licence is applied for. Article 24 Number of licences The number of licences and special associated conditions shall be fixed as set out in Part II of Annex IV. Article 25 Cancellation and withdrawal 1. Licences and special fishing permits may be cancelled with a view to the issue of new licences and special fishing permits. Such cancellations shall take effect on the day preceding the date of issue of the new licences and special fishing permits by the Commission. New licences and special fishing permits shall take effect from their date of issue. 2. Licences and special fishing permits shall be wholly or partially withdrawn before their date of expiry if the quota for the stock in question as set out in Annex I has been exhausted. 3. Licences and special fishing permits shall be withdrawn in the event of any failure to meet the obligations laid down in this Regulation. Article 26 Failure to comply with relevant rules 1. For a period not exceeding 12 months, no licence or special fishing permit shall be issued for any third-country fishing vessel in respect of which the obligations laid down in this Regulation have not been fulfilled. 2. The Commission shall submit to the authorities of the third-country concerned the names and characteristics of the third-country fishing vessels which will not be authorised to fish in the Community fishing zone for the following month or months as a consequence of an infringement of the relevant rules of this Regulation. Article 27 Obligations of the licence holder 1. Third-country fishing vessels shall comply with the conservation and control measures and other provisions governing fishing by Community vessels in the zone in which they operate, in particular Regulations (EEC) No 1381/87, (EEC) No 2847/93, (EC) No 1627/94, (EC) No 850/98, (EC) No 1434/98, and Council Regulation (EC) No 2187/2005 of 21 December 2005 for the conservation of fishery resources through technical measures in the Baltic sea, the Belts and the Sound (43). 2. The third-country fishing vessels referred to in paragraph 1 shall keep a logbook in which the information set out in Part I of Annex V shall be entered. 3. Third-country fishing vessels, except vessels flying the flag of Norway fishing in ICES zone IIIa, shall transmit the information set out in Annex VI to the Commission, in accordance with the rules laid down in that Annex. Article 28 Specific provisions concerning the Department of French Guyana 1. The granting of licences to fish in the waters of the Department of French Guyana shall be subject to an undertaking by the owner of the third-country fishing vessel concerned to permit an observer to come on board at the Commission's request. 2. Third-country fishing vessels fishing in the waters of the Department of French Guyana shall keep a logbook corresponding to the model appearing in Part II of Annex V. Catch data shall be sent to the Commission upon request, via the French authorities. CHAPTER VI SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE MEDITERRANEAN SEA Article 29 Establishment of a closed season for the dolphinfish fisheries using fish aggregating devices (FADs) 1. In order to protect the dolphinfish (Coryphaena hippurus), in particular small fish, the dolphinfish fisheries using fish aggregating devices (FADs) shall be prohibited from 1 January 2008 to 14 August of 2008, in all geographical sub-areas of the GFCM Agreement area as determined in Resolution GFCM/31/2007/2 set out in Annex XIV. 2. By way of derogation from paragraph 1, if a Member State can demonstrate that due to bad weather, the fishing vessels flying its flag were unable to utilise their normal fishing days that Member State may carry over days lost by its vessels in FAD fisheries until 31 January of the following year. Member States wishing to benefit from this carry over shall before 1 January 2009 submit to the Commission an application for the additional number of days on which a vessel will be authorised to fish dolphinfish by using FADs during the prohibition period from 1 January 2009 until 31 January 2009. Such an application shall be accompanied by the following information: (a) a report containing the details of the cessation of fishing activities in question, including appropriate supporting meteorological information; (b) name of the vessel; (c) registration number; (d) external identification letters and numbers as defined in Annex I to Commission Regulation (EC) No 26/2004 of 30 December 2003 on the Community fishing fleet register (44). The Commission shall forward the information obtained from the Member States to the GFCM Executive Secretariat. 3. Before 1 November 2008 Member States shall send the Commission a report on the implementation of the measures referred to in paragraph 2 for the year 2007. 4. Member States shall report to the Commission by 15 January 2009 the total landings and transhipments of dolphinfish carried out in 2008 by the fishing vessels flying their flag in all geographical sub-areas of the GFCM Agreement area as determined in Resolution GFCM/31/2007/2 as set out in Annex XIV. The Commission shall forward the information obtained from the Member States to the GFCM Executive Secretariat. Article 30 Establishment of fisheries restrictive areas in order to protect the deep-sea sensitive habitats 1. Fishing with towed dredges and bottom trawl nets shall be prohibited in the areas bounded by lines joining the following coordinates: (a) Deep Sea fisheries restricted area Lophelia reef off Capo Santa Maria di Leuca  39o 27.72' N, 18o 10.74' E  39o 27.80' N, 18o 26.68' E  39o 11.16' N, 18o 04.28' E  39o 11.16' N, 18o 35.58' E (b) Deep Sea fisheries restricted area The Nile delta area cold hydrocarbon seeps  31o 30.00' N, 33o 10.00' E  31o 30.00' N, 34o 00.00' E  32o 00.00' N, 34o 00.00' E  32o 00.00' N, 33o 10.00' E (c) Deep Sea fisheries restricted area The Eratosthemes Seamount  33o 00.00' N, 32o 00.00' E  33o 00.00' N, 33o 00.00' E  34o 00.00' N, 33o 00.00' E  34o 00.00' N, 32o 00.00' E 2. Member States shall take the measures necessary for the protection of the deep-sea sensitive habitats in the areas referred to in paragraph 1 and in particular shall ensure that these areas are protected from the impacts of any other activity than fishing activity jeopardizing the conservation of the features that characterize these particular habitats. Article 31 Minimum mesh size of trawl nets deployed in certain local and seasonal demersal trawl fisheries 1. By way of derogation from Article 8(1)(h) and from point (2) of Article 9(3) of Regulation (EC) No 1967/2006, Member States may continue to authorize fishing vessels flying their flag the use of codend mesh size smaller than 40 mm diamond to operate in certain local and seasonal demersal trawl fisheries exploiting fish stocks that are not shared with third countries. 2. Paragraph 1 shall apply only to fishing activities already formally authorized by Member States in accordance with national law in force on 1 January 2007 and shall not involve any future increase in fishing effort with respect to the year 2006. 3. Member States shall by 15 January 2008 through the accustomed data-processing support submit to the Commission the list of vessels authorised in accordance with paragraph 1. The list of authorised vessels shall include the following information: (a) the vessel's Community fleet register number (CFR) and external marking as defined in Annex I to Commission Regulation (EC) No 26/2004; (b) the authorized fishery(ies) carried out by each vessel defined in terms of target stock(s), the fishing area as determined in Resolution GFCM/31/2007/2 as set out in Annex XIV and the technical mesh size characteristics of the fishing gear deployed; (c) the authorised fishing period. 4. The Commission shall forward the information obtained from the Member States to the GFCM Executive Secretariat. CHAPTER VII SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE NAFO REGULATORY AREA Article 32 Catch reporting 1. The master of a vessel authorized to fish for Greenland halibut in accordance with Article 5 of Regulation (EC) No 2115/2005 shall, by electronic means, send to the competent authorities of his flag Member State a catch report stating the quantities of Greenland halibut caught by his vessel, including zero catch returns. 2. The report provided for in paragraph 1 shall for the first time be transmitted at the latest at the end of the tenth day following the date of the entry of the vessel into the NAFO Regulatory Area or after the beginning of the fishing trip. The report shall be transmitted on a five day basis. When catches of Greenland halibut notified in accordance with paragraph 1 are deemed to have exhausted 75 % of the flag Member States' quota allocation, the master of a vessel shall transmit the reports on a three day basis. 3. Each Member State shall upon receipt forward the catch reports to the Commission. The Commission shall promptly forward that information to the NAFO Secretariat. Article 33 Additional control measures 1. Vessels authorized to fish for Greenland halibut in accordance with Article 5 of Regulation (EC) No 2115/2005 may only enter into the NAFO Regulatory Area to fish for Greenland halibut if they have less than 50 tons of any catch on board or if access is permitted in accordance with paragraphs 2, 3 and 4 of this Article. 2. Where a vessel authorized to fish for Greenland halibut in accordance with Article 5 of Regulation (EC) No 2115/2005 has catches from outside the NAFO Regulatory Area of 50 tons or more on board, it shall communicate to the NAFO Secretariat, by e-mail or fax at the latest 72 hours prior to the entry (ENT) into the NAFO Regulatory area, the amount of catch retained on board, the position (latitude/longitude) where the master of the vessel estimates that the vessel will commence fishing, and the estimated time of arrival at the position. 3. If an inspection vessel, following the notification referred to in paragraph 2, signals its intention to carry out an inspection, it shall communicate the coordinates of a checkpoint for an inspection to take place to the fishing vessel. The checkpoint shall be no more than 60 nautical miles from the position where the master of the vessel estimates that the vessel will commence fishing. 4. If a fishing vessels authorized to fish for Greenland halibut in accordance with Article 5 of Regulation (EC) No 2115/2005 receives no communication from the NAFO Secretariat or from an inspection vessel, by the time it enters the NAFO Regulatory Area, that an inspection vessel intends to carry out an inspection in accordance with paragraph 3, the fishing vessel may proceed to fish. The fishing vessel may also commence fishing activities without prior inspection if the inspection vessel has not commenced the inspection within three hours following the arrival of the fishing vessel at the checkpoint. Article 34 Coral protection zone In NAFO Division 3O the area defined in Annex VII shall be closed to all fishing activity involving bottom contact gear. CHAPTER VIII SPECIAL PROVISIONS FOR THE LANDING OR TRANSHIPPING OF FROZEN FISH CAUGHT BY THIRD-COUNTRY FISHING VESSELS IN THE NEAFC CONVENTION AREA Article 35 Port State control Without prejudice to Regulation (EEC) No 2847/93 and to Council Regulation (EC) No 1093/94 of 6 May 1994 setting the terms under which fishing vessels of a third country may land directly and market their catches at Community ports (45) the procedures set out in this Chapter shall apply to landing or transhipping in ports of Member States of frozen fish caught by third country fishing vessels in the NEAFC Convention area. Article 36 Designated ports Landings and transhipments in Community waters shall only be allowed in designated ports. Member States shall designate a place used for landings or a place close to the shore (designated ports) where landings or transhipment operations of fish, referred to in Article 35, are permitted. Member States shall notify the Commission of any changes to the list of ports designated in 2007 at least fifteen days before the change shall come into force. The Commission shall publish the list of designated ports and changes thereto in the C series of the Official Journal of the European Union and place it on its website. Article 37 Prior notice of entry into port 1. By way of derogation from Article 28e(1) of Regulation (EEC) No 2847/93, the masters of all fishing vessels or their representatives, carrying fish referred to in Article 35 of this Regulation, intending to call into a port to land or tranship shall notify the competent authorities of the Member State of the port they wish to use at least three working days before the estimated time of arrival. 2. The notification referred to in paragraph 1 of this Article shall be accompanied by the form provided for in Part I of Annex VIII with Part A duly completed as follows: (a) Form PSC 1 shall be used where the fishing vessel is landing its own catch; (b) Form PSC 2 shall be used where the fishing vessel has engaged in transhipment operations. In such cases a separate form shall be used for each donor vessel. 3. The competent authorities of the port Member State shall forward a copy of the form as referred to in paragraph 2 without delay to the flag State of the fishing vessel and to the flag State(s) of donor vessels when the vessel has engaged in transhipment operations. Article 38 Authorisation to land or tranship 1. Landings or transhipments may only be authorised by the competent authorities of the port Member State if the flag State of the fishing vessel intending to land or tranship, or where the vessel has engaged in transhipment operations outside a port, the flag State or States of donor vessels, have confirmed by returning a copy of the form transmitted pursuant to Article 37(3) with Part B duly completed, that: (a) the fishing vessels declared to have caught the fish had sufficient quota for the species declared; (b) the quantities of fish on board have been duly reported and taken into account for the calculation of any catch or effort limitations that may be applicable; (c) the fishing vessels declared to have caught the fish had authorisation to fish in the areas declared; (d) the presence of the vessel in the area of catch declared has been verified according to VMS data. Landing or transhipment operations may only commence after authorisation has been given by the competent authorities of the port Member State. 2. By way of derogation from paragraph 1 the competent authorities of the port Member State may authorise all or part of a landing in the absence of the confirmation referred to in paragraph 1 but shall in such cases keep the fish concerned in storage under the control of the competent authorities. The fish shall only be released to be sold, taken over or transported once the confirmation referred to in paragraph 1 has been received. If the confirmation has not been received within 14 days of the landing the competent authorities of the port Member State may confiscate and dispose of the fish in accordance with national rules. 3. The competent authorities of the port Member State shall notify without delay its decision whether or not to authorise the landing or transhipment by transmitting a copy of the form provided for in Part I of Annex VIII with Part C duly completed to the Commission and to the Secretary of NEAFC when the fish landed or transhipped is caught in the NEAFC Convention area. Article 39 Inspections 1. The competent authorities of Member States shall carry out inspections of at least 15 % of landings or transhipments by third country fishing vessels, referred to in Article 35, in its ports each year. 2. Inspections shall involve the monitoring of the entire discharge or transhipment and include a cross-check between the quantities by species recorded in the prior notice of landing and the quantities by species landed or transhipped. 3. Inspectors shall make all possible efforts to avoid unduly delaying a fishing vessel and ensure that the fishing vessel suffers the minimum interference and inconvenience and that degradation of the quality of the fish is avoided. Article 40 Inspection reports 1. Each inspection shall be documented by completing an inspection report as set out in Part II of Annex VIII. 2. A copy of each inspection report shall be transmitted without delay to the flag State of the inspected fishing vessel and to the flag State or States of donor vessels where the fishing vessel has engaged in transhipment operations and to the Commission and the Secretary of NEAFC when the fish landed or transhipped is caught in the NEAFC Convention Area. 3. The original or a certified copy of each inspection report shall be forwarded on request to the flag State of the inspected fishing vessel. CHAPTER IX SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE CCAMLR CONVENTION AREA SECTION 1 Restrictions and vessel information requirements Article 41 Prohibitions and catch limitations 1. Direct fishing of the species set out in Annex IX shall be prohibited in the zones and during the periods set out in that Annex. 2. For new and exploratory fisheries, the catch and by-catch limits set out in Annex X shall apply in the Subareas set out in that Annex. SECTION 2 Exploratory fisheries Article 42 Rules of conduct for exploratory fisheries Without prejudice to Article 4 of Regulation (EC) No 601/2004 Member States shall ensure that all Community fishing vessels are equipped with: (a) adequate communication equipment (including MF/HF radio and carriage of at least one 406 MHz Emergency Position Indicating Radio Beacon (EPIRB) and trained operators on board and wherever possible fitted with GMDSS equipment; (b) sufficient immersion survival suits for all on board; (c) adequate arrangements to handle medical emergencies that may arise in the course of the voyage; (d) reserves of food, fresh water, fuel and spare parts for critical equipment to provide for unforseen delays and besetment; (e) an approved Shipboard Oil Pollution Emergency Plan (SOPEP) outlining marine pollution mitigation arrangements (including insurance) in the event of a fuel or waste spill. Article 43 Participation in exploratory fisheries 1. Fishing vessels flying the flag of, and registered in, Spain that have been notified to CCAMLR in accordance with the provisions of Articles 7 and 7a of Regulation (EC) No 601/2004 may participate in long-line exploratory fisheries for Dissostichus spp. in Subareas FAO 88.1 and 88.2 as well as in Divisions 58.4.1, 58.4.2 and 58.4.3b) outside Areas of national jurisdiction. 2. No more than one fishing vessel shall fish in Division 58.4.3a) and 58.4.3b) at any one time. 3. With regard to Subareas 88.1 and 88.2 as well as Divisions 58.4.1 and 58.4.2, total catch and by-catch limits per Subarea and Division, and their distribution among Small Scale Research Units (SSRUs) within each of them shall be as set out in Annex X. Fishing in any SSRU shall cease when the reported catch reaches the specified catch limit, and that SSRU shall be closed to fishing for the remainder of the season. 4. Fishing shall take place over as large a geographical and bathymetric range as possible to obtain the information necessary to determine fishery potential and to avoid over-concentration of catch and fishing effort. However, fishing in Divisions 58.4.1 and 58.4.2 shall be prohibited in depths less than 550 m. Article 44 Reporting systems Fishing vessels participating in the exploratory fisheries as referred to in Article 43 shall be subject to the following catch and effort reporting systems: (a) the Five-day Catch and Effort Reporting System set out in Article 12 of Regulation (EC) No 601/2004, with the exception that Member States shall submit to the Commission catch and effort reports not later than two working days after the end of each reporting period, for immediate transmission to CCAMLR. In Subareas 88.1 and 88.2 as well as in Divisions 58.4.1 and 58.4.2, reporting shall be made by Small Scale Research Units; (b) the Monthly fine-scale Catch and Effort Reporting System set out in Article 13 of Regulation (EC) No 601/2004; (c) the total number and weight of Dissostichus eleginoides and Dissostichus mawsoni discarded, including those with the jellymeat condition, shall be reported. Article 45 Definition of hauls 1. For the purposes of this Section, a haul shall comprise the setting of one or more lines in a single location. The precise geographic position of a haul shall be determined by the centre-point of the line or lines deployed for the purposes of catch and effort reporting. 2. To be designated as a research haul: (a) each research haul shall be separated by no less than five nautical miles from any other research haul, distance to be measured from the geographical mid-point of each research haul; (b) each haul shall comprise at least 3 500 hooks and no more than 10 000 hooks; this may comprise a number of separate lines set in the same location; (c) each haul of a longline shall have a soak time of not less than six hours, measured from the time of completion of the setting process to the beginning of the hauling process. Article 46 Research plans Fishing vessels participating in the exploratory fisheries referred to in Article 43 shall implement Research Plans, in each and all SSRUs in which FAO Subareas 88.1 and 88.2 as well as Divisions 58.4.1 and 58.4.2 are divided. The Research Plan shall be implemented in the following manner: (a) on first entry into a SSRU, the first 10 hauls, designated first series, shall be designated research hauls and must satisfy the criteria set out in Article 45(2); (b) the next 10 hauls, or 10 tonnes of catch, whichever trigger level is achieved first, shall be designated the second series. Hauls in the second series may, at the discretion of the master, be fished as part of normal exploratory fishing. However, provided they satisfy the requirements of Article 45(2), these hauls may also be designated as research hauls; (c) on completion of the first and second series of hauls, if the master wishes to continue to fish within the SSRU, the vessel shall undertake a third series which shall result in a total of 20 research hauls being made in all three series. The third series of hauls shall be completed during the same visit as the first and the second series in a SSRU; (d) on completion of 20 research hauls of the third series, the vessel may continue to fish within the SSRU; (e) in SSRUs A, B, C, E and G in Subareas 88.1 and 88.2 where fishable seabed area is less than 15 000 km2, points (b), (c) and (d) shall not apply and on completion of 10 research hauls the vessel may continue to fish within the SSRU. Article 47 Data collection plans 1. Fishing vessels participating in the exploratory fisheries referred to in Article 43 shall implement data collection plans, in each and all SSRUs in which FAO Subareas 88.1 and 88.2 as well as Divisions 58.4.1 and 58.4.2 are divided. The Data Collection Plan shall comprise the following data: (a) the position and sea depth at each end of every line in a haul; (b) the setting, soak, and hauling times; (c) the number and species of fish lost at surface; (d) the number of hooks set; (e) the bait type; (f) the baiting success ( %); (g) the hook type; and (h) the sea and cloud conditions and phase of the moon at the time of setting the lines. 2. All data referred to under paragraph 1 shall be collected for every research haul; in particular, all fish in a research haul up to 100 fish are to be measured and at least 30 fish sampled for biological studies. Where more than 100 fish are caught, a method for randomly subsampling the fish shall be applied. Article 48 Tagging programme Without prejudice to Article 7b of Regulation (EC) No 601/2004 each longline vessel shall tag and release Dissostichus spp., continuously while fishing, at a rate specified in the conservation measure for that fishery according to the CCAMLR Tagging Protocol. Article 49 Scientific observers 1. Each fishing vessel participating in the exploratory fisheries referred to in Article 43 shall have at least two scientific observers, one of which shall be an observer appointed in accordance with the CCAMLR Scheme of International Scientific Observation, on board throughout all fishing activities within the fishing period. 2. Each Member State, subject to and in accordance with their applicable laws and regulations, including rules governing the admissibility of evidence in domestic courts, shall consider and act on reports from inspectors of designating CCAMLR Contracting party under this scheme on the same basis as reports from its own inspectors and both Member State and designating CCAMLR Contracting party concerned shall cooperate in order to facilitate judicial or other proceedings arising from any such report. Article 50 Notifications of intent to participate in a krill fishery 1. By way of derogation from Article 5a of Regulation (EC) No 601/2004, Member States intending to fish for krill in the CCAMLR Convention Area, as defined in Article 2 of that Regulation, shall notify the CCAMLR Secretariat and the Commission, of their intention not less than four months in advance of the annual meeting of the CCAMLR Commission, immediately prior to the season in which they intend to fish, using the format laid down in Annex XI to this Regulation in order to ensure an appropriate review by the CCAMLR Commission before the vessels commence fishing. 2. The notification, referred to in paragraph 1 shall include the information provided for in Article 3 of Regulation (EC) No 601/2004 for each vessel to be authorised by the Member State to participate in the krill fishery. 3. Member States intending to fish for krill in the CCAMLR Convention Area shall only notify vessels flying its flag at the time of the notification. 4. By way of derogation from paragraph 3, Member States shall be entitled to authorise participation in a krill fishery by a vessel other than that notified to CCAMLR in accordance with paragraphs 1 to 3, if the notified vessel is prevented from participation due to legitimate operational reasons or force majeure. In such circumstances Member States concerned shall immediately inform the CCAMLR Secretariat and the Commission, providing: (i) full details of the intended replacement vessel(s) referred to in paragraph 2; (ii) a comprehensive account of the reasons justifying the replacement and any relevant supporting evidence or references. 5. By way of derogation from paragraphs 3 and 4, Member States shall not authorise a vessel on either of the CCAMLR IUU Vessel Lists to participate in krill fisheries. Article 51 Precautionary catch limitations on krill fishery for certain sub areas 1. The total combined catch of krill in Statistical Sub areas 48.1, 48.2, 48.3 and 48.4 shall be limited to 3,47 million tonnes in any fishing season. The total catch of krill in Statistical Division 58.4.2 shall be limited to 2,645 million tonnes in any fishing season. 2. Until an allocation of this total catch limit between smaller management units has been defined, based on the advice from the Scientific Committee, the total combined catch in Statistical Sub areas 48.1, 48.2, 48.3 and 48.4 shall be further limited to 620 000 tonnes in any fishing season. The total catch in Division 58.4.2 shall be limited to 260 000 tonnes West of 55oE and 192 000 tonnes East of 55oE in any fishing season. 3. A fishing season shall begin on 1 December and end on 30 November of the following year. 4. Each vessel participating in the krill fishery in Division 58.4.2 shall have at least one scientific observer in accordance with the CCAMLR Scheme of International Scientific Observation or a domestic scientific observer fulfilling the requests in that scheme, and where possible one additional scientific observer on board throughout all fishing activities within the fishing period. Article 52 Data Reporting System for krill fisheries 1. Catches of krill shall be reported in accordance with Article 10 of Regulation (EC) 601/2004. 2. When the total reported catch in any fishing season is greater than or equal to 80 % of the trigger level of 620 000 tonnes in Sub areas 48.1, 48.2, 48.3 and 48.4 and of 260 000 tonnes west of 55oE and 192 000 tonnes east of 55oE in sub area 58.4.2, catches shall be reported in accordance with Article 11 of Regulation (EC) 601/2004. 3. In the fishing season following that in which the total catch has been greater than or equal to 80 % of the trigger level, laid down in paragraph 2, catches shall be reported in accordance with Article 11 of Regulation (EC) 601/2004 when the total catch is greater than or equal to 50 % of that trigger level. 4. At the end of each fishing season Member States shall obtain from each of its vessels the haul-by-haul data required to complete the CCAMLR fine-scale catch and effort data form. It shall transmit those data, in the trawl fisheries form C1 of CCAMLR, to the CCAMLR Executive Secretary and to the Commission not later than 1 April of the following year. Article 53 Certain limits on the exploratory fishery for Dissostichus spp. 1. The total catch of Dissostichus spp. on BANZARE Bank (Statistical Division 58.4.3b) outside areas falling under national jurisdiction in the 2007/08 fishing season shall not exceed: (i) a precautionary catch limit of 150 tonnes applied as follows: SSRU A  150 tonnes SSRU B  0 tonnes; (ii) an additional catch limit of 50 tonnes for the scientific research survey in SSRUs A and B in 2007/08. 2. The total catch in SSRU A, referred to in paragraph 1(i), shall not be taken during the period from 16 March 2008 until the end of the scientific research survey or 1 June 2008, whichever is sooner. Article 54 Interim prohibition of deep-sea gillnetting 1. For the purpose of this Article the following definition shall apply: Gillnets are strings of single, double or triple netting walls, vertical, near the surface, in midwater or on the bottom, in which fish will gill, entangle or enmesh. Gillnets have floats on the upper line (headrope) and, in general, weights on the ground-line (footrope). Gillnets consist of single or, less commonly, double or triple netting (known as trammel net) mounted together on the same frame ropes. Several types of nets may be combined in one gear (for example, trammel net combined with gillnet). These nets can be used either alone or, as is more usual, in large numbers placed in line (fleets of nets). The gear can be set, anchored to the bottom (known as bottom-set net) or left drifting, free or connected with the vessel (known as driftnet). 2. The use of gillnets in the CCAMLR Convention Area, for purposes other than scientific research, is prohibited until such time as the Scientific Committee has investigated and reported on the potential impacts of this gear and the Commission has agreed on the basis of advice from the Scientific Committee that such a method may be used in the CCAMLR Convention Area. 3. Proposal for the use of gillnets for scientific research in waters deeper than 100 meters shall be notified in advance to the Scientific Committee and be approved by the Commission before such research can commence. 4. Any vessel seeking to transit the CCAMLR Convention Area carrying gillnets must give advance notice of its intent, including the expected dates of its passage through the CCAMLR Convention Area to the Secretariat. Any vessel in possession of gillnets within the CCAMLR Convention Area which has not given such an advance notice, shall be in breach of this provisions. Article 55 Minimisation of the incidental mortality of seabirds 1. Without prejudice to Article 8 of Regulation (EC) No 601/2004 vessels using the Spanish method of longline fishing shall release weights before line tension occurs. 2. For the purpose of the longline fishing referred to in paragraph 1, the following weights may be used: (a) traditional weights made from rocks or concrete of at least 8.5 kg mass which shall be used, spaced at intervals of no more than 40 m; (b) traditional weights made from rocks or concrete of at least 6 kg mass which shall be used, spaced at intervals of no more than 20 m, or (c) solid steel weights, not made from chain links, of at least 5 kg mass which shall be used, spaced at intervals of no more than 40 m. Article 56 Closure of all fisheries 1. Following notification by the CCAMLR Secretariat of the closure of a fishery, Member States shall ensure that all vessels flying their flag and fishing in the area, management area, subarea, division, small-scale research unit or other management unit, subject to the closure notice, shall remove all their fishing gear from the water by the notified closure date and time. 2. On receipt of such notification by the vessel, no further longlines may be set within 24 hours of the notified date and time. If such notification is received less than 24 hours before the closure date and time, no further longlines may be set following receipt of that notification. 3. In the case of closure of the fishery, all vessels shall depart from the fishing area as soon as all fishing gear has been removed from the water. 4. Where a vessel is unable to remove all its fishing gear from the water by the notified closure date and time for reasons relating to: (i) the safety of the vessel and crew; (ii) the limitations which may arise from adverse weather conditions; (iii) sea-ice cover; or (iv) the need to protect the Antarctic marine environment, the vessel shall notify the Member State concerned of the situation. The Member States shall promptly notify the CCAMLR Secretariat, and the Commission. The vessel shall nonetheless make all reasonable efforts to remove all its fishing gear from the water as soon as possible. 5. If paragraph 4 applies, Member States shall carry out an investigation of the vessel's actions and, according to its domestic procedures, report the CCAMLR Secretariat and the Commission of its findings, including all relevant matters, no later than the next CCAMLR meeting. The final report shall assess whether the vessel made all reasonable efforts to remove all its fishing gear from the water: (i) by the notified closure date and time; and (ii) as soon as possible after the notification referred to in paragraph 4. 6. Where a vessel does not depart from the closed area as soon as all fishing gear has been removed from the water, the flag Member State or vessel shall inform the CCAMLR Secretariat and the Commission. CHAPTER X SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE SEAFO AREA SECTION 1 Authorisation of vessels Article 57 Authorisation of vessels 1. Member States shall submit electronically, where possible, to the Commission by 1 June 2008, the list of their vessels that are authorised to operate in the SEAFO Convention Area by issue of a fishing permit. 2. Owners of the vessels included in the list referred to in paragraph 1 shall be citizens or legal entities of the Community. 3. Fishing vessels may be authorised to operate in the SEAFO Convention Area only if they are able to fulfil in respect of those vessels the requirements and responsibilities under the SEAFO Convention and its conservation and management measures. 4. No fishing permit shall be issued to vessels that have a history of IUU fishing activities unless the new owners have provided sufficient evidence demonstrating that the previous owners and operators have no legal, beneficial or financial interest in, or control over those vessels, or that, having taken into account all relevant facts, their vessels are not engaged in or associated with IUU fishing. 5. The list referred to in paragraph 1 shall include the following information: (a) name of vessel, registration number, previous names (if known), and port of registry; (b) previous flag (if any); (c) International Radio Call Sign (if any); (d) name and address of owner or owners; (e) type of vessel; (f) length; (g) name and address of operator (manager) or operators (managers) (if any); (h) gross register tonnage; and (i) power of main engine or engines. 6. Member States shall promptly notify the Commission, after the establishment of the initial list of authorised vessels, of any addition to, deletion from and/or any modification whenever such changes occur. Article 58 Obligations for authorised vessels 1. Vessels shall comply with all the relevant SEAFO conservation and management measures. 2. Authorised vessels shall keep on board valid certificates of vessel registration and valid authorisation to fish and/or tranship. Article 59 Unauthorised vessels 1. Member States shall take measures to prohibit the fishing for, the retaining on board, the transhipment and landing of species covered by the SEAFO Convention by the vessels which are not entered into the SEAFO record of authorised vessels. 2. Member States shall notify the Commission of any factual information showing that there are reasonable grounds for suspecting vessels not on the SEAFO record of authorised vessels to be engaged in fishing for and/or transhipment of species covered by the SEAFO Convention in the SEAFO Convention Area. 3. Member States shall take the necessary measures to ensure that the owners of vessels included in the SEAFO record of authorised vessels are not engaged in or associated with fishing activities conducted by vessels not entered into the record of authorised vessels in the SEAFO Convention Area. SECTION 2 Transhipments Article 60 Prohibition of transhipments at sea Each Member State shall prohibit transhipments at sea by vessels flying their flag in the SEAFO Convention Area, for species covered by the SEAFO Convention. Article 61 In-port Transhipments 1. Community fishing vessels which catch species covered by the SEAFO Convention in the SEAFO Convention Area shall only tranship in the port of a SEAFO Contracting Party if they have prior authorisation from the Contracting Party in whose port the operation will take place. Community fishing vessels shall be permitted to carry out transhipments only if they have obtained such a prior authorisation to tranship from the flag Member State and the port State. 2. Each Member State shall ensure that its authorised fishing vessels obtain a prior authorisation to engage in in-port transhipments. Member States shall also ensure that the transhipments are consistent with the reported catch amount of each vessel and require the reporting of transhipments. 3. The master of a Community fishing vessel who transships to another vessel, hereinafter referred to as the receiving vessel, any quantity of catches of species covered by the SEAFO Convention fished in the SEAFO Convention Area shall at the time of the transshipment inform the flag State of the receiving vessel of the species and quantities involved, of the date of the transshipment and the location of catches and shall submit to his flag Member State a SEAFO transshipment declaration in accordance with the format set out in Part I of Annex XII. 4. The master of the Community fishing vessel shall notify, at least 24 hours in advance, the following information to the SEAFO Contracting Party in whose port the transshipment will take place:  the names of the transshipping fishing vessels,  the names of the receiving vessels,  the tonnage by species to be transshipped,  the day and port of transshipment. 5. Not later than 24 hours before the beginning, and at the end of a transshipment when this takes place in a port of a SEAFO Contracting Party, the master of the Community flagged receiving vessel shall inform the competent authorities of the port State of the quantities of catches of species covered by the SEAFO Convention on board his vessel and transmit the SEAFO transshipment declaration to these competent authorities within 24 hours. 6. The master of the receiving Community vessel shall, 48 hours before landing, submit a SEAFO transshipment declaration to the competent authorities of the port State where the landing takes place. 7. Each Member State shall take the appropriate measures to verify the accuracy of the information received and shall cooperate with the flag State to ensure that landings are consistent with the reported catches amount of each vessel. 8. Each Member State with vessels authorized to fish in the SEAFO Convention Area for species covered by the SEAFO Convention, shall notify by 1 June 2008 to the Commission the details of the transshipments by its flag vessels. SECTION 3 Conservation measures for the management of vulnerable deep-water habitats and ecosystems Article 62 Closed areas All fishing activities for species covered by the SEAFO Convention by Community fishing vessels shall be prohibited in the areas defined below: (a) Sub Division A1 (i) Dampier Seamount 10o00'S 02o00'W 10o00'S 00o00'E 12o00'S 02o00'W 12o00'S 00o00'E (ii) Malahit Guyot Seamount 11o00'S 02o00'W 11o00'S 04o00'W 13o00'S 02o00'W 13o00'S 04o00'W (b) Sub-division B1 Molloy Seamount 27o00'S 08o00'E 27o00'S 10o00'E 29o00'S 08o00'E 29o00'S 10o00'E (c) Division C (i) Schmidt-Ott Seamount & Erica Seamount 37o00'S 13o00E 37o00'S 17o00'E 40o00'S 13o00E 40o00'S 17o00'E (ii) Africana seamount 37o00'S 28o00E 37o00'S 30o00E 38o00'S 28o00E 38o00'S 30o00E (iii) Panzarini Seamount 39o00'S 11o00'E 39o00'S 13o00'E 41o00'S 11o00'E 41o00'S 13o00'E (d) Sub-division C1 (i) Vema Seamount 31o00'S 08o00'E 31o00'S 09o00'E 32o00'S 08o00'E 32o00'S 09o00'E (ii) Wust Seamount 33o00'S 06o00'E 33o00'S 08o00'E 34o00'S 06o00'E 34o00'S 08o00'E (e) Division D (i) Discovery, Junoy, Shannon Seamounts 41o00'S 06o00'W 41o00'S 03o00'E 44o00'S 06o00'W 44o00'S 03o00'E (ii) Schwabenland & Herdman Seamounts 44o00'S 01o00'W 44o00'S 02o00'E 47o00'S 01o00'W 47o00'S 02o00'E Article 63 Resumption of fishing in a closed area 1. No fishing shall resume in a closed fishing area referred to in Article 62 until the flag State has identified and mapped vulnerable marine ecosystems, including seamounts, hydrothermal vents and cold water corals in the area and made an assessment on the impact of any resumption of fishing on such vulnerable marine ecosystems. 2. The results of the identification, mapping and impact assessment carried out in accordance with paragraph 1 shall be submitted by the flag State to the Commission for transmission to the Annual Scientific Committee Meeting of SEAFO. 3. Member States may submit Research Fishing Plans to the Commission for evaluation of the impact of the fisheries on the sustainability of the fisheries resources and on vulnerable marine habitats. SECTION 4 Measures on reducing incidental by-catch of seabirds Article 64 Information on interactions with seabirds Member States shall collect and provide all available information to the Commission by 1 June 2008, on interactions with seabirds, including incidental catches by their fishing vessels, fishing for species covered by the SEAFO Convention. Article 65 Mitigation measures 1. All Community vessels fishing south of the parallel of latitude 30 degrees South shall carry and use bird-scaring lines (tori poles): (a) tori poles shall comply with agreed tori pole design and deployment guidelines, as set out in Part II of Annex XII; (b) tori poles shall be deployed prior to longlines entering the water at all times south of the parallel of latitude 30 degrees South; (c) where practical, vessels shall be encouraged to use a second tori pole and bird-scaring line at times of high bird abundance or activity; (d) back-up tori lines shall be carried by all vessels and be ready for immediate use. 2. Longlines shall be set at night only (i.e. during the hours of darkness between the times of nautical twilight (46). During longline fishing at night, only the minimum ship's lights necessary for safety shall be used. 3. The dumping of offal shall be prohibited while gear is being shot or set. The dumping of offal during the hauling of gear shall be avoided. Any such discharge shall take place, where possible, on the opposite side of the vessel to that where the gear is being hauled. For vessels or fisheries where there is no requirement to retain offal on board the vessel, a system shall be implemented to remove fish hooks from offal and fish heads prior to discharge. Nets shall be cleaned prior to shooting to remove items that might attract seabirds. 4. Community fishing vessels shall adopt shooting and hauling procedures that minimise the time during which the net is lying on the surface with the meshes slack. Net maintenance shall, to the extent possible, not be carried out with the net in the water. 5. Community fishing vessels shall be encouraged to develop gear configurations that will minimise the likelihood of birds encountering the part of the net to which they are most vulnerable. This may include increasing the weighting or decreasing the buoyancy of the net so that it sinks faster, or placing coloured streamer or other devices over particular areas of the net where the mesh sizes create a particular danger to birds. 6. Community fishing vessels which are so configured that they lack on-board processing facilities or adequate capacity to retain offal on-board, or the ability to discharge offal on the opposite side of the vessel to that where gear is being hauled, shall not be authorised to fish in the SEAFO Convention Area. 7. Every effort shall be made to ensure that birds captured alive during fishing operations are released alive and that whenever possible hooks are removed without jeopardising the life of the bird concerned. SECTION 5 Control Article 66 Special Provisions for Patagonian Toothfish (Dissostichus eleginoides) 1. The master of a vessel authorised to fish for Patagonian Toothfish in the SEAFO Convention Area in accordance with Article 57 shall, by electronic means, send to the competent authorities of his flag Member State and the SEAFO Secretariat a catch report stating the quantities of Patagonian Toothfish caught by his vessel including nil returns. This report shall be sent every five days of the fishing trip. Each Member State shall promptly forward that information to the Commission. 2. Member States with vessels authorised to fish for Patagonian Toothfish in the SEAFO Convention Area shall provide detailed catch and effort data to the Commission, and the SEAFO Secretariat, no later than 30 June 2008. Article 67 Special Provisions for Deep-sea Red Crab (Chaceon spp) 1. The master of a vessel authorised to fish for Deep-sea Red Crab in the SEAFO Convention Area in accordance with Article 57 shall, by electronic means, send to the competent authorities of his flag Member State and the SEAFO Secretariat a catch report stating the quantities of Deep-sea Red Crab caught by his vessel including nil returns. This report shall be sent every five days of the fishing trip. Each Member State shall promptly forward that information to the Commission. 2. Member States with vessels authorised to fish for Deep-sea Red Crab in the SEAFO Convention Area shall provide detailed catch and effort data to the Commission, and the SEAFO Secretariat, no later than 30 June 2008. Article 68 Communication of vessel movements and catches 1. Fishing vessels and fishing research vessels authorised to fish in the SEAFO Convention Area and which are engaged in fishing shall send entry, catch and exit reports to the flag Member State's authorities by VMS, or other appropriate means, and, if the flag Member State so requires, to the SEAFO Executive Secretary. 2. The entry report shall be made no more than 12 hours and at least 6 hours in advance of each entry into the SEAFO Convention Area and shall include entering date, time, geographical position of the vessel and the quantity of fish on board by species (FAO 3 Alfa Code) and by live weight (Kg). 3. The Catch report shall be made by species (FAO 3 Alfa Code) and by live weight (Kg) at the end of each calendar month. 4. The exit report shall be made no more than 12 hours and at least 6 hours in advance of each exit from the SEAFO Convention Area. It shall include exiting date, time, geographical position of the vessel, the number of fishing days and the catch taken by species (FAO 3 Alfa Code) and by live weight (Kg) in the SEAFO Convention Area since the commencement of fishing in the SEAFO Convention Area, or since the last catch report. Article 69 Scientific observation and collection of information to support stock assessment 1. Each Member State shall ensure that all its fishing vessels operating in the SEAFO Convention Area, and targeting species covered by the SEAFO Convention, carry qualified scientific observers. 2. Each Member State shall require the submission of the information collected by the observers, in respect of each vessel flying its flag, within 30 days of leaving the SEAFO Convention Area. The data shall be submitted in the format specified by the SEAFO Scientific Committee. The Member State shall provide the Commission with a copy of the information, as soon as possible, taking account of the need to maintain confidentiality of non-aggregated data. The Member State may also provide the SEAFO Executive Secretary with a copy of the information. 3. The information referred to in this Article shall, to the greatest extent possible, be collected and verified by designated observers by 30 June 2008. Article 70 Sightings of non-Contracting Party vessels 1. Fishing vessels flying the flag of a Member State shall report to their flag Member State information on any possible fishing activity by vessels flying the flag of a non-Contracting Party in the SEAFO Convention Area. This information shall contain, inter alia: (a) name of the vessel; (b) registration number of the vessel; (c) flag State of the vessel; (d) any other relevant information regarding the sighted vessel. 2. Each Member State shall submit the information referred to in paragraph 1 to the Commission as rapidly as possible. The Commission shall forward this information to the SEAFO Executive Secretary for information. CHAPTER XI SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE IOTC AREA Article 71 Reduction of sea-birds by-catch 1. Member States shall collect and provide all available information to the IOTC, with copy to the Commission, on interactions with seabirds, including incidental catches by their fishing vessels. 2. Member States shall seek to achieve reductions in levels of seabird by catch across all fishing areas, seasons, and fisheries through the use of effective mitigation measures. 3. Community vessels fishing south of 30oS shall carry and use bird-scaring lines (tori poles) according to following technical provisions: (a) tori poles shall be in accordance with agreed tori pole design and deployment guidelines adopted by IOTC; (b) tori lines are to be deployed prior to longlines entering the water at all times south of 30oS; (c) where practical, vessels shall use a second tori pole and bird-scaring line at times of high bird abundance or activity; (d) back-up tori lines shall be carried by all vessels and be ready for immediate use. 4. Community surface longline vessels, whilst targeting swordfish, utilising the American longline system and equipped with a line-throwing device, shall be exempted from the requirements of paragraph 3. Article 72 Limitation of fishing capacity of vessels fishing for tropical tunas 1. Member States shall limit to the effort levels in 2006, by gear type, the number of vessels flying their flag and having an overall length equal to or greater than 24 metres which fish for tropical tunas in the IOTC Area. They shall also limit to those levels, by gear type, the number of vessels flying their flag and having an overall length of less than 24 metres which fish for tropical tunas in the IOTC Area outside their exclusive economic zone. The limitation of the number of vessels shall be commensurate with the corresponding overall tonnage expressed in GRT (Gross Registered Tonnage) or in GT (Gross Tonnage). In cases where vessels are replaced, the overall tonnage shall not be exceeded. 2. Vessels under administrative process, on-going and already authorised constructions in the year 2006 and authorised to be introduced into the fleet shall be exempted from the provisions of paragraph 1. 3. Notwithstanding paragraph 1, Member States shall notify to the Commission the number and tonnage of their vessels fishing for tropical tunas in the area in 2006 by 1 January 2008. To that end they shall verify the effective presence and fishing activities of their vessels in the IOTC Area in 2006, through their VMS records, catch reports, port calls, or other means. 4. Notwithstanding paragraph 1, Member States may change the number of vessels, by gear type, provided that they can demonstrate to the Commission that the change in the number of vessels, by gear type, does not lead to an increase of fishing effort on the fish stocks involved. 5. Member States shall ensure that, where there is a proposed transfer of capacity to their fleet, vessels to be transferred are on the IOTC Record of Vessels or on the Record of vessels of other Tuna Regional Fisheries Organisations. No vessels on an IUU vessels list of any Regional Fisheries Management Organisation may be transferred. Article 73 Limitation of fishing capacity of vessels fishing for swordfish and albacore 1. Member States shall limit to the effort levels in 2007, by gear type, the number of vessels flying their flag and having an overall length equal to or greater than 24 metres, which fish for swordfish and albacore in the IOTC Area. The Member States shall also limit to those levels, by gear type, the number of vessels flying their flag and having an overall length of less than 24 metres which fish for swordfish and albacore in the IOTC Area outside their exclusive economic zone. The limitation of number of vessels shall be commensurate with the corresponding overall tonnage expressed in GRT (Gross Registered Tonnage) or in GT (Gross Tonnage). In cases where vessels are replaced, the overall tonnage shall not be exceeded. 2. Vessels under administrative process, on-going and already authorised constructions in the year 2007 and authorised to be introduced into the fleet shall be exempted from the provisions of paragraph 1. 3. Member States shall notify to the Commission the number and tonnage of their vessels fishing for swordfish and albacore in the area in 2007 by 1 January 2008. To that end, they shall verify the effective presence and fishing activities of their vessels in the IOTC area in 2007, through their VMS records, catch reports, port calls, or other means. 4. Notwithstanding paragraph 1, Member States may change the number of their vessels, by gear type, provided that they can demonstrate to the Commission that the change in the number of vessels, by gear type, does not lead to an increase of fishing effort on the fish stocks involved. 5. Member States shall ensure that, where there is a proposed transfer of capacity to their fleet, vessels to be transferred are on the IOTC Record of Vessels or on the Record of vessels of other Tuna Regional Fisheries Organisations. No vessels on an IUU vessels list of any Regional Fisheries Management Organisation may be transferred. CHAPTER XII SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE SPFO AREA Article 74 Pelagic fisheries  Capacity limitation 1. Member States shall limit the total level of gross tonnage (GT) of vessels flying their flag and fishing for pelagic stocks in 2008 to the levels of total GT recorded in 2007 in the SPFO area in a manner that sustainable exploitation of the pelagic fishery resources in South Pacific is ensured. 2. Member States shall communicate to the Commission by 15 January 2008 the total level of GT recorded in the Area in 2007 for those vessels flying their flag and actively fishing in 2007. In notifying this information, Member States shall verify the effective presence of their vessels in the SPFO area in 2007 through VMS records, catch reports, port calls or other means. 3. Member States with a catch history in the pelagic fisheries in the South Pacific, but not exercising their fisheries activities in 2007, may enter the fishery in the SPFO area in 2008 provided that they exercise voluntary restraint of fishing effort. These Member States shall promptly notify the Commission of the names and characteristics, including GT, of their vessels engaged in the fishery in the SPFO area. 4. Member States shall submit for review to the Interim Science Working Group of the SPFO any stock assessments and research in respect of pelagic stocks in the SPFO area and shall promote the active participation of their scientific experts in Organisation's scientific works on pelagic species. 5. Member States shall ensure as much as possible an appropriate level of observer coverage on fishing vessels flying their flag in order to observe the pelagic fisheries in the South Pacific and collect relevant scientific information. Article 75 Bottom fisheries 1. Member States shall limit bottom fishing effort or catch in the SPFO area to the average annual levels over the period 1 January 2002 to 31 December 2006 in terms of the number of fishing vessels and other parameters that reflect the level of catch, fishing effort, and fishing capacity. 2. Member States shall not expand bottom fishing activities into new regions of the SPFO area where such fishing is not currently occurring. 3. Community vessels shall cease bottom fishing activities within five nautical miles of any site in the SPFO area where, in the course of fishing operations, evidence of vulnerable marine ecosystems is encountered. Community vessels shall report the encounter, including the location, and the type of ecosystem in question, to the authorities of the of their flag State, to the Commission and to the SPFO Interim Secretariat so that appropriate measures can be adopted in respect of the relevant site. 4. Member States shall appoint observers to each vessel flying their flag and undertaking or proposing to undertake bottom trawling activities in the SPFO area and ensure an appropriate level of observer coverage on vessels flying their flag and undertaking other bottom fishing activities in the SPFO area. Article 76 Data collection and sharing Member States shall collect, verify and provide data in accordance with the procedures outlined in the SPFO Standards for the collection, reporting, verification and exchange of data. CHAPTER XIII SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE WCPFC AREA Article 77 Fishing effort limitations Member States shall ensure that the total fishing effort for bigeye tuna, yellowfin tuna, skipjack tuna and south pacific albacore in the WCPFC Area is limited to the fishing effort provided for in fisheries partnership agreements between the Community and coastal States in the region. Article 78 Management plans for the use of FADs 1. Member States whose vessels are authorised to fish in the WCPFC Area shall develop management plans for the use of anchored or drifting FADs. Those management plans shall include strategies to limit the interaction with juvenile bigeye and yellowfin tuna. 2. Management plans referred to in paragraph 1 shall be submitted to the Commission not later than 15 October 2008. The Commission shall compile those management plans and submit a Community management plan to the WCPFC Secretariat not later than 31 December 2008. Article 79 Maximum number of vessels fishing for swordfish The number of Community vessels fishing for swordfish in areas south of 20o S of the WCPFC Area shall not exceed 14 vessels. Community participation shall be limited to vessels flying the flag of Spain. CHAPTER XIV SPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN THE ICCAT AREA Article 80 Reduction of sea-birds by-catch 1. Member States shall collect all available information on interactions with seabirds, including incidental catches by their fishing vessels and shall transmit that information to the ICCAT Secretariat and the Commission. 2. Member States shall seek to achieve reductions in levels of seabird by catch across all fishing areas, seasons, and fisheries through the use of effective mitigation measures. 3. Community vessels fishing south of 20oS shall carry and use bird-scaring lines (tori poles) according to following technical provisions: (a) tori poles shall meet the conditions on the tori pole design and be in accordance with the deployment guidelines adopted by ICCAT; (b) tori lines are to be deployed prior to longlines entering the water at all times south of 20oS; (c) where practical vessels shall use a second tori pole and bird-scaring line at times of high bird abundance or activity; (d) back-up tori lines shall be carried by all vessels and be ready for immediate use. 4. By way of derogation from paragraph 3, Community longline vessels targeting swordfish may use monofilament longline gear, provided that these vessels: a) set their longlines during the period between nautical dusk/dawn as laid down in the nautical dusk/dawn almanac for the geographical position fished; b) use a minimum swivel weight of 60 g placed not more than 3 m from the hook to achieve optimum sink rates. Article 81 Establishment of a closed area/season for the swordfish fisheries in Mediterranean Sea In order to protect the swordfish, in particular small fish, fishing for swordfish in Mediterranean Sea shall be prohibited from 15 October to 15 November 2008. Article 82 Sharks Member States shall take appropriate measures to reduce fishing mortality in fisheries targeting North Atlantic shortfin mako. CHAPTER XV ILLEGAL, UNREPORTED AND UNREGULATED FISHERIES Article 83 North Atlantic Vessels engaged in illegal, unreported and unregulated fisheries in the North Atlantic shall be subject to the measures set out in Annex XIII. CHAPTER XVI FINAL PROVISIONS Article 84 Data transmission When, pursuant to Articles 15(1) and 18(1) of Regulation (EEC) No 2847/93, Member States send the Commission data relating to landings of quantities of stocks caught, they shall use the stock codes set out in Annex I to this Regulation. Article 85 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. Where the TACs of the CCAMLR area are set for periods starting before 1 January 2008, Article 41 shall apply with effect from the beginning of the respective periods of application of the TACs. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 2008. For the Council The President D. RUPEL (1) OJ L 358, 31.12.2002, p. 59. Regulation as amended by Regulation (EC) No 865/2007 (OJ L 192, 24.7.2007, p. 1). (2) OJ L 115, 9.5.1996, p. 3. (3) OJ L 70, 9.3.2004, p. 8. Regulation as amended by Commission Regulation (EC) No 441/2007 (OJ L 104, 21.4.2007, p. 28). (4) OJ L 150, 30.4.2004, p. 1. (5) OJ L 345, 28.12.2005, p. 5. (6) OJ L 65, 7.3.2006, p. 1. (7) OJ L 122, 11.5.2007, p. 7. (8) OJ L 157, 19.6.2007, p. 1. (9) OJ L 276, 10.10.1983, p. 1. Regulation as last amended by Regulation (EC) No 1804/2005 (OJ L 290, 4.11.2005, p. 10). (10) OJ L 274, 25.9.1986, p. 1. Regulation as amended by Regulation (EC) No 3259/94 (OJ L 339, 29.12.1994, p. 11). (11) OJ L 132, 21.5.1987, p. 9. (12) OJ L 365, 31.12.1991, p. 1. Regulation as last amended by Regulation (EC) No 448/2005 (OJ L 74, 19.3.2005, p. 5). (13) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1098/2007 (OJ L 248, 22.9.2007, p. 1). (14) OJ L 171, 6.7.1994, p. 7. Regulation as last amended by Regulation (EC) No 2943/95 (OJ L 308, 21.12.1995, p. 15). (15) OJ L 125, 27.4.1998, p. 1. Regulation as last amended by Regulation (EC) No 2166/2005 (OJ L 345, 28.12.2005, p. 5). (16) OJ L 191, 7.7.1998, p. 10. Regulation as amended by Regulation (EC) No 2187/2005 (OJ L 349, 31.12.2005, p. 1). (17) OJ L 351, 28.12.2002, p. 6. Regulation as amended by Regulation (EC) No 2269/2004 (OJ L 396, 31.12.2004, p. 1). (18) OJ L 289, 7.11.2003, p. 1. (19) OJ L 333, 20.12.2003, p. 17. (20) OJ L 97, 1.4.2004, p. 16. Regulation as amended by Regulation (EC) No 1099/2007 (OJ L 248, 22.9.2007, p. 11). (21) OJ L 340, 23.12.2005, p. 3. (22) OJ L 384, 29.12.2006, p. 28. Regulation as last amended by Regulation (EC) No 754/2007 (OJ L 172, 30.6.2007, p. 26). (23) OJ L 36, 8.2.2007, p. 6. (24) OJ L 123, 12.5.2007, p. 3. (25) OJ L 157, 19.6.2007, p. 1. (26) OJ L 318, 5.12.2007, p. 1. (27) OJ L 115, 9.5.1996, p. 3. (28) OJ L 226, 29.8.1980, p. 48. (29) OJ L 226, 29.8.1980, p. 12. (30) OJ L 172, 30.6.2007, p. 1 (31) OJ L 15, 20.1.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 898/2007 (OJ L 196, 28.7.2007, p. 22). (32) OJ L 190, 4.7.1998, p. 34. (33) OJ L 270, 13.11.1995, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (34) OJ L 227, 12.8.1981, p. 21. (35) OJ L 186, 28.7.1993, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003. (36) OJ L 234, 31.8.2002, p. 39. (37) OJ L 162, 18.6.1986, p. 33. (38) OJ L 224, 16.8.2006, p. 22. (39) OJ L 236, 5.10.1995, p. 24. (40) OJ L 196, 18.7.2006, p. 14. (41) OJ L 32, 4.2.2005, p. 1. (42) OJ L 22, 25.1.2003, p. 5. (43) OJ L 349, 31.12.2005, p. 1. Regulation as amended by Regulation (EC) No 809/2007 (OJ L 182, 12.7.2007, p. 1). (44) OJ L 5, 9.1.2004, p. 25. Regulation as amended by Regulation (EC) No 1799/2006 (OJ L 341, 7.12.2006, p. 26). (45) OJ L 121, 12.5.1994, p. 3. (46) The exact times of nautical twilight are set out in the Nautical Almanac tables for the relevant latitude, local time and date. All times, whether for ship operations or observer reporting, shall be referenced to GMT. ANNEX I CATCH LIMITS APPLICABLE TO COMMUNITY VESSELS IN AREAS WHERE CATCH LIMITS EXIST AND FOR THIRD COUNTRIES' FISHING VESSELS IN EC WATERS, BY SPECIES AND BY AREA (IN TONNES LIVE WEIGHT, EXCEPT WHERE OTHERWISE SPECIFIED) All catch limits set out in this Annex shall be considered as quotas for the purposes of Article 5 of this Regulation, and shall, therefore, be subject to the rules set out in Regulation (EEC) No 2847/93, and in particular Articles 14 and 15 thereof. Within each area, fish stocks are referred to following the alphabetical order of the Latin names of the species. The following table of correspondences of Latin names and common names is given for the purposes of this Regulation: Scientific name Alpha-3 code Common name Ammodytidae SAN Sandeel Anarhichas lupus CAT Atlantic catfish Aphanopus carbo BSF Black scabbardfish Argentina silus ARU Greater silver smelt Beryx spp. ALF Alfonsinos Boreogadus saida POC Polar cod Brosme brosme USK Tusk Centrophorus squamosus GUQ Leafscale gulper shark Centroscymnus coelolepis CYO Portuguese dogfish Cetorhinus maximus BSK Basking shark Chaenocephalus aceratus SSI Blackfin icefish Champsocephalus gunnari ANI Antarctic icefish Channichthys rhinoceratus LIC Unicorn icefish Chionoecetes spp. PCR Snow crab Clupea harengus HER Herring Coryphaenoides rupestris RNG Roundnose grenadier Dalatias licha SCK Kitefin shark Deania calcea DCA Birdbeak dogfish Dissostichus eleginoides TOP Antarctic toothfish Engraulis encrasicolus ANE Anchovy Etmopterus princeps ETR Great lantern shark Etmopterus pusillus ETP Smooth lantern shark Etmopterus spinax ETX Velvet belly Euphausia superba KRI Krill Gadus morhua COD Cod Galeorhinus galeus GAG Tope shark Germo alalunga ALB Albacore tunna Glyptocephalus cynoglossus WIT Witch flounder Gobionotothen gibberifrons NOG Humped rockcod Hippoglossoides platessoides PLA American plaice Hippoglossus hippoglossus HAL Atlantic halibut Hoplostethus atlanticus ORY Orange roughy Illex illecebrosus SQI Short fin squid Lamna nasus POR Porbeagle Lampanyctus achirus LAC Lantern fish Lepidonotothen squamifrons NOS Grey rockcod Lepidorhombus spp. LEZ Megrims Limanda ferruginea YEL Yellowtail flounder Limanda limanda DAB Dab Lophiidae ANF Anglerfish Macrourus berglax RHG Roughead grenadier Macrourus spp. GRV Grenadier Makaira nigricans BUM Blue marlin Mallotus villosus CAP Capelin Martialia hyadesi SQS Squid Melanogrammus aeglefinus HAD Haddock Merlangius merlangus WHG Whiting Merluccius merluccius HKE Hake Micromesistius poutassou WHB Blue whiting Microstomus kitt LEM Lemon sole Molva dypterigia BLI Blue ling Molva macrophthalmus SLI Spanish ling Molva molva LIN Ling Nephrops norvegicus NEP Norway lobster Notothenia rossii NOR Marbled rockcod Pagellus bogaraveo SBR Red Seabream Pandalus borealis PRA Northern prawn Paralomis spp. PAI Crab Penaeus spp. PEN Penaeus shrimps Phycis spp. FOX Forkbeards Platichthys flesus FLX Flounder Pleuronectes platessa PLE Plaice Pleuronectiformes FLX Flatfish Pollachius pollachius POL Pollack Pollachius virens POK Saithe Psetta maxima TUR Turbot Pseudochaenichthus georgianus SGI South Georgian icefish Rajidae SRX-RAJ Skates and rays Reinhardtius hippoglossoides GHL Greenland halibut Salmo salar SAL Atlantic salmon Scomber scombrus MAC Mackerel Scopthalmus rhombus BLL Brill Sebastes spp. RED Redfish Solea solea SOL Common sole Solea spp. SOX Sole Sprattus sprattus SPR Sprat Squalus acanthias DGS Spurdog/dogfish Tetrapturus alba WHM White marlin Thunnus alalunga ALB Albacore Thunnus albacares YFT Yellowfin tuna Thunnus obesus BET Bigeye tuna Thunnus thynnus BFT Bluefin tuna Trachurus spp. JAX Horse mackerel Trisopterus esmarki NOP Norway pout Urophycis tenuis HKW White hake Xiphias gladius SWO Swordfish The following table of correspondences of common names and Latin names is given exclusively for explanatory purposes: Albacore ALB Thunnus alalunga Albacore tunna ALB Germo alalunga Alfonsinos ALF Beryx spp. American plaice PLA Hippoglossoides platessoides Anchovy ANE Engraulis encrasicolus Anglerfish ANF Lophiidae Antarctic icefish ANI Champsocephalus gunnari Antarctic toothfish TOP Dissostichus eleginoides Atlantic catfish CAT Anarhichas lupus Atlantic halibut HAL Hippoglossus hippoglossus Atlantic salmon SAL Salmo salar Basking shark BSK Cetorhinus maximus Bigeye tuna BET Thunnus obesus Birdbeak dogfish DCA Deania calcea Black scabbardfish BSF Aphanopus carbo Blackfin icefish SSI Chaenocephalus aceratus Blue ling BLI Molva dypterigia Blue marlin BUM Makaira nigricans Blue whiting WHB Micromesistius poutassou Bluefin tuna BFT Thunnus thynnus Brill BLL Scopthalmus rhombus Capelin CAP Mallotus villosus Cod COD Gadus morhua Common sole SOL Solea solea Crab PAI Paralomis spp. Dab DAB Limanda limanda Flatfish FLX Pleuronectiformes Flounder FLX Platichthys flesus Forkbeards FOX Phycis spp. Great lantern shark ETR Etmopterus princeps Greater silver smelt ARU Argentina silus Greenland halibut GHL Reinhardtius hippoglossoides Grenadier GRV Macrourus spp. Grey rockcod NOS Lepidonotothen squamifrons Haddock HAD Melanogrammus aeglefinus Hake HKE Merluccius merluccius Herring HER Clupea harengus Horse mackerel JAX Trachurus spp. Humped rockcod NOG Gobionotothen gibberifrons Kitefin shark SCK Dalatias licha Krill KRI Euphausia superba Lantern fish LAC Lampanyctus achirus Leafscale gulper shark GUQ Centrophorus squamosus Lemon sole LEM Microstomus kitt Ling LIN Molva molva Mackerel MAC Scomber scombrus Marbled rockcod NOR Notothenia rossii Megrims LEZ Lepidorhombus spp. Northern prawn PRA Pandalus borealis Norway lobster NEP Nephrops norvegicus Norway pout NOP Trisopterus esmarki Orange roughy ORY Hoplostethus atlanticus Penaeus shrimps PEN Penaeus spp. Plaice PLE Pleuronectes platessa Polar cod POC Boreogadus saida Pollack POL Pollachius pollachius Porbeagle POR Lamna nasus Portuguese dogfish CYO Centroscymnus coelolepis Red Seabream SBR Pagellus bogaraveo Redfish RED Sebastes spp. Roughead grenadier RHG Macrourus berglax Roundnose grenadier RNG Coryphaenoides rupestris Saithe POK Pollachius virens Sandeel SAN Ammodytidae Short fin squid SQI Illex illecebrosus Skates and rays SRX-RAJ Rajidae Smooth lantern shark ETP Etmopterus pusillus Snow crab PCR Chionoecetes spp. Sole SOX Solea spp. South Georgian icefish SGI Pseudochaenichthus georgianus Spanish ling SLI Molva macrophthalmus Sprat SPR Sprattus sprattus Spurdog/dogfish DGS Squalus acanthias Squid SQS Martialia hyadesi Swordfish SWO Xiphias gladius Tope shark GAG Galeorhinus galeus Turbot TUR Psetta maxima Tusk USK Brosme brosme Unicorn icefish LIC Channichthys rhinoceratus Velvet belly ETX Etmopterus spinax White hake HKW Urophycis tenuis White marlin WHM Tetrapturus alba Whiting WHG Merlangius merlangus Witch flounder WIT Glyptocephalus cynoglossus Yellowfin tuna YFT Thunnus albacares Yellowtail flounder YEL Limanda ferruginea ANNEX IA SKAGERRAK, KATTEGAT, ICES zones I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV, EC waters of CECAF, French Guyana waters Species : Sandeel Ammodytidae Zone : Norwegian waters of IV SAN/04-N. Denmark 19 000 United Kingdom 1 000 EC 20 000 TAC Not relevant Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Sandeel Ammodytidae Zone : IIIa; EC waters of IIa and IV (1) SAN/2A3A4. Denmark Not established United Kingdom Not established All Member States Not established (2) EC Not established Norway 20 000 (3) TAC Not established Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Greater silver smelt Argentina silus Zone : EC and international waters of I and II ARU/1/2. Germany 31 France 10 The Netherlands 25 United Kingdom 50 EC 116 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Greater silver smelt Argentina silus Zone : EC waters of III and IV ARU/3/4. Denmark 1 180 Germany 12 France 8 Ireland 8 The Netherlands 55 Sweden 46 United Kingdom 21 EC 1 331 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies Species : Greater silver smelt Argentina silus Zone : EC and international waters of V, VI and VII ARU/567. Germany 405 France 9 Ireland 378 The Netherlands 4 225 United Kingdom 297 EC 5 311 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies Species : Tusk Brosme brosme Zone : EC waters of IIa, IV, Vb, VI and VII USK/2A47-C EC Not relevant Norway 3 350 (4) (5) TAC Not relevant Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Tusk Brosme brosme Zone : EC and international waters of I, II and XIV USK/1214EI Germany 7 (6) France 7 (6) United Kingdom 7 (6) Others 3 (6) EC 23 (6) Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Tusk Brosme brosme Zone : EC waters of III USK/3EI. Denmark 14 Sweden 7 Germany 7 EC 28 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Tusk Brosme brosme Zone : EC waters of IV USK/4EI. Denmark 62 Germany 19 France 44 Sweden 6 United Kingdom 94 Others 6 (7) EC 231 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Tusk Brosme brosme Zone : EC and international waters of V, VI and VII USK/567EI. Germany 6 Spain 21 France 254 Ireland 25 United Kingdom 123 Others 6 (8) EC 435 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Tusk Brosme brosme Zone : Norwegian waters of IV USK/4AB-N. Belgium 0 Denmark 165 Germany 1 France 0 The Netherlands 0 United Kingdom 4 EC 170 TAC Not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies Species : Herring (9) Clupea harengus Zone : IIIa HER/03A. Denmark 21 474 Germany 344 Sweden 22 463 EC 44 281 Faroe Islands 500 (10) TAC 51 673 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Herring (11) Clupea harengus Zone : EC and Norwegian waters of ICES zone IV north of 53o30'N HER/04A., HER/04B. Denmark 27 886 Germany 17 536 France 11 965 The Netherlands 26 751 Sweden 2 047 United Kingdom 30 025 EC 116 210 Norway 50 000 (12) TAC 201 227 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified Norwegian waters south of 62oN (HER/*04N-) EC 50 000 Species : Herring Clupea harengus Zone : Norwegian waters south of 62oN HER/04-N. Sweden 846 (13) EC 846 TAC not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Herring (14) Clupea harengus Zone : By-catches in zone IIIa HER/03A-BC Denmark 9 805 Germany 87 Sweden 1 578 EC 11 470 TAC 11 470 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Herring (15) Clupea harengus Zone : By-catches in IV, VIId and in EC waters of IIa HER/2A47DX Belgium 93 Denmark 18 004 Germany 93 France 93 The Netherlands 93 Sweden 88 United Kingdom 342 EC 18 806 TAC 18 806 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Herring (16) Clupea harengus Zone : VIId; IVc (17) HER/4CXB7D Belgium 7 100 (18) Denmark 397 (18) Germany 250 (18) France 6 488 (18) The Netherlands 10 157 (18) United Kingdom 2 269 (18) EC 26 661 TAC 201 227 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Herring Clupea harengus Zone : EC and international waters of Vb and VIb and VIaN (19) HER/5B6ANB. Germany 2 967 France 561 Ireland 4 009 The Netherlands 2 967 United Kingdom 16 036 EC 26 540 Faroe Islands 660 (20) TAC 27 200 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Herring Clupea harengus Zone : VIIbc; VIaS (21) HER/6AS7BC Ireland 10 584 The Netherlands 1 058 EC 11 642 TAC 11 642 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Herring Clupea harengus Zone : VI Clyde (22) HER/06ACL. United Kingdom 800 EC 800 TAC 800 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Herring Clupea harengus Zone : VIIa (23) HER/07A/MM Ireland 1 250 United Kingdom 3 550 EC 4 800 TAC 4 800 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Herring Clupea harengus Zone : VIIe and VIIf HER/7EF. France 500 United Kingdom 500 EC 1 000 TAC 1 000 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Herring Clupea harengus Zone : VIIg (24), VIIh (24), VIIj (24) and VIIk (24) HER/7G-K. Germany 88 France 487 Ireland 6 818 The Netherlands 487 United Kingdom 10 EC 7 890 TAC 7 890 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Anchovy Engraulis encrasicolus Zone : VIII ANE/08. Spain 0 France 0 EC 0 TAC 0 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Anchovy Engraulis encrasicolus Zone : IX and X; EC waters of CECAF 34.1.1 ANE/9/3411 Spain 3 826 Portugal 4 174 EC 8 000 TAC 8 000 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Cod Gadus morhua Zone : Skagerrak (25) COD/03AN. Belgium 8 Denmark 2 532 Germany 64 The Netherlands 16 Sweden 443 EC 3 063 TAC 3 165 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Cod Gadus morhua Zone : Kattegat (26) COD/03AS. Denmark 415 Germany 9 Sweden 249 EC 673 TAC 673 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Cod Gadus morhua Zone : IV; EC waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat COD/2A3AX4 Belgium 654 Denmark 3 761 Germany 2 384 France 809 The Netherlands 2 125 Sweden 25 United Kingdom 8 628 EC 18 386 Norway 3 766 (27) TAC 22 152 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zones specified Norwegian waters of IV (COD/*04N-) EC 15 980 Species : Cod Gadus morhua Zone : Norwegian waters south of 62o N COD/04-N. Sweden 382 EC 382 TAC Not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Cod Gadus morhua Zone : VI; EC waters of Vb; EC and international waters of XII and XIV COD/561214 Belgium 1 Germany 6 France 64 Ireland 90 United Kingdom 241 EC 402 TAC 402 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zones specified VIa; EC waters of Vb (COD/*5BC6A) Belgium 1 Germany 6 France 64 Ireland 90 United Kingdom 241 EC 402 Species : Cod Gadus morhua Zone : VIIa COD/07A. Belgium 16 France 44 Ireland 790 The Netherlands 4 United Kingdom 345 EC 1 199 TAC 1 199 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Cod Gadus morhua Zone : VIIb-k, VIII, IX and X; EC waters of CECAF 34.1.1 COD/7X7A34 Belgium 177 France 3 033 Ireland 753 The Netherlands 25 United Kingdom 328 EC 4 316 TAC 4 316 (28) Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Porbeagle Lamna nasus Zone : EC and international waters of I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV POR/1-14CI Denmark 30 France 332 Germany 6 Ireland 8 Portugal 26 Spain 175 Sweden 1 United Kingdom 3 EC 581 TAC Not relevant Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Megrims Lepidorhombus spp. Zone : EC waters of IIa and IV LEZ/2AC4-C Belgium 5 Denmark 4 Germany 4 France 26 The Netherlands 21 United Kingdom 1 537 EC 1 597 TAC 1 597 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Megrims Lepidorhombus spp. Zone : VI; EC waters of Vb; international waters of XII and XIV LEZ/561214 Spain 295 France 1 148 Ireland 336 United Kingdom 813 EC 2 592 TAC 2 592 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Megrims Lepidorhombus spp. Zone : VII LEZ/07. Belgium 494 Spain 5 490 France 6 663 Ireland 3 029 United Kingdom 2 624 EC 18 300 TAC 18 300 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Megrims Lepidorhombus spp. Zone : VIIIa, VIIIb, VIIId and VIIIe LEZ/8ABDE. Spain 1 176 France 949 EC 2 125 TAC 2 125 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Megrims Lepidorhombus spp. Zone : VIIIc, IX and X; EC waters of CECAF 31.1.1 LEZ/8C3411 Spain 1 320 France 66 Portugal 44 EC 1 430 TAC 1 430 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Dab and flounder Limanda limanda and Platichthys flesus Zone : EC waters of IIa and IV D/F/2AC4-C Belgium 513 Denmark 1 927 Germany 2 890 France 200 The Netherlands 11 654 Sweden 6 United Kingdom 1 620 EC 18 810 TAC 18 810 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Anglerfish Lophiidae Zone : EC waters of IIa and IV ANF/2AC4-C Belgium 401 Denmark 884 Germany 432 France 82 The Netherlands 303 Sweden 10 United Kingdom 9 233 EC 11 345 TAC 11 345 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Anglerfish Lophiidae Zone : Norwegian waters of IV ANF/4AB-N. Belgium 48 Denmark 1 236 Germany 19 The Netherlands 18 United Kingdom 289 EC 1 610 TAC Not relevant Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Anglerfish Lophiidae Zone : VI; EC waters of Vb; international waters of XII and XIV ANF/561214 Belgium 185 Germany 212 Spain 198 France 2 280 Ireland 516 The Netherlands 178 United Kingdom 1 586 EC 5 155 TAC 5 155 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Anglerfish Lophiidae Zone : VII ANF/07. Belgium 2 595 (29) Germany 289 (29) Spain 1 031 (29) France 16 651 (29) Ireland 2 128 (29) The Netherlands 336 (29) United Kingdom 5 050 (29) EC 28 080 (29) TAC 28 080 (29) Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Anglerfish Lophiidae Zone : VIIIa, VIIIb, VIIId and VIIIe ANF/8ABDE. Spain 1 206 France 6 714 EC 7 920 TAC 7 920 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Anglerfish Lophiidae Zone : VIIIc, IX and X; EC waters of CECAF 34.1.1 ANF/8C3411 Spain 1 629 France 2 Portugal 324 EC 1 955 TAC 1 955 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Haddock Melanogrammus aeglefinus Zone : IIIa, EC waters of IIIb, IIIc and IIId HAD/3A/BCD Belgium 12 Denmark 2 080 Germany 132 The Netherlands 2 Sweden 246 EC 2 472 (30) TAC 2 856 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Haddock Melanogrammus aeglefinus Zone : IV; EC waters of IIa HAD/2AC4. Belgium 279 Denmark 1 920 Germany 1 222 France 2 130 The Netherlands 210 Sweden 193 United Kingdom 31 672 EC 37 626 (31) Norway 8 082 TAC 46 444 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified Norwegian waters of IV (HAD/*04N-) EC 28 535 Species : Haddock Melanogrammus aeglefinus Zone : Norwegian waters south of 62o N HAD/04-N. Sweden 707 EC 707 TAC Not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Haddock Melanogrammus aeglefinus Zone : EC and international wates of ICES zones VIb, XII and XIV HAD/6B1214 Belgium 16 Germany 19 France 763 Ireland 544 United Kingdom 5 574 EC 6 916 TAC 6 916 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Haddock Melanogrammus aeglefinus Zone : EC waters of Vb and VIa HAD/5BC6A. Belgium 7 Germany 9 France 366 Ireland 995 United Kingdom 4 743 EC 6 120 TAC 6 120 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Haddock Melanogrammus aeglefinus Zone : VII, VIII, IX and X; EC waters of CECAF 34.1.1 HAD/7/3411 Belgium 129 France 7 719 Ireland 2 573 United Kingdom 1 158 EC 11 579 TAC 11 579 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in zone: VIIa (HAD/*07A) Belgium 20 France 90 Ireland 536 United Kingdom 592 EC 1 238 When reporting to the Commission the uptake of their quotas, Member States shall specify quantities taken in ICES zone VIIa. Landings of haddock caught in ICES zone VIIa shall be prohibited when the totality of such landings exceeds 1 238 tonnes. Species : Whiting Merlangius merlangus Zone : IIIa WHG/03A. Denmark 232 The Netherlands 1 Sweden 25 EC 258 (32) TAC 1 050 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Whiting Merlangius merlangus Zone : IV; EC waters of IIa WHG/2AC4. Belgium 367 Denmark 1 588 Germany 413 France 2 387 The Netherlands 918 Sweden 3 United Kingdom 9 336 EC 15 012 (33) Norway 1 785 (34) TAC 17 850 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zones specified: Norwegian waters of IV (WHG/*04N-) EC 10 884 Species : Whiting Merlangius merlangus Zone : VI; EC waters of Vb; international waters of XII and XIV WHG/561214 Germany 5 France 93 Ireland 229 United Kingdom 438 EC 765 TAC 765 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Whiting Merlangius merlangus Zone : VIIa WHG/07A. Belgium 1 France 10 Ireland 160 The Netherlands 0 United Kingdom 107 EC 278 TAC 278 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Whiting Merlangius merlangus Zone : VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh and VIIk WHG/7X7A. Belgium 195 France 11 964 Ireland 5 544 The Netherlands 97 United Kingdom 2 140 EC 19 940 TAC 19 940 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Whiting Merlangius merlangus Zone : VIII WHG/08. Spain 1 440 France 2 160 EC 3 600 TAC 3 600 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Whiting Merlangius merlangus Zone : IX and X; EC waters of CECAF 31.1.1 WHG/9/3411 Portugal 653 EC 653 TAC 653 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Whiting and Pollack Merlangius merlangus and Pollachius pollachius Zone : Norwegian waters south of 62o N W/P/04-N. Sweden 190 EC 190 TAC Not relevant Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Hake Merluccius merluccius Zone : IIIa; EC waters of IIIb, IIIc and IIId HKE/3A/BCD Denmark 1 499 Sweden 128 EC 1 627 TAC 1 627 (35) Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Hake Merluccius merluccius Zone : EC waters of IIa and IV HKE/2AC4-C Belgium 27 Denmark 1 096 Germany 126 France 243 The Netherlands 63 United Kingdom 341 EC 1 896 TAC 1 896 (36) Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Hake Merluccius merluccius Zone : VI and VII; EC waters of Vb; international waters of XII and XIV HKE/571214 Belgium 278 (37) Spain 8 926 France 13 785 (37) Ireland 1 670 The Netherlands 180 (37) United Kingdom 5 442 (37) EC 30 281 TAC 30 281 (38) Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: VIIIa, VIIIb, VIIId and VIIIe (HKE/*8ABDE) Belgium 36 Spain 1 440 France 1 440 Ireland 180 The Netherlands 18 United Kingdom 810 EC 3 924 Species : Hake Merluccius merluccius Zone : VIIIa, VIIIb, VIIId and VIIIe HKE/8ABDE. Belgium 9 (39) Spain 6 214 France 13 955 The Netherlands 18 (39) EC 20 196 TAC 20 196 (40) Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: VI and VII; EC waters of Vb; international waters of XII and XIV (HKE/*57-14) Belgium 2 Spain 1 800 France 3 240 The Netherlands 5 EC 5 047 Species : Hake Merluccius merluccius Zone : VIIIc, IX and X; EC waters of CECAF 34.1.1 HKE/8C3411 Spain 4 510 France 433 Portugal 2 104 EC 7 047 TAC 7 047 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Blue whiting Micromesistius poutassou Zone : Norwegian waters of IV WHB/4AB-N. Denmark 7 600 United Kingdom 400 EC 8 000 TAC 1 266 282 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Blue whiting Micromesistius poutassou Zone : EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV WHB/1X14 Denmark 26 789 (41) (42) Germany 10 416 (41) (42) Spain 22 711 (41) (42) France 18 643 (41) (42) Ireland 20 745 (41) (42) The Netherlands 32 666 (41) (42) Portugal 2 110 (41) (42) Sweden 6 627 (41) (42) United Kingdom 34 759 (41) (42) EC 175 466 (41) (42) Norway 108 000 (43) (44) Faroe Islands 29 580 (45) (46) TAC 1 266 282 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Blue whiting Micromesistius poutassou Zone : VIIIc, IX and X; EC waters of CECAF 34.1.1 WHB/8C3411 Spain 25 686 (47) Portugal 6 421 (47) EC 32 107 (47) TAC 1 266 282 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Blue whiting Micromesistius poutassou Zone : EC waters of II, IVa, V, VI north of 56o30N and VII west of 12oW WHB/24A567 Norway 193 670 (48) (49) Faroe Islands 31 000 (50) (51) TAC 1 266 282 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Lemon sole and witch Microstomus kitt and Glyptocephalus cynoglossus Zone : EC waters of IIa and IV L/W/2AC4-C Belgium 368 Denmark 1 013 Germany 130 France 277 The Netherlands 843 Sweden 11 United Kingdom 4 151 EC 6 793 TAC 6 793 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Blue ling Molva dypterigia Zone : EC waters of IIa, IV, Vb, VI and VII BLI/2A47-C EC Not relevant (52) Norway 150 TAC Not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Blue ling Molva dypterigia Zone : EC waters of VIa north of 56o30'N and VIb BLI/6AN6B. Faroe Islands 200 (53) TAC Not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Ling Molva molva Zone : EC and international waters of I and II LIN/1/2. Denmark 10 Germany 10 France 10 United Kingdom 10 Others (54) 5 EC 45 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Ling Molva molva Zone : IIIa; EC waters of IIIb, IIIc and IIId LIN/03. Belgium 7 (55) Denmark 57 Germany 7 (55) Sweden 22 United Kingdom 7 (55) EC 100 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Ling Molva molva Zone : EC waters of IV LIN/04. Belgium 18 Denmark 286 Germany 177 France 159 The Netherlands 6 Sweden 12 United Kingdom 2 196 EC 2 856 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Ling Molva molva Zone : EC and international waters of V LIN/05. Belgium 9 Denmark 6 Germany 6 France 6 United Kingdom 6 EC 34 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Ling Molva molva Zone : EC and international waters of VI, VII, VIII, IX, X, XII and XIV LIN/6X14. Belgium 40 Denmark 7 Germany 147 Spain 2 969 France 3 166 Ireland 793 Portugal 7 United Kingdom 3 645 EC 10 776 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Ling Molva molva Zone : EC waters of IIa, IV, Vb, VI and VII LIN/2A47-C EC Not relevant Norway 5 638 (56) (57) Faroe Islands 250 (58) (59) TAC Not relevant Anlytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Ling Molva molva Zone : Norwegian waters of IV LIN/4AB-N. Belgium 6 Denmark 747 Germany 21 France 8 The Netherlands 1 United Kingdom 67 EC 850 TAC Not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Norway lobster Nephrops norvegicus Zone : IIIa; EC waters of IIIb, IIIc and IIId NEP/3A/BCD Denmark 3 800 Germany 11 (60) Sweden 1 359 EC 5 170 TAC 5 170 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Norway lobster Nephrops norvegicus Zone : EC waters of IIa and IV NEP/2AC4-C Belgium 1 368 Denmark 1 368 Germany 20 France 40 The Netherlands 704 United Kingdom 22 644 EC 26 144 TAC 26 144 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Norway lobster Nephrops norvegicus Zone : Norwegian waters of IV NEP/4AB-N. Denmark 1 183 Germany 1 UK 66 EC 1 250 TAC Not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Norway lobster Nephrops norvegicus Zone : VI; EC waters of Vb NEP/5BC6. Spain 40 France 161 Ireland 269 United Kingdom 19 415 EC 19 885 TAC 19 885 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Norway lobster Nephrops norvegicus Zone : VII NEP/07. Spain 1 509 France 6 116 Ireland 9 277 United Kingdom 8 251 EC 25 153 TAC 25 153 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Norway lobster Nephrops norvegicus Zone : VIIIa, VIIIb, VIIId and VIIIe NEP/8ABDE. Spain 259 France 4 061 EC 4 320 TAC 4 320 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Norway lobster Nephrops norvegicus Zone : VIIIc NEP/08C. Spain 119 France 5 EC 124 TAC 124 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Norway lobster Nephrops norvegicus Zone : IX and X; EC waters of CECAF 34.1.1 NEP/9/3411 Spain 104 Portugal 311 EC 415 TAC 415 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Northern prawn Pandalus borealis Zone : IIIa PRA/03A. Denmark 4 033 Sweden 2 172 EC 6 205 TAC 11 620 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Northern prawn Pandalus borealis Zone : EC waters of IIa and IV PRA/2AC4-C Denmark 2 960 The Netherlands 28 Sweden 119 United Kingdom 877 EC 3 984 TAC 3 984 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Northern prawn Pandalus borealis Zone : Norwegian waters south of 62o N PRA/04-N. Denmark 500 Sweden 164 (61) EC 664 TAC Not relevant Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Penaeus shrimps Penaeus spp.s Zone : French Guyana waters (62) PEN/FGU. France 4 108 (63) EC 4 108 (63) TAC 4 108 (63) Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Plaice Pleuronectes platessa Zone : Skagerrak (64) PLE/03AN. Belgium 56 Denmark 7 280 Germany 37 The Netherlands 1 400 Sweden 390 EC 9 163 TAC 9 350 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Plaice Pleuronectes platessa Zone : Kattegat (65) PLE/03AS. Denmark 2 081 Germany 23 Sweden 234 EC 2 338 TAC 2 338 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Plaice Pleuronectes platessa Zone : IV; EC waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat PLE/2A3AX4 Belgium 2 946 Denmark 9 575 Germany 2 762 France 552 The Netherlands 18 414 United Kingdom 13 626 EC 47 875 Norway 1 105 TAC 49 000 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters of IV (PLE/*04N-) EC 19 653 Species : Plaice Pleuronectes platessa Zone : VI; EC waters of Vb; international waters of XII and XIV PLE/561214 France 22 Ireland 287 United Kingdom 477 EC 786 TAC 786 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Plaice Pleuronectes platessa Zone : VIIa PLE/07A. Belgium 47 France 21 Ireland 1 209 The Netherlands 14 United Kingdom 558 EC 1 849 TAC 1 849 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Plaice Pleuronectes platessa Zone : VIIb and VIIc PLE/7BC. France 22 Ireland 88 EC 110 TAC 110 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Plaice Pleuronectes platessa Zone : VIId and VIIe PLE/7DE. Belgium 826 France 2 755 United Kingdom 1 469 EC 5 050 TAC 5 050 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Plaice Pleuronectes platessa Zone : VIIf and VIIg PLE/7FG. Belgium 77 France 139 Ireland 202 United Kingdom 73 EC 491 TAC 491 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Plaice Pleuronectes platessa Zone : VIIh, VIIj and VIIk PLE/7HJK. Belgium 19 France 38 Ireland 132 The Netherlands 76 United Kingdom 38 EC 303 TAC 303 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Plaice Pleuronectes platessa Zone : VIII, IX and X; EC waters of CECAF 34.1.1 PLE/8/3411 Spain 75 France 298 Portugal 75 EC 448 TAC 448 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Pollack Pollachius pollachius Zone : VI; EC waters of Vb; international waters of XII and XIV POL/561214 Spain 6 France 216 Ireland 63 United Kingdom 165 EC 450 TAC 450 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Pollack Pollachius pollachius Zone : VII POL/07. Belgium 476 Spain 29 France 10 959 Ireland 1 168 United Kingdom 2 668 EC 15 300 TAC 15 300 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Pollack Pollachius pollachius Zone : VIIIa, VIIIb, VIIId andVIIIe POL/8ABDE. Spain 286 France 1 394 EC 1 680 TAC 1 680 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Pollack Pollachius pollachius Zone : VIIIc POL/08C. Spain 236 France 26 EC 262 TAC 262 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Pollack Pollachius pollachius Zone : IX and X; EC waters of CECAF 34.1.1 POL/9/3411 Spain 278 Portugal 10 EC 288 TAC 288 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Saithe Pollachius virens Zone : IIIa and IV; EC waters of IIa, IIIb, IIIc and IIId POK/2A34. Belgium 47 Denmark 5 636 Germany 14 231 France 33 491 The Netherlands 142 Sweden 774 United Kingdom 10 911 EC 65 232 Norway 70 668 (66) TAC 135 900 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Saithe Pollachius virens Zone : VI; EC waters of Vb; EC and international waters of XII and XIV POK/561214 Germany 906 France 9 003 Ireland 483 United Kingdom 3 708 EC 14 100 TAC 14 100 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Saithe Pollachius virens Zone : Norwegian waters south of 62oN POK/04-N. Sweden 880 EC 880 TAC Not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Saithe Pollachius virens Zone : VII, VIII, IX and X; EC waters of CECAF 34.1.1 POK/7/3411 Belgium 10 France 2 132 Ireland 1 066 United Kingdom 582 EC 3 790 TAC 3 790 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Turbot and brill Psetta maxima and Scopthalmus rhombus Zone : EC waters of IIa and IV T/B/2AC4-C Belgium 386 Denmark 825 Germany 211 France 99 The Netherlands 2 923 Sweden 6 United Kingdom 813 EC 5 263 TAC 5 263 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Skates and rays Rajidae Zone : EC waters of IIa and IV SRX/2AC4-C Belgium 277 (67) Denmark 11 (67) Germany 14 (67) France 43 (67) The Netherlands 236 (67) United Kingdom 1 062 (67) EC 1 643 (67) TAC 1 643 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Greenland Halibut Reinhardtius hippoglossoides Zone : EC waters of IIa and IV; EC and international waters of VI GHL/2A-C46 Denmark 6 Germany 10 Estonia 6 Spain 6 France 92 Ireland 6 Lithuania 6 Poland 6 United Kingdom 359 EC 847 (68) TAC Not relevant Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Mackerel Scomber scombrus Zone : IIIa and IV; EC waters of IIa, IIIb, IIIc and IIId MAC/2A34. Belgium 157 Denmark 12 699 Germany 164 France 495 The Netherlands 498 Sweden 3 674 (69) (70) United Kingdom 462 EC 18 149 (69) Norway 9 300 (71) TAC 385 366 (72) Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zones specified: IIIa MAC/*03A IIIa and IVbc MAC/*3A4BC IVb MAC/*04B IVc MAC/*04C VI; international waters of IIa from 1 January to 31 March 2008 MAC/*2A6 Denmark 4 130 4 020 France 490 The Netherlands 490 Sweden 390 10 United Kingdom 490 Norway 3 000 Species : Mackerel Scomber scombrus Zone : VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EC waters of Vb; international waters of IIa, XII and XIV MAC/2CX14- Germany 14 893 Spain 20 Estonia 124 France 9 930 Ireland 49 643 Latvia 91 Lithuania 91 The Netherlands 21 719 Poland 1 049 United Kingdom 136 522 EC 234 082 Norway 9 300 (73) Faroe Islands 3 605 (74) TAC 385 366 (75) Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified and only during the periods 1 January to 15 February and 1 October to 31 December. EC waters of IVa MAC/*04A-C Germany 4 494 France 2 996 Ireland 14 981 The Netherlands 6 554 United Kingdom 41 200 EC 70 225 Species : Mackerel Scomber scombrus Zone : VIIIc, IX and X; EC waters of CECAF 34.1.1 MAC/8C3411 Spain 22 256 (76) France 148 (76) Portugal 4 601 (76) EC 27 005 TAC 27 005 Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zone specified: VIIIb (MAC/*08B.) Spain 1 869 France 12 Portugal 386 Species : Common sole Solea solea Zone : IIIa, EC waters of IIIb, IIIc and IIId SOL/3A/BCD Denmark 788 Germany 46 (77) The Netherlands 76 (77) Sweden 30 EC 940 TAC 940 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Common sole Solea solea Zone : EC waters of II and IV SOL/24. Belgium 1 059 Denmark 484 Germany 847 France 212 The Netherlands 9 563 United Kingdom 545 EC 12 710 Norway 90 (78) TAC 12 800 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Common sole Solea solea Zone : VI; EC waters of Vb; international waters of XII and XIV SOL/561214 Ireland 54 United Kingdom 14 EC 68 TAC 68 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Common sole Solea solea Zone : VIIa SOL/07A. Belgium 326 France 4 Ireland 90 The Netherlands 103 United Kingdom 146 EC 669 TAC 669 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Common sole Solea solea Zone : VIIb and VIIc SOL/7BC. France 10 Ireland 49 EC 59 TAC 59 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Common sole Solea solea Zone : VIId SOL/07D. Belgium 1 775 France 3 550 United Kingdom 1 268 EC 6 593 TAC 6 593 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Common sole Solea solea Zone : VIIe SOL/07E. Belgium 27 France 288 United Kingdom 450 EC 765 TAC 765 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Common sole Solea solea Zone : VIIf and VIIg SOL/7FG. Belgium 603 France 60 Ireland 30 United Kingdom 271 EC 964 TAC 964 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Common sole Solea solea Zone : VIIh, VIIj, and VIIk SOL/7HJK. Belgium 54 France 108 Ireland 293 The Netherlands 87 United Kingdom 108 EC 650 TAC 650 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Common sole Solea solea Zone : VIIIa and b SOL/8AB. Belgium 52 Spain 9 France 3 823 The Netherlands 286 EC 4 170 TAC 4 170 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Sole Solea spp. Zone : VIIIc, VIIId, VIIIe, IX, X; EC waters of CECAF 34.1.1 SOX/8CDE34 Spain 458 Portugal 758 EC 1 216 TAC 1 216 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Sprat Sprattus sprattus Zone : IIIa SPR/03A. Denmark 34 843 Germany 73 Sweden 13 184 EC 48 100 TAC 52 000 Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Sprat Sprattus sprattus Zone : EC waters of IIa and IV SPR/2AC4-C Belgium 2 018 Denmark 159 716 Germany 2 018 France 2 018 The Netherlands 2 018 Sweden 1 330 (79) United Kingdom 6 659 EC 175 777 Norway 10 063 (80) Faroe Islands 9 160 (81) (82) (83) TAC 195 000 (84) Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Sprat Sprattus sprattus Zone : VIId and VIIe SPR/7DE. Belgium 31 Denmark 1 997 Germany 31 France 430 The Netherlands 430 United Kingdom 3 226 EC 6 144 TAC 6 144 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Spurdog/dogfish Squalus acanthias Zone : EC waters of IIa and IV DGS/2AC4-C Belgium 10 (85) Denmark 57 (85) Germany 10 (85) France 18 (85) The Netherlands 15 (85) Sweden 1 (85) United Kingdom 470 (85) EC 581 (85) Norway 50 (86) TAC 631 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Spurdog/dogfish Squalus acanthias Zone : EC and international waters of I, V, VI, VII, VIII, XII and XIV DGS/15X14 Belgium 145 (87) Germany 31 (87) Spain 75 (87) France 618 (87) Ireland 390 (87) The Netherlands 2 (87) Portugal 3 (87) United Kingdom 739 (87) EC 2 004 TAC 2 004 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Horse mackerel Trachurus spp. Zone : EC waters of IIa and IV JAX/2AC4-C Belgium 58 Denmark 25 208 Germany 1 901 France 40 Ireland 1 463 The Netherlands 4 089 Sweden 750 United Kingdom 3 721 EC 37 230 Norway 1 600 (88) Faroe Islands 479 (89) TAC 39 309 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Horse mackerel Trachurus spp. Zone : VI, VII and VIIIa, VIIIb, VIIId and VIIIe; EC waters of Vb; international waters of XII and XIV JAX/578/14 Denmark 15 236 Germany 12 178 Spain 16 631 France 8 047 Ireland 39 646 The Netherlands 58 102 Portugal 1 610 United Kingdom 16 470 EC 167 920 Faroe Islands 2 080 (90) TAC 170 000 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Horse mackerel Trachurus spp. Zone : VIIIc and IX JAX/8C9. Spain 31 069 (91) France 393 (91) Portugal 26 288 (91) EC 57 750 TAC 57 750 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Horse mackerel Trachurus spp. Zone : X; EC waters of CECAF (92) JAX/X34PRT Portugal 3 200 (93) EC 3 200 TAC 3 200 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Horse mackerel Trachurus spp. Zone : EC waters of CECAF (94) JAX/341PRT Portugal 1 280 (95) EC 1 280 TAC 1 280 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Horse mackerel Trachurus spp. Zone : EC waters of CECAF (96) JAX/341SPN Spain 1 280 EC 1 280 TAC 1 280 Precautionary TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Norway pout Trisopterus esmarki Zone : IIIa; EC waters of IIa and IV NOP/2A3A4. Denmark 36 466 Germany 7 (97) The Netherlands 27 (97) EC 36 500 Norway 1 000 (98) TAC Not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Norway pout Trisopterus esmarki Zone : Norwegian waters of IV NOP/4AB-N. Denmark 4 750 (99) United Kingdom 250 (99) EC 5 000 (99) TAC Not relevant Analytical TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Industrial fish Zone : Norwegian waters of IV I/F/4AB-N. Sweden 800 (100) (101) EC 800 TAC Not relevant Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Combined quota Zone : EC waters of Vb, VI and VII R/G/5B67-C EC Not relevant Norway 140 (102) TAC Not relevant Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Other species Zone : Norwegian waters of IV OTH/4AB-N. Belgium 27 Denmark 2 500 Germany 282 France 116 The Netherlands 200 Sweden Not relevant (103) United Kingdom 1 875 EC 5 000 (104) TAC Not relevant Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Other species Zone : EC waters of IIa, IV and VIa north of 56o30'N OTH/2A46AN EC Not relevant Norway 2 720 (105) (106) Faroe Islands 150 (107) TAC Not relevant (1) Excluding waters within 6 miles of UK baselines at Shetland, Fair Isle and Foula. (2) Quota may be fished in EC waters of ICES zones IIa, IIIa and IV only. Except Denmark and the United Kingdom and Sweden. (3) To be taken in zone IV. (4) Of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in zones Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in zones Vb, VI and VII shall not exceed 3 000 tonnes. (5) Including ling. The quotas for Norway are ling 5 638 tonnes, and tusk 3 350 tonnes and are interchangeable of up to 2 000 tonnes and may only be fished with long-lines in zones Vb, VI and VII. (6) Exclusively for by-catches. No directed fisheries are permitted under this quota. (7) Exclusively for by-catches. No directed fisheries are permitted under this quota. (8) Exclusively for by-catches. No directed fisheries are permitted under this quota. (9) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (10) To be taken in Skagerrak. (11) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States must inform the Commission of their landings of herring distinguishing between ICES zones IVa and IVb (12) May be taken in EC waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified Norwegian waters south of 62oN (HER/*04N-) EC 50 000 (13) By-catches of cod, haddock, pollack and whiting and saithe shall be counted against the quota for these species (14) Landings of herring taken in fisheries using nets with mesh sizes smaller than 32 mm. (15) Landings of herring taken in fisheries using nets with mesh sizes smaller than 32 mm. (16) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (17) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a line running due south from Landguard Point (51o56' N, 1o19.1' E) to latitude 51o33' N and hence due west to a point on the coast of the United Kingdom. (18) Transfers of up to 50 % of this quota may be affected to zone IVb. However, such transfers must be notified in advance to the Commission (HER/*04B.). (19) Reference is to the herring stock in ICES zone VIa, north of 56o00' N and in that part of VIa which is situated east of 07o00' W and north of 55o00' N, excluding the Clyde. (20) This quota may only be taken in ICES zone VIa north of 56o30' N. (21) Reference is to the herring stock in ICES zone VIa south of 56o00' N and west of 07o00' W. (22) Clyde stock: reference is to the herring stock in the maritime area situated to the north-east of a line drawn between the Mull of Kintyre and Corsewall Point. (23) Zone VIIa is reduced by the area added to the ICES zones VIIg, VIIh, VIIj and VIIk bounded:  to the north by latitude 52o 30'N  to the south by latitude 52o 00'N  to the west by the coast of Ireland  to the east by the coast of the United Kingdom. (24) This zone is increased by the area bounded:  to the north by latitude 52o 30'N,  to the south by latitude 52o 00'N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (25) Area as defined in Article 4(b) of this Regulation (26) Area as defined in Article 4(c) of this Regulation (27) May be taken in EC waters. Catches taken within this quota are to be deducted from Norway's share of the TAC Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zones specified Norwegian waters of IV (COD/*04N-) EC 15 980 (28) Preliminary TAC. The final TAC will be established in the light of new scientific advice as soon as possible in the first half of 2008. (29) Of which up to 5 % may be fished in ICES zones VIIIa, VIIIb, VIIId and VIIIe (ANF/*8ABDE). (30) Excluding an estimate of 264 tonnes of industrial by-catches. (31) Excluding an estimate of 736 tonnes of industrial by-catches. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified Norwegian waters of IV (HAD/*04N-) EC 28 535 (32) Excluding an estimate 773 tonnes of industrial by-catch. (33) Excluding an estimate of 1 053 tonnes of industrial by-catches. (34) May be taken in EC waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zones specified: Norwegian waters of IV (WHG/*04N-) EC 10 884 (35) Within an overall TAC of 54 000 tonnes for the northern stock of hake. (36) Within an overall TAC of 54 000 tonnes for the northern stock of hake. (37) Transfers of this quota may be effected to EC waters of zones IIa and IV. However, such transfers must be notified in advance to the Commission. (38) Within an overall TAC of 54 000 tonnes for the northern stock of hake. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: VIIIa, VIIIb, VIIId and VIIIe (HKE/*8ABDE) Belgium 36 Spain 1 440 France 1 440 Ireland 180 The Netherlands 18 United Kingdom 810 EC 3 924 (39) Transfers of this quota may be effected to Zones IV and EC waters of zone IIa. However, such transfers must be notified in advance to the Commission. (40) Within an overall TAC of 54 000 tonnes for the northern stock of hake. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: VI and VII; EC waters of Vb; international waters of XII and XIV (HKE/*57-14) Belgium 2 Spain 1 800 France 3 240 The Netherlands 5 EC 5 047 (41) Of which up to 65 % may be fished in Norwegian Economic Zone or in the fishery zone around Jan Mayen (WHB/*NZJM1). (42) Of which up to 17,66 % may be fished in Faroese waters (WHB/*05B-F). (43) May be fished in EC waters in zones II, IVa, VIa north of 56o30N, VIb and VII west of 12oW (WHB/*8CX34) No more than 40 000 tonnes may be fished in zone IVa. (44) Of which up to 500 tonnes may consist of argentine (Argentina spp.). (45) Catches of blue whiting may include unavoidable catches of argentine (Argentina spp.) (46) May be fished in EC waters in zones II, IVa, V, VIa north of 56o30' N, VIb and VII west of 12o W. The catch in zone IVa shall be no more than 7 395 tonnes. (47) Of which up to 65 % may be fished in Norwegian Exclusive Economic Zone or in the fishery zone around Jan Mayen (WHB/*NZJM2). (48) To be counted against Norway's catch limits established under the Coastal States arrangement. (49) The catch in Zone IV shall be no more than 48.418t. i.e. 25% of Norway's access level. (50) To be counted against the catch limits of the Faroe Islands established under the Coastal States arrangement. (51) May also be fished in zone VIb. The catch in zone IV shall be no more than 7 750 tonnes. (52) Specified in Regulation (EC) No 2015/2006 (53) To be fished by trawl: by-catches of roundnose grenadier and black scabbard fish to be counted against this quota. (54) Exclusively for by-catches. No directed fisheries are permitted under this quota (55) Quota may be fished in EC waters of ICES zones IIIa, IIIb, IIIc and IIId only. (56) Of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in zones Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in zones VI and VII shall not exceed 3 000 tonnes. (57) Including tusk. The quotas for Norway are ling 5 638 tonnes and tusk 3 350 tonnes and are interchangeable of up to 2 000 tonnes and may only be fished with long-lines in zones Vb, VI and VII. (58) Including tusk. Only to be taken by long-lines in zones VIb and VIa north of 56o 30' N. (59) Of which an incidental catch of other species of 20 % per ship, at any moment, is authorised in ICES zone VIa and VIb. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in zone VI shall not exceed 75 tonnes. (60) Quota may be fished in EC waters of ICES zones IIIa, IIIb, IIIc and IIId only. (61) By-catches of cod, haddock, pollack, whiting and saithe shall be counted against the quotas for these species. (62) Area as defined in Article 16(3) of this Regulation (63) Fishing for shrimps Penaeus subtilis and Penaeus brasiliensis is prohibited in waters less than 30 m deep. (64) Area as defined in Article 4(b) of this Regulation (65) Area as defined in Article 4(c) of this Regulation (66) May only be taken in IV (EC waters) and IIIa. Catches taken within this quota are to be deducted from Norway's share of the TAC. (67) Catches of Cuckoo ray (Leucoraja naevus) (RJN/2AC4-C), Thornback ray (Raja clavata) (RJC/2AC4-C), Blonde ray (Raja brachyuran) (RJH/2AC4-C), Spotted ray (Raja montagui) (RJM/2AC4-C), Starry ray (Amblyraja radiate) (RJR/2AC4-C) and Common skate (Dipturus batis) (RJB/2AC4-C) shall be reported separately. (68) Of which 350 tonnes are allocated to Norway and are to be taken in the EC waters of ICES zones IIa and VI. In ICES zone VI this quantity may only be fished with long-lines. (69) Including 242 tonnes to be taken in Norwegian waters south of 62oN (MAC/*04-N). (70) When fishing in Norwegian waters, by-catches of cod, haddock, Pollack and whiting and saithe shall be counted against the quotas for these species. (71) To be deducted from Norway's share of the TAC (access quota). This quota may be fished in zone IVa only, except for 3 000 tonnes that may be fished in zone IIIa. (72) TAC agreed by the EC, Norway and Faroe Islands for the northern area. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zones specified: IIIa MAC/*03A IIIa and IVbc MAC/*3A4BC IVb MAC/*04B IVc MAC/*04C VI; international waters of IIa from 1 January to 31 March 2008 MAC/*2A6 Denmark 4 130 4 020 France 490 The Netherlands 490 Sweden 390 10 United Kingdom 490 Norway 3 000 (73) May be fished only in ICES zones IIa, VIa (north of 56o30'N), IVa, VIId, VIIe, VIIf and VIIh. (74) May be fished in EC waters of ICES zones IVa north of 59oN from 1 January to 15 February and from 1 October to 31 December. A quantity of 3 001 tonnes of the Faroe Islands' own quota may be fished in ICES zone VIa north of 56o30'N throughout the year. (75) TAC agreed by the EC, Norway and Faroe Islands for the northern area. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified and only during the periods 1 January to 15 February and 1 October to 31 December. EC waters of IVa MAC/*04A-C Germany 4 494 France 2 996 Ireland 14 981 The Netherlands 6 554 United Kingdom 41 200 EC 70 225 (76) Quantities subject to exchanges with other Member States may be taken in ICES zones VIIIa, VIIIb and VIIId (MAC/*8ABD). However, the quantities provided by Spain, Portugal or France for exchange purposes and to be taken in VIIIa, VIIIb and VIIId shall not exceed 25 % of the quotas of the donor Member State. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the ICES zone specified: VIIIb (MAC/*08B.) Spain 1 869 France 12 Portugal 386 (77) Quota may be fished in EC waters of ICES zones IIIa, IIIb, IIIc and IIId only. (78) May be fished only in zone IV. (79) Including sandeel. (80) May only be fished in EC waters of ICES zone IV. (81) This quantity may be fished in ICES zone IV and zone VIa North of 56o30'N. Any by-catch of blue whiting shall be counted against the blue whiting quota established for ICES zones VIa, VIb and VII. (82) 1 832 tonnes can be caught as herring in fisheries using nets with mesh sizes less than 32 mm. If the quota of 1 832 tonnes of herring is exhausted then all fisheries using nets with mesh sizes less than 32mm is prohibited. (83) Catches taken in the monitoring fisheries, corresponding to 2 % of the effort deployed by Member States and up to a maximum of 2 500 tonnes can be caught as sandeel. (84) Preliminary TAC. The final TAC will be established in the light of new scientific advice during the first half of 2008. (85) By-catch quota. These species shall not comprise more than 5 % by live weight of the catch retained on board. (86) Including catches taken with long-lines of tope shark (Galeorhinus galeus), kitefin shark (Dalatias licha), bird beak dogfish (Deania calceus), leafscale gulper shark (Centrophorus squamosus), greater lantern shark (Etmopterus princeps), smooth lantern shark (Etmopterus spinax) and Portuguese dogfish (Centroscymnus coelolepis). This quota may only be taken in zones IV, VI and VII . (87) By-catch quota. These species shall not comprise more than 5 % by live weight of the catch retained onboard. (88) May only be fished in EC waters of ICES zone IV. (89) Within a total quota of 2 550 tonnes for ICES zones IV, VIa North of 56o30'N, VIIe, VIIf and VIIh. (90) Within a total quota of 2 550 tonnes for ICES zone IV, VIa North of 56o30'N, VIIe, VIIf and VIIh. (91) Of which no more than 5 % may consist of horse mackerel between 12 and 14 cm, notwithstanding Article 19 of Council Regulation (EC) No 850/98. For the purposes of the control of this quantity, the weight of the landings shall be affected by a coefficient of 1,2. (92) Waters adjacent to the Azores (93) Of which no more than 5 % may consist of horse mackerel between 12 and 14 cm, notwithstanding Article 19 of Council Regulation (EC) No 850/98. For the purposes of the control of this quantity, the weight of the landings shall be affected by a coefficient of 1,2. (94) Waters adjacent to Madeira. (95) Of which no more than 5 % may consist of horse mackerel between 12 and 14 cm, notwithstanding Article 19 of Council Regulation (EC) No 850/98. For the purposes of the control of this quantity, the weight of the landings shall be affected by a coefficient of 1,2. (96) Waters adjacent to the Canary Islands. (97) Quota may be fished in EC waters of ICES zones IIa, IIIa and IV only. (98) This quota may be fished in ICES zone VIa North of 56o30'N. (99) Including inextricably mixed horse mackerel. (100) By-catches of cod, haddock, pollack and whiting and saithe to be counted against the quotas for these species. (101) Of which no more than 400 tonnes of horse mackerel. (102) Taken with long-lines only, including rat tails, Mora mora and greater fork beard. (103) Quota allocated by Norway to Sweden of other species at a traditional level. (104) Including fisheries not specifically mentioned, exceptions may be introduced after consultations as appropriate. (105) Limited to ICES zones IIa and IV. (106) Including fisheries not specifically mentioned, exceptions may be introduced after consultations as appropriate. (107) Limited to by-catches of whitefish in ICES zones IV and VIa. ANNEX IB NORTH EAST ATLANTIC AND GREENLAND ICES zones I, II, V, XII, XIV and Greenland waters of NAFO 0 and1 Species : Snow crab Chionoecetes spp. Zone : Greenland waters of NAFO 0 and 1 PCR/N01GRN Ireland 62 Spain 437 EC 500 TAC Not relevant Precautionary TACArticle 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Herring Clupea harengus Zone : EC and international waters of I and II HER/1/2. Belgium 34 (1) Denmark 33 859 (1) Germany 5 930 (1) Spain 112 (1) France 1 461 (1) Ireland 8 765 (1) The Netherlands 12 117 (1) Poland 1 714 (1) Portugal 112 (1) Finland 524 (1) Sweden 12 547 (1) United Kingdom 21 647 (1) EC 98 822 Norway 88 939 (2) Faroe Islands 12 848 (2) TAC 1 518 000 Analytical TACArticle 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters north of 62o N and the fishery zone around Jan Mayen (HER/*2AJMN) Belgium 34 () Denmark 33 859 () Germany 5 930 () Spain 112 () France 1 461 () Ireland 8 765 () The Netherlands 12 117 () Poland 1 714 () Portugal 112 () Finland 524 () Sweden 12 547 () United Kingdom 21 647 () () When the sum of the catches of all Member States have reached 88 939 tonnes no further catches shall be permitted. Faroese waters of II and Vb, north of 61o (HER/*25B-F) Belgium 4 () Denmark 4 402 () Germany 771 () Spain 15 () France 190 () Ireland 1 140 () The Netherlands 1 575 () Poland 223 () Portugal 15 () Finland 68 () Sweden 1 631 () United Kingdom 2 814 () () When the sum of the catches of all Member States have reached 12 848 tonnes no further catches shall be permitted. Species : Cod Gadus morhua Zone : Norwegian waters of I and II COD/1N2AB. Germany 2 061 Greece 255 Spain 2 299 Ireland 255 France 1 892 Portugal 2 299 United Kingdom 7 995 EC 17 057 TAC 430 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Cod Gadus morhua Zone : Greenland waters of NAFO 0 and 1; Greenland waters of V and XIV COD/N01514 Germany 2 863 United Kingdom 637 EC 3 500 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Cod Gadus morhua Zone : I and IIb COD/1/2B. Germany 2 843 Spain 7 349 France 1 213 Poland 1 333 Portugal 1 552 United Kingdom 1 821 All Member States 100 (5) EC 16 211 (6) TAC 430 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Cod and haddock Gadus morhua and Melanogrammus aeglefinus Zone : Faroese waters of Vb C/H/05B-F. Germany 10 France 60 United Kingdom 430 EC 500 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Atlantic halibut Hippoglossus hippoglossus Zone : Greenland waters of V and XIV HAL/514GRN Portugal 1 000 (7) EC 1 100 (8) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Atlantic halibut Hippoglossus hippoglossus Zone : Greenland waters of NAFO 0 and 1 HAL/N01GRN EC 100 (9) TAC Not relevant Species : Capelin Mallotus villosus Zone : IIb CAP/02B. EC 0 TAC 0 Species : Capelin Mallotus villosus Zone : Greenland waters of V and XIV CAP/514GRN All Member States 0 EC 0 TAC Not relevant Species : Haddock Melanogrammus aeglefinus Zone : Norwegian waters of I and II HAD/1N2AB. Germany 535 France 322 United Kingdom 1 643 EC 2 500 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Blue whiting Micromesistius poutassou Zone : Faroese waters WHB/2X12-F Denmark 5 385 Germany 367 France 588 The Netherlands 514 United Kingdom 5 385 EC 12 240 (10) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Ling and Blue ling Molva molva and Molva dypterigia Zone : Faroese waters of Vb B/L/05B-F. Germany 898 France 1 992 United Kingdom 175 EC 3 065 (11) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Northern prawn Pandalus borealis Zone : Greenland waters of V and XIV PRA/514GRN Denmark 1 300 France 1 300 EC 7 000 (12) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Northern prawn Pandalus borealis Zone : Greenland waters of NAFO 0 and 1 PRA/N01GRN Denmark 2 000 France 2 000 EC 4 000 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Saithe Pollachius virens Zone : Norwegian waters of I and II POK/1N2AB. Germany 3 066 France 493 United Kingdom 273 EC 3 832 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Saithe Pollachius virens Zone : International waters of I and II POK/1/2INT. EC 0 TAC Not relevant Species : Saithe Pollachius virens Zone : Faroese waters of Vb POK/05B-F. Belgium 49 Germany 301 France 1 463 The Netherlands 49 United Kingdom 563 EC 2 425 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Greenland halibut Reinhardtius hippoglossoides Zone : Norwegian waters of I and II GHL/1N2AB. Germany 25 United Kingdom 25 EC 50 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Greenland halibut Reinhardtius hippoglossoides Zone : International waters of I and II GHL/1/2INT EC 0 TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : Greenland waters of V and XIV GHL/514GRN Germany 6 271 United Kingdom 330 EC 7 500 (13) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Greenland halibut Reinhardtius hippoglossoides Zone : Greenland waters of NAFO 0 and 1 GHL/N01GRN Germany 1 550 EC 2 500 (14) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Mackerel Scomber scombrus Zone : Norwegian waters of IIa MAC/02A-N. Denmark 9 300 (15) EC 9 300 (15) TAC 385 366 (16) Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Mackerel Scomber scombrus Zone : Faroese waters of Vb MAC/05B-F. Denmark 3 001 (17) EC 3 001 (17) TAC 385 366 (18) Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Redfish Sebastes spp. Zone : EC and international waters of V; international waters of XII and XIV RED/51214. Estonia 0 (19) Germany 0 (19) Spain 0 (19) France 0 (19) Ireland 0 (19) Latvia 0 (19) The Netherlands 0 (19) Poland 0 (19) Portugal 0 (19) United Kingdom 0 (19) EC 0 (19) TAC pm Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Redfish Sebastes spp. Zone : Norwegian waters of I and II RED/1N2AB. Germany 766 (20) Spain 95 (20) France 84 (20) Portugal 405 (20) United Kingdom 150 (20) EC 1 500 (20) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Redfish Sebastes spp. Zone : International waters of I and II RED/1/2INT. EC Not relevant (21) TAC 14 500 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Redfish Sebastes spp. Zone : Greenland waters of V and XIV RED/514GRN Germany 0 (22) France 0 (22) United Kingdom 0 (22) EC 0 (22) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Redfish Sebastes spp. Zone : Icelandic waters of Va RED/05A-IS Belgium 0 (23) (24) (25) Germany 0 (23) (24) (25) France 0 (23) (24) (25) United Kingdom 0 (23) (24) (25) EC 0 (23) (24) (25) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Redfish Sebastes spp. Zone : Faroese waters Vb RED/05B-F. Belgium 11 Germany 1 473 France 99 United Kingdom 17 EC 1 600 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : By-catches Zone : Greenland waters of NAFO 0 and 1 XBC/N01GRN EC 2 300 (26) (27) TAC Not relevant Species : Other species (28) Zone : Norwegian waters of I and II OTH/1N2AB. Germany 117 (28) France 47 (28) United Kingdom 186 (28) EC 350 (28) TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Other species (29) Zone : Faroese waters of Vb OTH/05B-F. Germany 305 France 275 United Kingdom 180 EC 760 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Flatfish Zone : Faroese waters of Vb FLX/05B-F. Germany 54 France 42 United Kingdom 204 EC 300 TAC Not relevant Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. (1) When reporting catches to the European Commission the quantities fished in each of the following areas shall also be reported: NEAFC Regulatory Area, EC waters, Faroese waters, Norwegian waters, the fishery zone around Jan Mayen, the fishery protection zone around Svalbard. (2) Catches taken against this quota are to be deducted from Norway's and the Faroe Islands' share of the TAC (access quota). This quota may be fished in EC waters north of 62oN. Special conditions Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters north of 62o N and the fishery zone around Jan Mayen (HER/*2AJMN) Belgium 34 () Denmark 33 859 () Germany 5 930 () Spain 112 () France 1 461 () Ireland 8 765 () The Netherlands 12 117 () Poland 1 714 () Portugal 112 () Finland 524 () Sweden 12 547 () United Kingdom 21 647 () () When the sum of the catches of all Member States have reached 88 939 tonnes no further catches shall be permitted. Faroese waters of II and Vb, north of 61o (HER/*25B-F) Belgium 4 () Denmark 4 402 () Germany 771 () Spain 15 () France 190 () Ireland 1 140 () The Netherlands 1 575 () Poland 223 () Portugal 15 () Finland 68 () Sweden 1 631 () United Kingdom 2 814 () () When the sum of the catches of all Member States have reached 12 848 tonnes no further catches shall be permitted. (3) When the sum of the catches of all Member States have reached 88 939 tonnes no further catches shall be permitted. (4) When the sum of the catches of all Member States have reached 12 848 tonnes no further catches shall be permitted. (5) Except Germany, Spain, France, Poland, Portugal and the United Kingdom (6) The allocation of the share of the cod stock available to the Community in the zone Spitzbergen and Bear Island is entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (7) To be fished by no more than 6 Community demersal long-liners targeting Atlantic halibut. Catches of associated species to be counted against this quota. Vessels may be required to have a scientific observer on board. (8) Of which 100 tonnes to be fished only with long-lines, are allocated to Norway. (9) Of which 100 tonnes to be fished with long-lines, are allocated to Norway. (10) TAC agreed by the EC, Faroe Islands, Norway and Iceland. (11) By-catch of maximum of 1 080 tonnes of roundnose grenadier and black scabbard fish to be counted against this quota. (12) Of which 3 250 tonnes are allocated to Norway and 1 150 tonnes to the Faroe Islands. (13) Of which 824 tonnes are allocated to Norway and 75 tonnes are allocated to the Faroe Islands. (14) Of which 800 tonnes are allocated to Norway and 150 tonnes are allocated to the Faroe Islands. (15) May also be fished in Norwegian waters of IV and in international waters of IIa (MAC/*4N-2A). (16) TAC agreed by the EC, Norway and the Faroe Islands for the northern area. (17) May be fished in EC waters of IVa (MAC/*04A.). (18) TAC agreed by the EC, Norway and the Faroe Islands for the northern area. (19) Provisional quota pending the conclusions of fisheries consultations at NEAFC. (20) Only as by-catch. (21) The fishery will only take place within the period 1 September to 15 November 2008. The fishery will be closed when the TAC is fully utilised by NEAFC Contracting Parties. (22) Provisional quota pending the conclusions of fisheries consultations in NEAFC and subsequently with Greenland. (23) Including anavoidable by-catches (cod not allowed). (24) To be fished between July and December. (25) Provisional quota pending the conclusions of fisheries consultations with Iceland for 2008. (26) By-catches are defined as any catches of species not covered by the vessel's target species indicated on the license. May be fished East or West. (27) Of which 120 tonnes of roundnose grenadier are allocated to Norway. (28) Only as by-catch. (29) Excluding fish species of no commercial value. ANNEX IC NORTH WEST ATLANTIC Area of NAFO All TACs and associate conditions are adopted in the framework of NAFO. Species : Cod Gadus morhua Zone : NAFO 2J3KL COD/N2J3KL EC 0 (1) TAC 0 (1) Species : Cod Gadus morhua Zone : NAFO 3NO COD/N3NO. EC 0 (2) TAC 0 (2) Species : Cod Gadus morhua Zone : NAFO 3M COD/N3M. EC 0 (3) TAC 0 (3) Species : Witch flounder Glyptocephalus cynoglossus Zone : NAFO 2J3KL WIT/N2J3KL EC 0 (4) TAC 0 (4) Species : Witch flounder Glyptocephalus cynoglossus Zone : NAFO 3NO WIT/N3NO. EC 0 (5) TAC 0 (5) Species : American plaice Hippoglossoides platessoides Zone : NAFO 3M PLA/N3M. EC 0 (6) TAC 0 (6) Species : American plaice Hippoglossoides platessoides Zone : NAFO 3LNO PLA/3LNO. EC 0 (7) TAC 0 (7) Species : Short fin squid Illex illecebrosus Zone : NAFO sub-zones 3 and 4 SQI/N34. Estonia 128 (8) Latvia 128 (8) Lithuania 128 (8) Poland 227 (8) EC (8) (9) TAC 34 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Yellowtail flounder Limanda ferruginea Zone : NAFO 3LNO YEL/N3LNO. EC 0 (10) (11) TAC 15 500 Species : Capelin Mallotus villosus Zone : NAFO 3NO CAP/N3NO. EC 0 (12) TAC 0 (12) Species : Northern prawn Pandalus borealis Zone : NAFO 3L (13) PRA/N3L. Estonia 278 (14) Latvia 278 (14) Lithuania 278 (14) Poland 278 (14) EC 278 (14) (15) TAC 25 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Northern prawn Pandalus borealis Zone : NAFO 3M (16) PRA/N3M. TAC not relevant (17) Species : Greenland halibut Reinhardtius hippoglossoides Zone : NAFO 3LMNO GHL/N3LMNO Estonia 321,3 Germany 328 Latvia 45,1 Lithuania 22,6 Spain 4 396,5 Portugal 1 837,5 EC 6 951 TAC 11 856 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Skate Rajidae Zone : NAFO 3LNO SRX/N3LNO. Spain 6 561 Portugal 1 274 Estonia 546 Lithuania 119 EC 8 500 TAC 13 500 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Redfish Sebastes spp. Zone : NAFO 3LN RED/N3LN. EC 0 (18) TAC 0 (18) Species : Redfish Sebastes spp. Zone : NAFO 3M RED/N3M. Estonia 1 571 (19) Germany 513 (19) Spain 233 (19) Latvia 1 571 (19) Lithuania 1 571 (19) Portugal 2 354 (19) EC 7 813 (19) TAC 8 500 (19) Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Redfish Sebastes spp. Zone : NAFO 3O RED/N3O. Spain 1 771 Portugal 5 229 EC 7 000 TAC 20 000 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species : Redfish Sebastes spp. Zone : NAFO Subarea 2, Divisions IF and 3K RED/N1F3K. Latvia 269 Lithuania 2 234 TAC 2 503 Species : White hake Urophycis tenuis Zone : NAFO 3NO HKW/N3NO. Spain 2 165 Portugal 2 835 EC 5 000 TAC 8 500 Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. (1) There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (2) There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (3) There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (4) There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (5) There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (6) There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (7) There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (8) To be fished between 1 July and 31 December. (9) No specified Community share, an amount of 29 467 tonnes is available to Canada and the EC Member States except Estonia, Latvia, Lithuania and Poland. (10) Despite having access to a shared quota of 79 tonnes for the Community, it is decided to set this amount to 0. There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (11) Catches taken by vessels under this quota shall be reported to the Flag Member State and forwarded to the Executive Secretary of NAFO via the Commission at 48 hour intervals. (12) There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (13) Not including the box bounded by the following coordinates : Point No Latitude N Longitude W 1 47o20'0 46o40'0 2 47o20'0 46o30'0 3 46o00'0 46o30'0 4 46o00'0 46o40'0 (14) To be fished from 1 January to 31 March, 1 July to 31 December (15) All Member States except Estonia, Latvia, Lithuania and Poland. (16) Vessels may also fish this stock in Division 3L in the box bounded by the following coordinates : Point No Latitude N Longitude W 1 47o20'0 46o40'0 2 47o20'0 46o30'0 3 46o00'0 46o30'0 4 46o00'0 46o40'0 When conducting a fishery for shrimp in this box, vessels shall, whether or not crossing the line separating NAFO Divisions 3L and 3M, report in accordance with point 1.3 of the Annex to Council Regulation (EEC) No 189/92 of 27 January 1992 adopting provisions for the application of control measures adopted by the Northwest Atlantic Fisheries Organization (OJ L 21, 30.1.1992, p. 4. Regulation as last amended by Regulation (EC) No 1048/97 (OJ L 154, 12.6.1997, p. 1)). Moreover, fishing for shrimp shall be prohibited from 1 June to 31 December 2008 in the area bounded by the following coordinates: Point No Latitude N Longitude W 1 47o55'0 45o00'0 2 47o30'0 44o15'0 3 46o55'0 44o15'0 4 46o35'0 44o30'0 5 46o35'0 45o40'0 6 47o30'0 45o40'0 7 47o55'0 45o00'0 (17) Not relevant. Fishery managed by limitations in fishing effort. The Member States concerned shall issue special fishing permits for their fishing vessels engaging in this fishery, and shall notify those permits to the Commission prior to the commencement of the vessel's activity, in accordance with Regulation (EC) No 1627/94. By way of derogation from Article 8 of that Regulation, permits will only become valid if the Commission has not objected within five working days following the notification. Member State Maximum number of vessels Maximum number of fishing days Denmark 2 131 Estonia 8 1 667 Spain 10 257 Latvia 4 490 Lithuania 7 579 Poland 1 100 Portugal 1 69 Each Member State shall, within 25 days following the calendar month in which the catches are made, report monthly to the Commission the number of fishing days and the catches made in Division 3M and in the area defined in footnote (1). (18) There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(1) of Regulation (EC) No 1386/2007. (19) This quota is subject to compliance with the TAC of 8 500 tonnes established for this stock for all NAFO Contracting Parties. Upon exhaustion of the TAC, the directed fishery for this stock shall be stopped irrespective of the level of catches. ANNEX ID HIGHLY MIGRATORY FISH  All areas TACs in this area are adopted in the framework of international fisheries organisations on tuna fisheries, such as ICCAT and IATTC. Species : Bluefin tuna Thunnus thynnus Zone : Atlantic Ocean, east of longitude 45o W, and Mediterranean BFT/AE045W Cyprus 149,44 Greece 277,46 Spain 5 378,76 France 5 306,73 Italy 4 188,77 Malta 343,54 Portugal 506,06 All Member States 60 (1) EC 16 210,75 TAC 28 500 Species : Swordfish Xiphias gladius Zone : Atlantic Ocean, north of latitude 5o N SWO/AN05N Spain 5 676,3 Portugal 1 071,4 All Member States 239,3 (2) EC 6 986,9 TAC 14 000 Species : Swordfish Xiphias gladius Zone : Atlantic Ocean, south of latitude 5o N SWO/AS05N Spain 5 422,8 Portugal 357,2 EC 5 780 TAC 17 000 Species : Northern albacore Germo alalunga Zone : Atlantic Ocean, north of latitude 5o N ALB/AN05N Ireland 7 958,02 (3) Spain 16 961,74 (3) France 7 243,99 (3) United Kingdom 562,33 (3) Portugal 4 324,32 (3) EC 37 050,4 (4) TAC 30 200 Species : Southern albacore Germo alalunga Zone : Atlantic Ocean, south of latitude 5o N ALB/AS05N Spain 943,7 France 311 Portugal 660 EC 1 914,7 TAC 29 900 Species : Bigeye Tuna Thunnus obesus Zone : Atlantic Ocean BET/ATLANT Spain 17 264,8 France 7 557,3 Portugal 6 424,9 EC 31 350 TAC 90 000 Species : Blue marlin Makaira nigricans Zone : Atlantic Ocean BUM/ATLANT EC 103 TAC Not relevant Species : White marlin Tetrapturus alba Zone : Atlantic Ocean WHM/ATLANT EC 46,5 TAC Not relevant (1) Except Cyprus, Greece, Spain, France, Italy, Malta and Portugal, and only as by-catch. (2) Except Spain and Portugal, and only as by-catch. (3) The distribution between the Member States of the maximum number of fishing vessels flying the flag of a Member State authorised to fish for Northern Albacore as a target species in accordance with Article 12 of Regulation (EC) No 520/2007: Member State Maximum number of vessels Ireland 50 Spain 730 France 151 United Kingdom 12 Portugal 310 1 253 (4) The number of Community vessels fishing for Northern Albacore as a target species is fixed to 1 253 vessels in accordance with Article 12 of Regulation (EC) No 520/2007. ANNEX IE ANTARCTIC Area of CCAMLR These TACs, adopted by CCAMLR, are not allocated to the members of CCAMLR and hence the Community share is undetermined. Catches are monitored by the Secretariat of CCAMLR, who will communicate when fishing must cease due to TAC exhaustion. Species : Unicorn icefish Channichthys rhinoceratus Zone : FAO 58.5.2 Antarctic LIC/F5852. TAC 150 Species : Antarctic icefish Champsocephalus gunnari Zone : FAO 48.3 Antarctic ANI/F483. TAC 2 462 (1) Species : Antarctic icefish Champsocephalus gunnari Zone : FAO 58.5.2 Antarctic (2) ANI/F5852. TAC 220 (3) Species : Antarctic toothfish Dissostichus eleginoides Zone : FAO 48.3 Antarctic TOP/F483. TAC 3 920 (4) Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the Subareas specified: Management Area A: 48 W to 43 30 W  52 30 S to 56 S (TOP/*F483A) 0 Management Area B: 43 30 W to 40 W  52 30 S to 56 S (TOP/*F483B) 1 176 Management Area C: 40 W to 33 30 W  52 30 S to 56 S (TOP/*F483C) 2 744 Species : Antarctic toothfish Dissostichus eleginoides Zone : FAO 48.4 Antarctic TOP/F484. TAC 100 Species : Antarctic toothfish Dissostichus eleginoides Zone : FAO 58.5.2 Antarctic TOP/F5852. TAC 2 500 (5) Species : Krill Euphausia superba Zone : FAO 48 KRI/F48. TAC 3 470 000 (6) Species : Krill Euphausia superba Zone : FAO 58.4.1 Antarctic KRI/F5841. TAC 440 000 (7) Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the Subareas specified: Division 58.4.1 West of 115o E (KRI/*F-41W) 277 000 Division 58.4.1 East of 115o E (KRI/*F-41E) 163 000 Species : Krill Euphausia superba Zone : FAO 58.4.2 Antarctic KRI/F5842. TAC 2 645 000 (8) Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the Subareas specified: Division 58.4.2 West 1 488 000 Division 58.4.2 East of 55o E 1 080 000 Species : Grey rockcod Lepidonotothen squamifrons Zone : FAO 58.5.2 Antarctic NOS/F5852. TAC 80 Species : Crab Paralomis spp. Zone : FAO 48.3 Antarctic PAI/F483. TAC 1 600 (9) Species : Grenadier Macrourus spp. Zone : FAO 58.5.2 Antarctic GRV/F5852. TAC 360 Species : Other species Zone : FAO 58.5.2 Antarctic OTH/F5852. TAC 50 Species : Skates and rays Rajidae Zone : FAO 58.5.2 Antarctic SRX/F5852. TAC 120 Species : Squid Martialia hyadesi Zone : FAO 48.3 Antarctic SQS/F483. TAC 2 500 (10) (1) This TAC is applicable for the period 15 November 2007 to 14 November 2008. Fishing for this stock during the period 1 March to 31 May 2008 shall be limited to 1 084 tonnes. (2) For the purpose of this TAC, the area open to the fishery is defined as that portion of FAO statistical division 58.5.2 that lies within the area enclosed by a line: (a) starting at the point where the meridian of longitude 72o15'E intersects the Australia France Maritime Delimitation Agreement Boundary then south along the meridian to its intersection with the parallel of latitude 53o25'S; (b) then east along that parallel to its intersection with the meridian of longitude 74oE; (c) then northeasterly along the geodesic to the intersection of the parallel of latitude 52o40'S and the meridian of longitude 76oE; (d) then north along the meridian to its intersection with the parallel of latitude 52oS; (e) then northwesterly along the geodesic to the intersection of the parallel of latitude 51oS with the meridian of longitude 74o30'E; and (f) then southwesterly along the geodesic to the point of commencement. (3) This TAC shall be applicable for the period 1 December 2007 to 30 November 2008. (4) This TAC shall be applicable for long-line fishery in the period 1 May to 31 August 2008 and for pot fishery 1 December 2007 to 30 November 2008. (5) This TAC is applicable for West of 79o20'E only. Fishing east of this meridian within this zone is prohibited (see Annex IX). (6) This TAC shall be applicable for the period 1 December 2007 to 30 November 2008. (7) This TAC shall be applicable for the period 1 December 2007 to 30 November 2008. (8) This TAC shall be applicable for the period 1 December 2007 to 30 November 2008. (9) This TAC shall be applicable for the period 1 December 2007 to 30 November 2008. (10) This TAC is applicable for the period 1 December 2007 to 30 November 2008. ANNEX IF SOUTH-EAST ATLANTIC OCEAN Area of SEAFO These TACs, are not allocated to the members of SEAFO and hence the Community share is undetermined. Catches are monitored by the Secretariat of SEAFO, who will communicate when fishing must cease due to TAC exhaustion. Species : Patagonian Toothfish (Dissostichus eleginoides) Zone : SEAFO TAC 260 Species : Deep-sea Red Crab (Chaceon spp.) Zone : SEAFO Sub Division B1 (1) TAC 200 Species : Deep-sea Red Crab (Chaceon spp.) Zone : SEAFO, excluding Sub Division B1 TAC 200 (1) For the purpose of this TAC, the area open to the fishery is defined as having:  its western boundary on the 0o E longitude,  its northern boundary on the latitude 20oS,  its southern boundary on the latitude 28o S, and  the eastern boundary outer limits of the Namibian EEZ. ANNEX II ANNEX IIA FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF CERTAIN STOCKS IN ICES ZONES IIIa, IV, VIa, VIIa, VIId AND EC WATERS OF ICES ZONE IIa GENERAL PROVISIONS 1. Scope The conditions laid down in this Annex shall apply to Community vessels of length overall equal to or greater than 10 metres, carrying on board any of the gears defined in point 4 and present in ICES zones IIIa, IV, VIa, VIIa, VIId and EC waters of ICES zone IIa. For the purposes of this Annex, a reference to the 2008 management period means the period from 1 February 2008 to 31 January 2009. 2. Definitions of geographical areas 2.1. For the purposes of this Annex the following geographical areas shall apply: (a) Kattegat; (b) (i) Skagerrak; (ii) that part of ICES zone IIIa not covered by the Skagerrak and the Kattegat; ICES zone IV and EC waters of ICES zone IIa; (iii) ICES zone VIId; (c) ICES zone VIIa; (d) ICES zone VIa. 2.2. For vessels notified to the Commission as being equipped with vessel monitoring systems in accordance with Articles 5 and 6 of Regulation (EC) No 2244/2003, the following definition of ICES zone VIa shall apply: ICES zone VIa excluding that part of ICES zone VIa that lies to west of a line drawn by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system: 60o00'N, 04o00'W 59o45'N, 05o00'W 59o30'N, 06o00'W 59o00'N, 07o00'W 58o30'N, 08o00'W 58o00'N, 08o00'W 58o00'N, 08o30'W 56o00'N, 08o30'W 56o00'N, 09o00'W 55o00'N, 09o00'W 55o00'N, 10o00'W 54o30'N, 10o00'W 3. Definition of day present within an area For the purpose of this Annex, a day present within an area shall be any continuous period of 24 hours (or part thereof) during which a vessel is present within the geographical areas defined in point 2.1 and absent from port. The time from which the continuous period is measured is at the discretion of the Member State whose flag is flown by the vessel concerned. 4. Fishing gears 4.1. For the purpose of this Annex, the following groupings of fishing gears shall apply: (a) Trawls, Danish seines and similar gears, except beam trawls, of mesh size: (i) equal to or larger than 16 mm and less than 32 mm; (ii) equal to or larger than 70 mm and less than 90 mm; (iii) equal to or larger than 90 mm and less than 100 mm; (iv) equal to or larger than 100 mm and less than 120 mm; (v) equal to or larger than 120 mm; (b) Beam trawls of mesh size: (i) equal to or larger than 80 mm and less than 90 mm; (ii) equal to or larger than 90 mm and less than 100 mm; (iii) equal to or larger than 100 mm and less than 120 mm; (iv) equal to or larger than 120 mm; (c) Gillnets, entangling nets with mesh size, except trammel nets: (i) less than 110 mm; (ii) equal to or larger than 110 mm and less than 150 mm; (iii) equal to or larger than 150 and less than 220 mm; (iv) equal to or larger than 220 mm; (d) Trammel nets; (e) Longlines. 4.2. For the purposes of this Annex and referring to the geographical areas defined in point 2.1 and the groupings of fishing gears defined in point 4.1, the following transfer groups are defined: (a) grouping of fishing gears 4.1.a.i within any area; (b) groupings of fishing gears 4.1.a.ii within any area and 4.1.a.iii in part of ICES zone IIIa not covered by the Skagerrak and the Kattegat, ICES zones IV, VIa, VIIa, VIId and EC waters of ICES zone IIa; (c) groupings of fishing gears 4.1.a.iii in Skagerrak and Kattegat, 4.1.a.iv and 4.1.a.v within any area; (d) groupings of fishing gears 4.1.b.i, 4.1.b.ii, 4.1.b.iii, and 4.1.b.iv within any area; (e) groupings of fishing gears 4.1.c.i, 4.1.c.ii, 4.1.c.iii, 4.1.c.iv and 4.1.d within any area; (f) grouping of fishing gears 4.1.e within any area. IMPLEMENTATION OF FISHING EFFORT LIMITATIONS 5. Vessels concerned by fishing effort limitations 5.1. Vessels using gear types identified in point 4.1 and fishing in areas defined in point 2 shall hold a special fishing permit issued in accordance with Article 7 of Regulation (EC) No 1627/94. 5.2. A Member State shall not permit fishing with a gear belonging to a grouping of fishing gears defined in point 4.1 in any geographical area defined in point 2.1 by any vessels flying its flag which have no record of such fishing activity in the years 2001, 2002, 2003, 2004, 2005, 2006 or 2007 in that area, excluding the record of fishing activities as a result of transfer of days between fishing vessels, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the geographical area in question. 5.3. However, a vessel with a track record of using a gear belonging to any grouping of fishing gears defined in point 4.1 may be authorized to use any other fishing gear, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the first gear. 5.4. By way of derogation from point 5.3, a vessel may be authorised to use gears belonging to groupings from points 4.1.(a)(iv) and 4.1.(a)(v) provided the special condition laid down in 8.3.(c) is met. 5.5. A vessel flying the flag of a Member State having no quotas in a geographical area defined in point 2.1 shall not be permitted to fish in that area with a gear belonging to a grouping of fishing gears defined in point 4.1, unless the vessel is allocated a quota after a transfer in accordance with Article 20(5) of Regulation (EC) No 2371/2002 and is allocated days at sea in accordance with point 15 of this Annex. 6. Limitations in activity Each Member State shall ensure that, when carrying on board any of the groupings of fishing gears referred to in point 4.1, fishing vessels flying its flag and registered in the Community shall be present within a geographical area defined in point 2.1 for no more than the number of days set out in point 8. 7. Exceptions A Member State shall not count against the days present within an area allocated to any of vessels flying its flag under this Annex either any days when the vessel was present within an area but unable to fish because it was assisting another vessel in need of emergency aid or any days when a vessel has been present within an area but unable to fish because it is transporting an injured person for emergency medical aid. The Member State shall provide justification to the Commission within one month of any decisions taken on this basis with associated evidence of the emergency from competent authorities. NUMBER OF DAYS ABSENT FROM PORT ALLOCATED TO FISHING VESSELS 8. Maximum number of days 8.1. During the 2008 management period, the maximum number of days at sea for which a Member State may authorize a vessel flying its flag to be present within any one of the geographical areas defined as in point 2.1 having carried on board any one of the fishing gears referred to in point 4.1 is shown in Table I. 8.2. When fishing in the Kattegat, a day present in the area during the period between 1 February 2008 and 30 April 2008 shall be counted as 2.5 days. 8.3. For the purpose of fixing the maximum number of days at sea a fishing vessel may be authorized by its flag Member State to be present within any one of the geographical areas defined in point 2.1 of this Annex, the following special conditions shall apply during the 2008 management period in accordance with Table I. (a) The vessel must comply with the conditions laid down in Appendix 1. (b) The vessel must comply with the conditions laid down in Appendix 2 to Annex III and catches retained on board evaluated in live weight and consigned in the Community logbook shall consist of less than 5 % of cod and of more than 70 % of Norway lobster. (c) Catches retained on board shall consist of less than 5 % of cod. (d) Catches retained on board shall consist of less than 5 % of cod, sole and plaice. (e) Catches retained on board shall consist of less than 5 % of cod and more than 60 % of plaice. (f) Catches retained on board shall consist of less than 5 % of cod and more than 5 % of turbot and lumpsucker. (g) The vessel must be equipped with a trammel net of mesh size  ¤ 110 mm and must be absent from port for no more than 24 hours at a time. (h) The vessel must fly the flag of, and be registered in, a Member State having developed a system, approved by the Commission, of automatic suspension of fishing licences in respect of infringements by vessels qualifying for this special condition. If a system of automatic suspension that has been approved by the Commission in the past continues to apply without changes, the Member State has only to notify the Commission on the continuation of the approved system of automatic suspension of fishing licences. (i) The vessel must have been present in the area in the year 2003, 2004, 2005, 2006 or 2007 and equipped with fishing gear belonging to groupings referred to in point 4.1(b) In 2008 catches retained on board during each trip, evaluated in live weight and consigned in the Community logbook shall consist of less than 5 % of cod. During a management period when a vessel is making use of this provision the vessel may not at any time carry on board fishing gear other than that specified in points 4.1(b)(iii) or 4.1(b)(iv). (j) The vessel must comply with conditions laid down in Appendix 2. (k) Catches retained on board shall consist of less than 5 % of cod and more than 60 % of plaice during the May  October period. At least 55 % of the maximum number of days available under this special condition shall apply in the area east of 4o30'W in the months of May to October inclusive. (l) The vessel must comply with conditions laid down in Appendix 3. 8.4. To be qualified to fish in any of the geographical areas defined in point 2.1 according to special conditions in point 8.3.(c), (d), (e), (f) or (k), the vessel, or the vessel or vessels it has replaced using similar gears and qualifying for any of such special conditions in accordance with Community law, shall have track records indicating that catches retained on board evaluated in live weight and consigned in the Community logbook, complied during 2002 with conditions on catch compositions as laid down in such special conditions and for such specific geographical area. Alternatively, the vessel shall comply during each trip of the 2008 management period with the catch composition as laid down in the relevant special condition and shall be involved in an observer's plan submitted by its flag Member State to the Commission for approval in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. Observers shall be independent of the owner of the vessel and shall not be a member of the fishing vessel crew. 8.5. During the 2008 management period a Member State may manage its fishing effort allocations according to a kilowatt days system. By that system it may authorise any vessel concerned for any one of the combination of groupings of fishing gears and special conditions laid down in Table 1 to be present within any one of the geographical areas defined in point 2.1 of this Annex for a maximum number of days which is different from that set out in that Table provided that the overall amounts of kilowatt days corresponding to such a combination is respected. For a specific combination of geographical areas, groupings of fishing gears and special condition, the overall amounts of kilowatt days shall be the sum of all individual fishing efforts allocated to the vessels flying the flag of the Member State concerned and qualified for that specific combination. Such individual fishing efforts shall be calculated in kilowatt days by multiplying the engine power of each vessel by the number of days at sea it would benefit from, according to Table I, if the provisions of this point were not applied. 8.6. The re-allocation of fishing days referred to in point 8.5. shall be made with a view to a more efficient use of fishing opportunities or in order to stimulate fishing practices that lead to reduced discards and lower fishing mortality of both juvenile and adult fish. These practices may take the form of fishing plans designed in collaboration with the fishing industry including, as appropriate: (a) a specific target to reduce cod discards to below 10 % of cod catch; (b) real-time closures for juveniles and for spawners; (c) Cod avoidance measures; (d) trying out new selective devices; (e) adequate monitoring by observers and (f) arrangements for follow-up and reporting. 8.7. A Member State wishing to benefit from the provisions laid down in point 8.5 shall submit a request to the Commission with reports in electronic format containing for each combination of geographical areas, groupings of fishing gears and special conditions as laid down in Table I the details of the calculation based on (a) list of vessels authorized to fish by indicating their Community Fleet Register number (CFR) and their engine power; (b) track records of 2002 for such vessels reflecting the catch composition defined in special conditions in point 8.3(c), (d), (e), (f) or (k), if these vessels are qualified for such special conditions and if they are not involved in observers plans as foreseen in point 8.4; (c) the number of days at sea for which each vessel would had initially been authorized to fish according to Table I and the number of days at sea which each vessel would benefit from in application of point 8.5. On the basis of that description, the Commission may authorize that Member State to benefit from the provisions defined in point 8.5. 8.8. During the 2008 management period, the maximum number of days at sea for which a vessel may be authorized by its flag Member State to be present within any combination of geographical areas defined in point 2.1 may not be higher than the highest number of days allocated for one of the areas composing it. 8.9. A day present within a geographical area defined in point 2.1 of this Annex shall also count against the total number of days present within the area defined in point 1 of Annex IIC for a vessel operating with the same gear as defined in point 4.1 of this Annex and point 3 of Annex IIC. 8.10. Where a vessel crosses between two or more geographical areas defined in point 2 of this Annex on a fishing trip, the day shall be counted against the area in which the largest proportion of time was spent during that day. 9. Management periods 9.1. A Member State may divide the days within an area given in Table I into management periods of durations of one or more calendar months. 9.2. The number of days for which a vessel may be present within any of the geographical areas defined in point 2.1 during a management period shall be fixed at the discretion of the Member State concerned. 9.3. In any given management period a vessel that has used the number of days present within the area for which it is eligible shall remain in port or out of any geographical area referred to in point 2.1 for the remainder of the management period unless using only unregulated gear as described in point 19. 10. Allocation of additional days for permanent cessation of fishing activities 10.1. An additional number of days at sea on which a vessel may be authorized by its flag Member State to be present within any one of the geographical areas defined in point 2.1 when carrying on board any of the gears referred to in point 4.1 may be allocated to Member States by the Commission on the basis of permanent cessations of fishing activities that have taken place since 1 January 2002, either in accordance with Article 7 of Regulation (EC) No 2792/1999 (1) or resulting from other circumstances duly motivated by Member States. The effort expended in 2001 measured in kilowatt days of the withdrawn vessels using the gear in question in the relevant geographical area shall be divided by the effort expended by all vessels using that gear during 2001. The additional number of days at sea shall be then calculated by multiplying the ratio so obtained by the number of days that would have been allocated according to Table I. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. This point shall not apply where a vessel has been replaced in accordance with point 5.2 or when the withdrawal has already been used in previous years to obtain additional days at sea. 10.2. Member States wishing to benefit from the allocations referred to in point 10.1 shall submit a request to the Commission with reports in electronic format containing for each combination of geographical areas, groupings of fishing gears and special conditions as laid down in Table I the details of the calculation based on: (a) lists of withdrawn vessels with their Community Fleet Register number (CFR) and their engine power; (b) the fishing activity deployed by such vessels in 2001 calculated in days at sea by concerned combination of geographical area, grouping of fishing gears and if necessary special condition. 10.3. On the basis of such a request the Commission may amend the number of days defined in point 8.1 for that Member State in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 10.4. During the 2008 management period, a Member State may re-allocate those additional numbers of days at sea to all the vessels remaining in fleet and qualified for the relevant combination of geographical areas, groupings of fishing gears and special conditions or to part of them by applying, mutatis mutandis, the provisions laid down in points 8.5 and 8.7. 10.5. Any additional number of days resulting from a permanent cessation of activity previously allocated by the Commission remains allocated in 2008. 11. Amendment of the number of days at sea in case of inconsistencies in the fishing opportunities on plaice and sole in geographical area 2.1(b) 11.1 The number of days at sea on which a vessel may be authorized by its flag Member State to be present within the geographical area laid down in point 2.1(b) targeting plaice and sole with any of the following combinations of groupings of fishing gears and special conditions, may be amended by the Commission in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002, when such an amendment is necessary for the Member State to be able to catch its quota: 4.1(a)(iv)/none; 4.1(b)(i)/none; 4.1(b)(iii)/none; 4.1(b)(iv)/none; 4.1(d)/8.3(c). 11.2 Member States wishing to benefit from an amendment as laid down in point 11.1 shall submit a request to the Commission including reports in electronic format containing the state on 31 July 2008 of their quota consumption of plaice and sole and the fishing effort deployed by vessels flying their flag. 12. Allocation of additional days for enhanced observer coverage 12.1. Three additional days on which a vessel may be present within the area when carrying onboard any of the groupings of fishing gear referred to in point 4.1 may be allocated between 1 February 2008 and 31 January 2009 to Member States by the Commission on the basis of an enhanced programme of observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and go beyond the requirements on data collection, as laid down in Regulation (EC) No 1543/2000 (2), Regulation (EC) No 1639/2001 (3) and Regulation (EC) No 1581/2004 (4) for the minimum and extended programme level. Observers shall be independent of the owner of the vessel and shall not be a member of the fishing vessel crew. 12.2. Member States wishing to benefit from the allocations referred to in point 12.1 shall submit a description of their enhanced observer coverage programme to the Commission. 12.3. On the basis of this description, and after consultation with STECF, the Commission may amend the number of days defined in point 8.1 for that Member State and for the vessels, the area and gear concerned by the enhanced programme of observers in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 12.4. If such a programme submitted by a Member Stated has been approved by the Commission in the past and the Member State wishes to continue its application without changes, the Member State shall inform the Commission of the continuation of its enhanced observer coverage programme four weeks before the beginning of the period for which the programme applies. 12.5. Six additional days on which a vessel may be present within the area referred to in point 2.1(c) when carrying on board gear referred to in point 4.1(a)(iv) and 4.1(a)(v) may be allocated between 1 February 2008 and 31 January 2009 to Member States by the Commission on the basis of an Enhanced Data Pilot Project 12.6. Twelve additional days on which a vessel may be present within the area referred to in point 2.1(c) when carrying on board gear referred to in point 4.1 except gear referred to in paragraphs 4.1(a)(iv) and 4.1(a)(v) may be allocated between 1 February 2008 and 31 January 2009 to Member States by the Commission on the basis of an Enhanced Data Pilot Project. 12.7. Member States wishing to benefit from the allocations referred to in points 12.5 and 12.6 shall submit a description of their Enhanced Data Pilot Project to the Commission, which shall go beyond the existing requirements under Community legislation. On the basis of this description the Commission may approve a Member State's proposal for an Enhanced Data Pilot Project in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 12.8. If such an Enhanced Data Pilot Project submitted by a Member State has been approved by the Commission in the past and the Member State wishes to continue its application without changes, the Member State shall inform the Commission of the continuation of its enhanced observer coverage programme four weeks before the beginning of the period for which the programme applies. 12.9. During the 2008 management period, the Commission may authorize a Member State after consultation with STECF, in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002, to allocate up to twelve additional days at sea to vessels flying its flag and present within any of the geographical areas defined in point 2 when carrying on board any of the groupings of fishing gears referred to in point 4.1, only if owners of these vessels sign up to a discard reduction plan. The plan shall focus in particular on levels of discarding of Cod or other species with similar discard problems such as plaice and sole, for which either a management plan or a recovery plan is adopted, and shall include: (a) measures designed to encourage the avoidance of juvenile and spawning fish of the fish species concerned; (b) the trialling and implementation of technical measures to improve selectivity for those species; (c) increased rates of observation of the fleet concerned; (d) arrangements for regular provision of data to the Commission and for monitoring annually the outcomes delivered by the plan. 12.10. Member States wishing to benefit from the allocations referred to in point 12.9 shall submit a description of their discard reduction plan to the Commission and the list of fishing vessels flying their flag which will be involved in such a plan. 12.11. During the 2008 management period, where owners of these vessels participate in the cod avoidance reference fleet programme laid down in point 12.13, following authorisation by the Commission a Member State may allocate: (a) 12 additional days at sea to vessels flying its flag and present within the area laid down in point 2.1(b) when carrying on board any of the groupings of fishing gears referred to in point 4.1; or (b) 10 additional days at sea to vessels flying its flag and present within the area laid down in point 2.1(d) when carrying on board any of the groupings of fishing gears referred to in point 4.1. Vessels participating in a cod avoidance reference fleet programme shall meet a specific target to reduce cod discards to below 10 % of cod catches. A cod avoidance reference fleet programme shall be subject to observation at a rate of at least 10 %. 12.12. The days at sea allocations referred to in point 12.11 may be allocated in addition to the allocations referred to in point 12.9. 12.13. Member States wishing to benefit from the allocations referred to in point 12.11 shall submit a description of their cod avoidance reference fleet programme to the Commission and a list of vessels flying their flag which will be involved in such a programme. The number of vessels participating in the cod avoidance reference fleet programme shall be such that their accumulated capacity expressed in kW does not exceed 10 % of the cumulated capacity in kW of all the vessels belonging to the same gear category. 12.14. On the basis of the description and the list referred to in point 12.13, and after consultation with the STECF, the Commission may in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002 authorise Member States to apply the provisions set out in point 12.11. 13. Special conditions for the allocation of days 13.1. The special fishing permit referred to in point 5.1 for any vessel benefiting of any special conditions listed in point 8.3 shall identify such conditions. 13.2. If a number of days is allocated to a vessel resulting from compliance with any of the special conditions listed in points 8.3(b), (c), (d), (e), (f), (k) or (i), the catches taken by that vessel and retained on board shall consist of no more than the percentage of those species referred to in these points. The vessel shall not tranship any fish to another vessel. When either of these conditions is not met by a vessel, that vessel shall with immediate effect no longer be entitled to the allocation of days corresponding to the given special conditions. 14. Table I Maximum days a vessel may be present in 2008 within an area by fishing gear Areas as defined in point: Gear Point 4.1 Special condition Point 8 Denomination (5) 2.1.a Kattegat 2.1.b (i)  Skaggerak (ii)  EC waters of zone IIa, IVa, b,c, (iii)  VIId 2.1.c VIIa 2.1.d VIa (i) (ii) (iii) a.i Trawls or Danish seines with mesh size  ¥ 16 and < 32 mm 228 228 (6) 228 228 a.ii Trawls or Danish seines with mesh size  ¥ 70 and < 90 mm n.r. n.r. 184 199 184 204 a.iii Trawls or Danish seines with mesh size  ¥ 90 and < 100 mm 71 86 188 227 227 a.iv Trawls or Danish seines with mesh size  ¥ 100 and < 120 mm 103 86 86 69 a.v Trawls or Danish seines with mesh size  ¥ 120 mm 103 86 114 70 a.iii 8.3(a) Trawls or Danish seines with mesh size  ¥ 90 and < 100 mm with a 120 mm square mesh window (Appendix 1) 126 126 227 227 227 a.iv 8.3(a) Trawls or Danish seines with mesh size  ¥ 100 and < 120 mm with a 120 mm square mesh window (Appendix 1) 137 137 103 114 91 a.v 8.3(a) Trawls or Danish seines with mesh size  ¥ 120 mm with a 120 mm square mesh window (Appendix 1) 137 137 103 114 91 a.v. 8.3(j) Trawls or Danish seines with mesh size  ¥ 120 mm with a 140 mm square mesh window (Appendix 2) 149 149 115 126 103 a.ii 8.3(b) Trawls or Danish seines with mesh size  ¥ 70 and < 90 mm complying with the conditions laid down in Appendix 2 to Annex III Unl. Unlimited Unl. Unl. a.ii 8.3(c) Trawls or Danish seines with mesh size  ¥ 70 and < 90 mm track records shall represent less than 5 % of cod n.r n.r 215 227 204 227 a.iii 8.3(l) Trawls or Danish seines with mesh size  ¥ 90 and < 100 mm complying with the conditions laid down in Appendix 3 132 132 238 238 238 a.iv 8.3(c) Trawls or Danish seines with mesh size  ¥ 100 and < 120 mm track records shall represent less than 5 % of cod 148 148 148 148 a.v 8.3(c) Trawls or Danish seines with mesh size  ¥ 120 mm track records shall represent less than 5 % of cod 160 160 160 160 a.iv 8.3(k) Trawls or Danish seines with mesh size  ¥ 100 and < 120 mm track records shall represent less than 5 % of cod and more than 60 % of plaice n.r. n.r. 166 n.r. a.v 8.3(k) Trawls or Danish seines with mesh size  ¥ 120 mm track records shall represent less than 5 % of cod and more than 60 % of plaice n.r. n.r. 178 n.r. a.v 8.3(h) Trawls or Danish seines with mesh size  ¥ 120 mm operating under a system of automatic suspension of fishing licences 115 115 126 103 a.ii 8.3(d) Trawls or Danish seines with mesh size  ¥ 70 and < 90 mm track records represent less than 5 % of cod, sole and plaice 280 280 280 252 a.iii 8.3(d) Trawls or Danish seines with mesh size  ¥ 90 and < 100 mm track records represent less than 5 % of cod, sole and plaice Unl. Unl. 280 280 280 a.iv 8.3(d) Trawls or Danish seines with mesh size  ¥ 100 and < 120 mm track records represent less than 5 % of cod, sole and plaice Unl. Unlimited 276 276 a.v 8.3(d) Trawls or Danish seines with mesh size >120 mm track records represent less than 5 % of cod, sole and plaice Unl. Unlimited Unl. 279 a.v 8.3(h) 8.3(j) Trawls or Danish seines with mesh size >120 mm with a 140 mm square mesh window (Appendix 2) and operating under a system of automatic suspension of fishing licenses n.r. n.r. 127 138 115 b.i Beam trawls with mesh size  ¥ 80 and < 90 mm n.r. 119 (6) Unl. 132 143 (6) b.ii Beam trawls with mesh size  ¥ 90 and < 100 mm n.r. 143 (6) Unl. 143 143 (6) b.iii Beam trawls with mesh size  ¥ 100 and < 120 mm n.r. 129 Unl. 143 143 b.iv Beam trawls with mesh size  ¥ 120 mm n.r. 129 Unl. 143 143 b.iii 8.3(c) Beam trawls with mesh size  ¥ 100 and < 120 mm track records shall represent less than 5 % of cod n.r. 155 Unl. 155 155 b.iii 8.3(i) Beam trawls with mesh size  ¥ 100 and < 120 mm for vessels having used beam trawls in 2003, 2004, 2005 or 2006. n.r. 155 Unl. 155 155 b.iv 8.3(c) Beam trawls with mesh size  ¥ 120 mm track records shall represent less than 5 % of cod n.r. 155 Unl. 155 155 b.iv 8.3(i) Beam trawls with mesh size  ¥ 120 mm for vessels having used beam trawls in 2003, 2004, 2005 or 2006. n.r. 155 Unl. 155 155 b.iv 8.3(e) Beam trawls with mesh size  ¥ 120 mm track records shall represent less than 5 % of cod and more than 60 % of plaice n.r. 155 Unl. 155 155 c.i Gillnets and entangling nets with mesh sizes < 110 mm 140 140 140 140 c.ii Gillnets and entangling nets with mesh sizes  ¥ 110 mm and < 150 mm 140 126 140 140 c.iii Gillnets and entangling nets with mesh sizes  ¥ 150 mm and < 220 mm 140 117 115 140 c.iv Gillnets and entangling nets with mesh sizes  ¥ 220 mm 140 140 140 140 d Trammel nets 140 140 140 140 c.iii 8.3(f) Gillnets and entangling nets with mesh size  ¥ 220 mm track records shall represent less than 5 % of cod and more than 5 % of turbot and lumpsucker 162 140 162 140 140 140 d 8.3(g) Trammel nets with mesh size < 110 mm. The vessel shall be absent from the port no more than 24 h. 140 140 185 (7) 140 140 e Long-lines 173 173 173 173 n.r. means non relevant EXCHANGES OF FISHING EFFORT ALLOCATIONS 15. Transfer of days between fishing vessels flying the flag of a member state 15.1. A Member State may permit any fishing vessel flying its flag to transfer days present within a geographical area referred to in point 2.1 for which it has been authorised to another vessel flying its flag provided that the product of the days received by a vessel and its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Community fishing fleet register. 15.2. The total number of days present within an area under point 15.1. multiplied by the engine power in kilowatts of the donor vessel shall not be higher than the donor vessel's average annual days track record excluding transfers from other vessels in that area as verified by the Community logbook in the years 2001, 2002, 2003, 2004 and 2005 multiplied by the engine power in kilowatts of that vessel. When a donor vessel uses the area definition of West of Scotland as defined in point 2.2 its track record calculation will be based on this area definition. For the purposes of this point, the recipient vessel is deemed to use its own allocated days before any days transferred to it. Transferred days used by the recipient vessel are counted towards the track record of the donor vessel. 15.3. The transfer of days as described in point 15.1 shall only be permitted between vessels operating within the same transfer group as defined in point 4.2 and during the same management period. A Member State may allow a transfer of days when a licensed donor vessel has ceased its activity. 15.4. Transfer of days is only permitted for vessels benefiting from an allocation of fishing days without the special conditions laid down in point 8.3. By way of derogation from this point, vessels benefiting from the allocation of fishing days under the special condition referred to in point 8.3(h), when this condition is not combined with any other special condition as laid down in point 8.3, may transfer days. 15.5. On request from the Commission, Member States shall provide information on the transfers that have taken place. With the purpose of making this information available to the Commission, a detailed format of spreadsheet may be adopted, in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 16. Transfer of days between fishing vessels flying the flag of different Member States Member States may permit transfer of days present within an area for the same management period and within the same area between any fishing vessels flying their flags provided the same provisions as laid down in points 5.2, 5.5, 7 and 15 apply. Where Member States decide to authorise such a transfer, they shall notify the Commission before such transfers take place the details of the transfer, including the number of days transferred, the fishing effort and, where applicable, the quotas relating thereto. USE OF FISHING GEAR 17. Notification of fishing gear Before the first day of each management period the master of a vessel or his representative shall notify to the authorities of the flag Member State which gear or gears he intends to use during the forthcoming management period. Until such notification is provided the vessel shall not be entitled to fish within the geographical areas defined in point 2.1 with any of the fishing gear referred to in point 4.1. 18. Use of more than one grouping of fishing gear 18.1. A vessel may use gears belonging to more than one of the groupings of fishing gears defined under point 4.1 during one management period. 18.2. Whenever the master of a vessel or his representative notifies the use of more than one fishing gear, the vessel may at any moment use one of the gears notified provided that the total number of days spent fishing with whichever gear since the beginning of the year is: (a) no more than total number of days available during the year which represents the arithmetic mean of the days corresponding to each gear in accordance with Table I, rounded down to the nearest whole day, and (b) no more than the number of days that would be allocated in accordance with Table I if that gear was used in isolation. 18.3. If one of the gears notified has no limitation in number of days, then the total number of days available during the year for this particular gear shall remain unlimited. 18.4. Whenever a Member State chooses to divide the days into management periods in accordance with point 9, the conditions of points 18.2, 18.3 and 18.4 shall apply mutatis mutandis for each management period. 18.5. The option to use more than one gear shall only be available if the following additional monitoring arrangements are met: (a) during a given trip the fishing vessel may carry on board or use only one of the groupings of fishing gear referred to in point 4.1, except as provided for in point 20.2; (b) before any trip the master of a vessel or his representative shall give prior notice to the competent authorities of the type of fishing gear that is to be carried on board or used unless the type of fishing gear has not changed from the one notified for the previous trip. 18.6. Inspection and surveillance at sea and in port by the competent authorities shall be undertaken for verification of compliance with the above two requirements. Any vessel found not to be complying with these requirements shall with immediate effect no longer be permitted to use more than one grouping of fishing gears. 19. Combined use of regulated and unregulated fishing gear A vessel wishing to combine the use of one or more of the fishing gears referred to in point 4.1 (regulated gears) with any other fishing gears not referred to in point 4.1 (unregulated gears) shall not be restricted in their use of the unregulated gear. Such vessels must pre-notify when the regulated gear is to be used. When no such notification has been given, none of the fishing gear referred to in point 4.1 may be carried on board. Such vessels must be authorised and equipped to undertake the alternative fishing activity with unregulated gears. 20. Prohibition of carrying on board more than one regulated fishing gear 20.1. A vessel which is present within any of the geographical areas defined in point 2 and carrying on board a fishing gear belonging to one of the groupings of fishing gears referred to in point 4.1 may not simultaneously carry on board any gear belonging to one of the other groupings of fishing gears referred to in point 4.1. 20.2. By way of derogation from point 20.1 a vessel may carry on board and use during a trip in a geographical area referred to in point 2.1 fishing gears belonging to different groupings of fishing gears. In that case the number of days at sea spent by the vessel during that trip shall be counted for as fishing with the gear and special condition for which the lowest number of days apply in accordance with Table I. NON-FISHING RELATED ACTIVITIES AND TRANSIT 21. Non-fishing related activities In any given management period a vessel may undertake non-fishing related activities, without that time being counted against its days allocated under point 8, provided that the vessel first notifies its flag Member State of its intention to do so, the nature of its activity and that it surrenders its fishing licence for this time. Such vessels shall not carry any fishing gear or fish on board during that time. 22. Transit A vessel is allowed to transit across the area provided that it has no fishing permit to operate in the area or that it has first notified its authorities of its intention to do so. While that vessel is within the area any fishing gears carried on board must be lashed and stowed in accordance with conditions laid down in Article 20(1) of Regulation (EEC) No 2847/93. MONITORING, INSPECTION AND SURVEILLANCE 23. Fishing effort messages By way of derogation from Article 9 of Regulation (EC) No 423/2004, vessels equipped with vessel monitoring systems in accordance with Article 5 and 6 of Regulation (EC) No 2244/2003 shall be excluded from the hailing requirements set out in Article 19(c) of Council Regulation (EEC) No 2847/93. VESSEL MONITORING SYSTEMS OBLIGATIONS 24. Recording of relevant data Member States shall ensure that the following data received pursuant to Articles 8, 10(1) and 11(1) of Regulation (EC) No 2244/2003 are recorded in a computer-readable form: (a) entry into, and exit from port; (b) each entry into, and exit from maritime areas where specific rules on access to waters and resources apply. 25. Cross-checks Member States shall verify the submission of logbooks and relevant information recorded in the logbook by using VMS data. Such cross-checks shall be recorded and made available to the Commission on request. REPORTING OBLIGATIONS 26. Collection of relevant data Member States, on the basis of information used for the management of fishing days absent from port and present within the areas as set out in this Annex, shall collect for each annual quarter the information about total fishing effort deployed in the areas defined in point 2.1 for towed gears, static gears and demersal longlines and effort deployed by vessels using different types of gear in the areas concerned by this Annex. 27. Communication of relevant data 27.1. On request of the Commission, Members States shall make available to the Commission a spreadsheet with the data referred to in point 26 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. 27.2. A new format of spreadsheet for making the data referred to in point 26 available to the Commission may be adopted in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. Table II Reporting format Country CFR External marking Length of management period Area fished Gear(s) notified Special condition applying to notified gear(s) Days eligible using notified gear(s) Days spent with notified gear(s) Transfers of days No1 No2 No3 ¦ No1 No2 No3 ¦ No1 No2 No3 ¦ No1 No2 No3 ¦ (1) (2) (3) (4) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) (8) (8) (8) (9) (9) (9) (9) (10) Table III Data format Name of field Maximum number of characters/digits Alignment (8) L(eft)/R(ight) Definition and Comments (1) Country 3 n/r Member State (Alpha-3 ISO code) in which vessel is registered for fishing under Council Regulation (EC) No 2371/2002. In the case of the donor Vessel, it is always the reporting country (2) CFR 12 n/r Community Fleet Register number Unique identification number of a fishing vessel. Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters additional zeros must be inserted on the left hand side. (3) External marking 14 L Under Commission Regulation (EEC) No 1381/87 (4) Length of management period 2 L Length of the management period measured in months. (5) Area fished 1 L Indicate if vessel has been fishing in area a, b, c or d of point 2.1 of Annex IIA. (6) gear(s) notified 5 L Indication of gear grouping notified in accordance with point 4.1 to Annex IIA (e.g a.i, a.ii. a.iii, a.iv, a.v, b.i, b.ii, b.iii, b.iv, c.i, c.ii, c.iii, d or e). (7) Special condition applying to notified gear(s) 2 L Indication of which, if any, of the special condition a-l referred to in point 8.3 of Annex IIA apply. (8) Days eligible using notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIA for the choice of gears and length of management period notified (9) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using the gear notified during the notified management period according to Annex IIA (10) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) Council Regulation (EC) No 2792/1999 of 17 December 1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector (OJ L 337, 30.12.1999, p. 10). Regulation as repealed by Regulation (EC) No 1198/2006 (OJ L 223, 15.8.2006, p. 1)). (2) Council Regulation (EC) No 1543/2000 of 29 June 2000 establishing a Community framework for the collection and management of the data needed to conduct the common fisheries policy (OJ L 176, 15.7.2000, p. 1). Regulation as amended by Regulation (EC) No 1343/2007 (OJ L 300, 17.11.2007, p. 24). (3) Commission Regulation (EC) No 1639/2001 of 25 July 2001 establishing the minimum and extended Community programmes for the collection of data in the fisheries sector and laying down detailed rules for the application of Council Regulation (EC) No 1543/2000 (OJ L 222, 17.8.2001, p. 53). Regulation as amended by Regulation (EC) No 1581/2004 (OJ L 289, 10.9.2004, p. 6). (4) Commission Regulation (EC) No 1581/2004 of 27 August 2004 amending Regulation (EC) No 1639/2001 establishing the minimum and extended Community programmes for the collection of data in the fisheries sector and laying down detailed rules for the application of Council Regulation (EC) No 1543/2000 (OJ L 289, 10.9.2004, p. 6) (5) Only the denominations in points 4.1 and 8.3 are used. (6) Application of Title V of Regulation (EC) No 850/98 where restrictions exist. (7) For Member States whose quotas are less than 5 % of the Community share of the TACs of both plaice and sole, the number of days at sea shall be 205. (8) relevant information for transmission of data by fixed-length formatting. Appendix 1 to Annex IIA A copy of the special permits referred to in point 13.1 of this Annex shall be kept on board the fishing vessel. 1. When holding the special fishing permit the vessel shall only keep on board and use a towed net with an escape window as specified in point 2 of this Appendix. The gear shall be approved by the national inspectors before commencing fishing. 2. Escape window 2.1. The window shall be inserted in the untapered section with a minimum of 80 open meshes in the circumference. The window shall be inserted into the top panel. There shall be no more than two open diamond meshes between the posterior row of meshes in the side of the window and the adjacent selvedge. The window shall terminate no more than six metres from cod-line. The joining rate shall be two diamond meshes to one square mesh when codend mesh size is equal or more than 120 mm, five diamond meshes to two square meshes when codend mesh size is equal or more than 100 mm and less than 120 mm and three diamond meshes to one square mesh when codend mesh size is equal or more than 90 mm and less than 100 mm. 2.2. The window shall be at least three meters in length. The meshes shall have a minimum opening of 120 mm. The meshes shall be square meshes, i.e. all four sides of the window netting will be cut bars. The netting shall be mounted such that the bars run parallel and perpendicular to the length of the cod-end. 2.3. The netting f square-meshed panel shall be knotless single twine. The window shall be inserted in such a way that the meshes remain fully open at all times when fishing. The window shall not be obstructed in any way by either internal or external attachments. Appendix 2 to Annex IIA A copy of the special permits referred to in point 13.1. of this Annex shall be kept on board the fishing vessel. 1. When holding the special fishing permit the vessel shall only keep on board and use a towed net with an escape window as specified in point 2 of this Appendix. The gear shall be approved by the national inspectors before commencing fishing. 2. Escape window 2.1. The window shall be inserted in the untapered section with a minimum of 80 open meshes in the circumference. The window shall be inserted into the top panel. There shall be no more than two open diamond meshes between the posterior row of meshes in the side of the window and the adjacent selvedge. The window shall terminate no more than 6 metres from cod-line. The joining rate shall be five diamond meshes to two square meshes. 2.2. The window shall be at least three meters in length. The meshes shall have a minimum opening of 140 mm. The meshes shall be square meshes i.e. all four sides of the window netting will be cut bars. The netting shall be mounted such that the bars run parallel and perpendicular to the length of the codend. 2.3. The netting of square-meshed panel shall be knotless single twine. The window shall be inserted in such a way that the meshes remain fully open at all times when fishing. The window shall not be obstructed in any way by either internal or external attachments. Appendix 3 to Annex IIA 1. A copy of the special permits referred to in point 13.1 of this Annex shall be kept on board the fishing vessel. 2. When holding the special fishing permit the vessel shall only keep on board and use a towed net with an escape window as specified in point 3 of this Appendix inserted in a codend with a mesh size equal or larger than 95 mm and with a minimum of 80 open meshes and a maximum of 100 meshes in the circumference. The gear shall be approved by the national inspectors before commencing fishing. 3. Escape window 3.1. The window shall be inserted in the top panel. There shall be no more than two open diamond meshes between the posterior row of meshes in the side of the window and the adjacent selvedge. The window shall terminate no more than 4 metres from cod-line. The joining rate shall be three diamond meshes to one square mesh. 3.2. The window shall be at least five meters in length. The meshes shall have a minimum opening of 120 mm. The meshes shall be square meshes i.e. all four sides of the window netting will be cut bars. The netting shall be mounted such that the bars run parallel and perpendicular to the length of the codend. 3.3. The netting of square-meshed panel shall be knotless single twine. The window shall be inserted in such a way that the meshes remain fully open at all times when fishing. The window shall not be obstructed in any way by either internal or external attachments. ANNEX IIB FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF CERTAIN SOUTHERN HAKE AND NORWAY LOBSTER STOCKS IN ICES ZONES VIIIc AND IXa EXCLUDING THE GULF OF CADIZ 1. Scope The conditions laid down in this Annex shall apply to Community vessels of length overall equal to or greater than 10 metres, carrying on board towed and static gears defined in point 3 and present in zones VIIIc and IXa excluding the Gulf of Cadiz. For the purposes of this Annex, a reference to the 2008 management period means the period from 1 February 2008 to 31 January 2009. 2. Definition of day present within the area For the purpose of this Annex, a day present within an area shall be any continuous period of 24 hours (or part thereof) during which a vessel is present within the geographical area defined in point 1 and absent from port. The time from which the continuous period is measured is at the discretion of the Member State whose flag is flown by the vessel concerned. 3. Fishing gear For the purpose of this Annex, the following grouping of fishing gears shall apply:  Trawls, Danish seines and similar gears of mesh size equal to or larger than 32 mm and gill-nets of mesh size equal to or larger than 60 mm and bottom long-lines. IMPLEMENTATION OF FISHING EFFORT LIMITATIONS 4. Vessels concerned by fishing effort limitations 4.1. Vessels using gears belonging to the grouping of fishing gear referred to in point 3 and fishing in areas defined in point 1 shall hold a special fishing permit issued in accordance with Article 7 of Regulation (EC) No 1627/94. 4.2. A Member State shall not permit fishing with any gear belonging to the grouping of fishing gear defined in point 3 in the area by any of its vessels which have no record of such fishing activity in the years 2002, 2003, 2004, 2005, 2006 or 2007 in the area, excluding the record of fishing activities as a result of transfer of days between fishing vessels, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the regulated area. 4.3. A vessel flying the flag of a Member State having no quotas in the area defined in point 1 shall not be permitted to fish in that area with a gear belonging to the grouping of fishing gear defined in point 3, unless the vessel is allocated a quota after a transfer as permitted according to the Article 20(5) of Regulation (EC) No 2371/2002 and is allocated days at sea according to point 13 of this Annex. 5. Limitations in activity Each Member State shall ensure that, when carrying on board any gear belonging to the grouping of fishing gear referred to in point 3, fishing vessels flying its flag and registered in the Community shall be present within the area for no more than the number of days specified in point 7. 6. Exceptions A Member State shall not count against the days allocated to any of its vessels under this Annex either any days when the vessel has been present within the area but unable to fish because it was assisting another vessel in need of emergency aid or any days when a vessel has been present within the area but unable to fish because it is transporting an injured person for emergency medical aid. The Member State shall provide justification to the Commission within one month of any decisions taken on this basis with associated evidence of the emergency from the competent authorities. NUMBER OF DAYS PRESENT WITHIN THE AREA ALLOCATED TO FISHING VESSELS 7. Maximum number of days 7.1. During the 2008 management period, the maximum number of days at sea for which a Member State may authorize a vessel flying its flag to be present within the area having carried on board any gear belonging to the grouping of fishing gear referred to in point 3 is shown in Table I. 7.2. For the purposes of fixing the maximum number of days at sea a fishing vessel may be authorized by its flag Member State to be present within the area, the following special conditions shall apply during the 2008 management period in accordance with Table I: (a) The total landings of hake in the years 2001, 2002 and 2003 made by the vessel, or by the vessel or vessels using similar gears and qualifying for this special condition, mutatis mutandis, that it has replaced in accordance with Community law, shall represent less than 5 tonnes according to the landings in live weight consigned in the Community logbook, and; (b) The total landings of Norway lobster in the years 2001, 2002 and 2003 made by the vessel, or by the vessel or vessels using similar gears and qualifying for this special condition, mutatis mutandis, that it has replaced in accordance with Community law, shall represent less than 2,5 tonnes according to the landings in live weight consigned in the Community logbook. 7.3. During the 2008 management period, a Member State may manage its fishing effort allocations according to a kilowatt days system. By that system it may authorise any vessel concerned for any gear of the grouping of fishing gears and special conditions laid down in Table I to be present within the area for a maximum number of days which is different from that set out in that Table, provided that the overall amount of kilowatt days corresponding to the grouping and special condition is respected. This overall amount of kilowatt days shall be the sum of all individual fishing efforts allocated to the vessels flying the flag of that Member State and qualified for the grouping of fishing gears referred to in point 3 and special condition. Such individual fishing efforts shall be calculated in kilowatt days by multiplying the engine power of each vessel by the number of days at sea it would benefit from, according to table I, if the provisions of this point were not applied. 7.4. A Member State wishing to benefit from the provisions laid down in point 7.3 shall submit a request to the Commission with reports in electronic format containing for the grouping of fishing gears and special condition as laid down in Table I the details of the calculation based on  list of vessels authorized to fish by indicating their Community Fleet Register number (CFR) and their engine power;  track records of 2001, 2002 and 2003 for such vessels reflecting the catch composition defined in special conditions 7.2(a) or (b), if these vessels are qualified for such special conditions;  the number of days at sea for which each vessel would had initially been authorized to fish according to Table I and the number of days at sea which each vessel would benefit from in application of point 7.3. On the basis of that description, the Commission may authorize that Member State to benefit from the provisions defined in point 7.3. 8. Management periods 8.1. A Member State may divide the days present within the area given in Table I into management periods of durations of one or more calendar months. 8.2. The number of days for which a vessel may be present within the area during a management period shall be fixed at the discretion of the Member State concerned. 8.3. In any given management period a vessel may undertake non-fishing related activities, without that time being counted against its days allocated under point 7, provided that the vessel first notifies its flag Member State of its intention to do so, the nature of its activity and that it surrenders its fishing licence for this time. Such vessels shall not carry any fishing gear or fish on board during that time. 9. Allocation of additional days for permanent cessation of fishing activities 9.1. An additional number of days at sea on which a vessel may be authorized by its flag Member State to be present within the geographical area when carrying on board any gear belonging to the grouping of fishing gears referred to in point 3 may be allocated to Member States by the Commission on the basis of permanent cessations of fishing activities that have taken place since 1 January 2004 either in accordance with Article 7 of Regulation (EC) No 2792/1999 or resulting from other circumstances duly motivated by Member States. Any vessels that can be shown to have been definitively withdrawn from the area may also be considered. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the gears in question shall be divided by the effort expended by all vessels using those gears during 2003. The additional number of days at sea shall be then calculated by multiplying the ratio so obtained by the number of days that would have been allocated according to Table I. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. This point shall not apply where a vessel has been replaced in accordance with point 4.1 or when the withdrawal has already been used in previous years to obtain additional days at sea. 9.2. Member States wishing to benefit from the allocations referred to in point 9.1 shall submit a request to the Commission with reports in electronic format containing for the grouping of fishing gears and special condition as laid down in Table I the details of the calculation based on  lists of withdrawn vessels with their Community Fleet Register number (CFR) and their engine power;  the fishing activity deployed by such vessels in 2003 calculated in days at sea according to the grouping of fishing gears and if necessary special condition; 9.3. On the basis of such a request the Commission may amend the number of days defined in point 7.1 for that Member State in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 9.4. During the 2008 management period, a Member State may re-allocate those additional numbers of days at sea to all the vessels remaining in fleet and qualified for the gears belonging to the grouping of fishing gears and special condition or to part of them by applying, mutatis mutandis, the provisions laid down in points 7.3 and 7.4. 9.5. Any additional number of days resulting from a permanent cessation of activity previously allocated by the Commission on the basis of previous definitions of groupings of fishing gears shall be reassessed on the basis of the grouping of fishing gears laid down in point 3. Any additional days so obtained shall remain allocated in 2008. 10. Allocation of additional days for enhanced observer coverage 10.1. Three additional days on which a vessel may be present within the area when carrying onboard any gears belonging to the grouping of fishing gear referred to in point 3 may be allocated between 1 February 2008 and 31 January 2009 to Member States by the Commission on the basis of an enhanced programme of observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and go beyond the requirements on data collection, as laid down in Regulation (EC) No 1543/2000, Regulation (EC) No 1639/2001 and Regulation (EC) No 1581/2004 for the minimum and extended programme levels. Observers shall be independent from the owner of the vessel and shall not be a member of the fishing vessel crew. 10.2. Member States wishing to benefit from the allocations referred to in point 10.1 shall submit a description of their enhanced observer coverage programme to the Commission. 10.3. On the basis of this description, and after consultation with STECF, the Commission may amend the number of days defined in point 7.1 for that Member State and for the vessels, the area and gear concerned by the enhanced programme of observers in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 10.4. If such a programme submitted by a Member Stated has been approved by the Commission in the past and the Member State wishes to continue its application without changes, the Member State shall inform the Commission of the continuation of its enhanced observer coverage programme four weeks before the beginning of the period for which the programme applies. 11. Special conditions for the allocation of days 11.1. If a vessel has received an unlimited number of days resulting from compliance with the special conditions listed in points 7.2(a) and 7.2(b), the vessel's landings in 2008 shall not exceed 5 tonnes live weight of hake and 2,5 tonnes live weight of Norway lobster. 11.2. The vessel shall not tranship any fish at sea to another vessel. 11.3. When either of these conditions is not met by a vessel, that vessel shall with immediate effect no longer be entitled to the allocation of days corresponding to the given special conditions. Table I Maximum number of days a vessel may be present within the area by fishing gear per year Gear point 3 Special conditions point 7 Denomination Only the gear groupings as defined in point 3 and the special conditions as defined in point 7 are used. Maximum number of days 3 Bottom trawls of mesh size  ¥ 32 mm, gill-nets of mesh size  ¥ 60 mm and bottom long-lines 194 3 7.2(a) and 7.2(b) Bottom trawls of mesh size  ¥ 32 mm, gill-nets of mesh size  ¥ 60 mm and bottom long-lines Unlimited EXCHANGES OF FISHING EFFORT ALLOCATIONS 12. Transfer of days between vessels flying the flag of a member state 12.1. A Member State may permit any fishing vessel flying its flag to transfer days present within the area for which it has been authorised to another vessel flying its flag within the area provided that the product of the days received by a vessel multiplied by its engine in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Community fishing fleet register. 12.2. The total number of days present within the area transferred under point 12.1 multiplied by the engine power in kilowatts of the donor vessel shall not be higher than the donor vessel's average annual days track record in the area as verified by the Community logbook in the years 2001, 2002, 2003, 2004 and 2005 multiplied by the engine power in kilowatts of that vessel. 12.3. The transfer of days as described in point 12.1 shall be permitted only between vessels operating within the any gear belonging to the grouping of fishing gear and during the same management period. 12.4. Transfer of days is only permitted for vessels benefiting from an allocation of fishing days without special condition, as laid down in point 7.2. 12.5. On request from the Commission, Member States shall provide information on the transfers that have taken place. Formats of spreadsheet for the collection and transmission of information referred to in the present point may be adopted in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 13. Transfer of days between fishing vessels flying the flag of different member states Member States may permit transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided the same provisions as laid down in points 4.1, 4.4, 6 and 12 apply. Where Member States decide to authorize such a transfer, they shall notify the Commission, before such transfers take place, the details of the transfer, including the number of days, the fishing effort and, where applicable, the fishing quotas relating thereto. USE OF FISHING GEAR 14. Notification of fishing gear Before the first day of each management period the master of a vessel or his representative shall notify to the authorities of the flag Member State which gear or gears he intends to use during the forthcoming management period. Until such notification is provided the vessel shall not be entitled to fish within the area defined in point 1 with any gear belonging to the grouping of fishing gear referred to in point 3. 15. Combined used of regulated and unregulated fishing gear A vessel wishing to combine the use of one or more of the fishing gear belonging to the grouping of fishing gear referred to in point 3 (regulated gears) with any other grouping of fishing gear not referred to in point 3 (unregulated gears) will not be restricted in their use of the unregulated gear. Such vessels must pre-notify when the regulated gear is to be used. When no such notification has been given, none of the fishing gear belonging to the grouping of fishing gear referred to in point 3 may be carried on board. Such vessels must be authorised and equipped to undertake the alternative fishing activity with the unregulated gears. TRANSIT 16. Transit A vessel is allowed to transit across the area provided that it has no fishing permit to operate in the area or it has first notified its authorities of its intention to do so. While that vessel is within the area any fishing gears carried on board must be lashed and stowed in accordance with conditions laid down in Article 20(1) of Regulation (EEC) No 2847/93. MONITORING, INSPECTION AND SURVEILLANCE 17. Fishing effort messages Articles 19b, 19c, 19d, 19e and 19k of Regulation (EEC) No 2847/93 shall apply to vessels carrying on board gears belonging to the grouping of fishing gear defined in point 3 of this Annex and operating in the area defined in point 1 of this Annex. Vessels equipped with vessel monitoring systems in accordance with Article 5 and 6 of Regulation (EC) No 2244/2003 shall be excluded from these hailing requirements set out in Article 19(c) of Council Regulation (EEC) No 2847/93. 18. Recording of relevant data Member States shall ensure that the following data received pursuant to Articles 8, 10(1) and 11(1) of Regulation (EC) No 2244/2003 are recorded in a computer-readable form: (a) entry into, and exit from port; (b) each entry into, and exit from maritime areas where specific rules on access to waters and resources apply. 19. Cross-checks Member States shall verify the submission of logbooks and relevant information recorded in the logbook by using VMS data. Such cross-checks shall be recorded and made available to the Commission on request. REPORTING OBLIGATIONS 20. Collection of relevant data Member States, on the basis of information used for the management of fishing days present within the area as set out in this Annex, shall collect for each annual quarter the information about total fishing effort deployed within the area for towed gears and static gears and effort deployed by vessels using different types of gear in the area concerned by this Annex. 21. Communication of relevant data 21.1. On request of the Commission, Members States shall make available to the Commission a spreadsheet with the data referred to in point 20 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. 21.2. A new format of spreadsheet for making the data referred to in point 20 available to the Commission may be adopted in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. Table II Reporting format Country CFR External marking Length of management period Area fished Special condition applying to notified gear(s) Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No1 No2 No3 ¦ No1 No2 No3 ¦ No1 No2 No3 ¦ (1) (2) (3) (4) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) (8) (8) (8) (9) Table III Data format Name of field Maximum number of characters/digits Alignment (1) L(eft)/R(ight) Definition and Comments (1) Country 3 n/r Member State (Alpha-3 ISO code) in which vessel is registered for fishing under Council Regulation (EC) No 2371/2002. In the case of the donor Vessel, it is always the reporting country (2) CFR 12 n/r Community Fleet Register number Unique identification number of a fishing vessel. Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters additional zeros must be inserted on the left hand side. (3) External marking 14 L Under Commission Regulation (EEC) No 1381/87 (4) Length of management period 2 L Length of the management period measured in months. (5) Area fished 1 L Non relevant information in the case of Annex IIB. (6) Special condition applying to notified gear(s) 2 L Indication of which, if any, of the special condition a-b referred to in point 7.2 of Annex IIB that apply. (7) Days eligible using notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIB for the choice of gears and length of management period notified (8) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using a gear corresponding to gear notified during the notified management period according to Annex IIB. (9) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) relevant information for transmission of data by fixed-length formatting. ANNEX IIC FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF WESTERN CHANNEL SOLE STOCKS ICES ZONE VIIe GENERAL PROVISIONS 1. Scope 1.1. The conditions laid down in this Annex shall apply to Community vessels of length overall equal to or greater than 10 metres carrying on board any of the gears defined in point 3, and present in zone VIIe. For the purposes of this Annex, a reference to the 2008 management period means the period from 1 February 2008 to 31 January 2009. 1.2. Vessels fishing with static nets with mesh size equal to or larger than 120 mm and with track records of less than 300 kg live weight of sole according to the EC logbook in 2004 shall be exempt from the provisions of this Annex on the conditions that: (a) such vessels catch less than 300 kg live weight of sole during the 2008 management period, and (b) such vessels shall not tranship any fish at sea to another vessel, and (c) each Member State concerned makes a report to the Commission by 31 July 2008 and 31 January 2009 on these vessels' track records for sole in 2004 and catches of sole in 2008. When either of these conditions is not met, the concerned vessels shall with immediate effect no longer be exempted from the provisions of this Annex. 2. Definition of day present with the area For the purpose of this Annex, a day present within an area shall be any continuous period of 24 hours (or part thereof) during which a vessel is present within zone VIIe and absent from port. The time from which the continuous period is measured is at the discretion of the Member State whose flag is flown by the vessel concerned. 3. Fishing gear For the purposes of this Annex, the following groupings of fishing gears shall apply: (a) Beam trawls of mesh size equal to or greater than 80 mm; (b) Static nets including gill-nets, trammel-nets and tangle-nets with mesh size less than 220 mm. IMPLEMENTATION OF FISHING EFFORT LIMITATIONS 4. Vessels concerned by fishing effort limitations 4.1. Vessels using gear types identified in point 3 and fishing in areas defined in point 1 shall hold a special fishing permit issued in accordance with Article 7 of Regulation (EC) No 1627/94. 4.2. A Member State shall not permit fishing with a gear belonging to a grouping of fishing gear defined in point 3 in the area by any of its vessels which have no record of such fishing activity in the years 2002, 2003, 2004, 2005, 2006 or 2007 in that area unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the regulated area. 4.3. However, a vessel with a track record of using a gear belonging to a grouping of fishing gear defined in point 3 may be authorised to use a different fishing gear, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the first gear. 4.4. A vessel flying the flag of a Member State having no quotas in the area defined in point 1 shall not be permitted to fish in that area with a gear belonging to a grouping of fishing gear defined in point 3, unless the vessel is allocated a quota after a transfer as permitted according to the Article 20(5) of Regulation (EC) No 2371/2002 and is allocated days at sea according to point 13 of this Annex. 5. Limitations in activity Each Member State shall ensure that, when carrying on board any of the groupings of fishing gear referred to in point 3, fishing vessels flying its flag and registered in the Community shall be present within the area for no more than the number of days set out in point 7. 6. Exceptions A Member State shall not count against the days allocated to any of its vessels under this Annex either any days when the vessel has been present within the area but unable to fish because it was assisting another vessel in need of emergency aid or any days when a vessel has been present within the area but unable to fish because it is transporting an injured person for emergency medical aid. The Member State shall provide justification to the Commission within one month of any decisions taken on this basis with associated evidence of the emergency from the competent authorities. NUMBER OF DAYS PRESENT WITHIN THE AREA ALLOCATED TO FISHING VESSELS 7. Maximum number of days 7.1. During the 2008 management period, the maximum number of days at sea for which a Member State may authorize a vessel flying its flag to be present within the area having carried on board and used any one of the fishing gears referred to in point 3 is shown in Table I. 7.2. During the 2008 management period, the number of days at sea for which a vessel is present within the total area covered by this Annex and Annex IIA shall not exceed the number shown in Table I of this Annex. However the number of days in which the vessel is present in the areas covered in Annex IIA shall comply with the maximum number fixed in accordance with Annex IIA. 7.3. During the 2008 management period, a Member State may manage its fishing effort allocation according to a kilowatt days system. By that system it may authorise any vessel concerned to be present within the area for a maximum number of days which is different from that set out in Table I for any one of the groupings of fishing gears laid down in that Table, provided that the overall amount of kilowatt days corresponding to such a grouping is respected. For a specific grouping of fishing gears, the overall amount of kilowatt days shall be the sum of all individual fishing efforts allocated to the vessels flying the flag of the Member State concerned and qualified for that specific grouping. Such individual fishing efforts shall be calculated in kilowatt days by multiplying the engine power of each vessel by the number of days at sea it would benefit from, according to Table I, if the provisions of this point were not applied. 7.4. A Member State wishing to benefit from the provisions laid down in point 7.3 shall submit a request to the Commission with reports in electronic format containing for each grouping of fishing gears the details of the calculation based on  list of vessels authorized to fish by indicating their Community Fleet Register number (CFR) and their engine power;  the number of days at sea for which each vessel would had initially been authorized to fish according to Table I and the number of days at sea which each vessel would benefit from in application of point 7.3. On the basis of that description, the Commission may authorize that Member State to benefit from the provisions defined in point 7.3. 8. Management periods 8.1. Member States may divide the days present within the area given in Table I into management periods of durations of one or more calendar months. 8.2. The number of days for which a vessel may be present within the area during a management period shall be fixed at the discretion of Member States concerned. 8.3. In any given management period a vessel that has used the number of days present within the area for which it is eligible shall remain in port or out of the area for the remainder of the management period unless it is using a gear for which no maximum number of days has been fixed. 9. Allocation of additional days for permanent cessations of fishing activities 9.1. An additional number of days at sea on which a vessel may be authorized by its flag Member State to be present within the geographical area when carrying on board any of the gears referred to in point 3 may be allocated to Member States by the Commission on the basis of permanent cessations of fishing activities that have taken place since 1 January 2004 either in accordance with Article 7 of Regulation (EC) No 2792/1999 or resulting from other circumstances duly motivated by Member States. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the gear in question shall be divided by the effort expended by all vessels using that gear during 2003. The additional number of days at sea shall be then calculated by multiplying the ratio so obtained by the number of days that would have been allocated according to Table I. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. This point shall not apply where a vessel has been replaced in accordance with point 4.2 or when the withdrawal has already been used in previous years to obtain additional days at sea. 9.2. Member States wishing to benefit from the allocations referred to in point 9.1 shall submit a request to the Commission with reports in electronic format containing for each grouping of fishing gears the details of the calculation based on  lists of withdrawn vessels with their Community Fleet Register number (CFR) and their engine power;  the fishing activity deployed by such vessels in 2003 calculated in days at sea by concerned grouping of fishing gears; 9.3. On the basis of such a request the Commission may amend the number of days defined in point 7.2 for that Member State in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 9.4. During the 2008 management period, a Member State may re-allocate those additional numbers of days at sea to all the vessels remaining in fleet and qualified for the relevant grouping of fishing gears or to part of them by applying, mutatis mutandis, the provisions laid down in points 7.3 and 7.4. 9.5. Any additional number of days resulting from a permanent cessation of activity previously allocated by the Commission remains allocated in 2008. 10. Allocation of additional days for enhanced observer coverage 10.1. Three additional days on which a vessel may be present within the area when carrying onboard any of the groupings of fishing gear referred to in point 3 may be allocated between 1 February 2008 and 31 January 2009 to Member States by the Commission on the basis of an enhanced programme of observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and go beyond the requirements on data collection, as laid down in Regulation (EC) No 1543/2000, Regulation (EC) No 1639/2001 and Regulation (EC) No 1581/2004 for the minimum and extended programme levels. Observers shall be independent from the owner of the vessel and shall not be a member of the fishing vessel crew. 10.2. Member States wishing to benefit from the allocations referred to in point 10.1 shall submit a description of their enhanced observer coverage programme to the Commission for approval. 10.3. On the basis of this description, and after consultation with STECF, the Commission may amend the number of days defined in point 7.1 for that Member State and for the vessels, the area and gear concerned by the enhanced programme of observers in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 10.4. If such a programme submitted by a Member Stated has been approved by the Commission in the past and the Member State wishes to continue its application without changes, the Member State shall inform the Commission of the continuation of its enhanced observer coverage programme four weeks before the beginning of the period for which the programme applies. Table I Maximum number of days a vessel may be present within the area by fishing gear per year Gear point 3 Denomination Only the gear groupings as defined in point 3 are used Western Channel 3.a. Beam trawls of mesh size  ¥ 80 mm 192 3.b. Static nets with mesh size < 220 mm 192 EXCHANGES OF FISHING EFFORT ALLOCATIONS 11. Transfer of days between fishing vessels flying the flag of a Member State 11.1. A Member State may permit any of its fishing vessels flying its flag to transfer days present within the area for which it has been authorised to another of its vessels flying its flag within the area provided that the product of the days received by a vessel and its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Community fishing fleet register. 11.2. The total number of days present within the area, multiplied by the engine power in kilowatts of the donor vessel, shall not be higher than the donor vessel's average annual days track record in the area as verified by the Community logbook in the years 2001, 2002, 2003, 2004 and 2005 multiplied by the engine power in kilowatts of that vessel. 11.3. The transfer of days as described in point 11.1 shall be permitted only between vessels operating within the same gear grouping referred to in point 3 and during the same management period. 11.4. On request from the Commission, Member States shall provide reports on the transfers that have taken place. A detailed format of spreadsheet for making these reports available to the Commission may be adopted in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. 12. Transfer of days between fishing vessels flying the flag of different Member States Member States may permit transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided the same provisions as laid down in points 4.2, 4.4, 6 and 11 apply. Where Member States decide to authorize such a transfer, as a preliminary they shall notify the Commission before such transfers take place, the details of the transfer, including the number of days transferred, the fishing effort and, where applicable, the fishing quotas relating thereto, as agreed between them. USE OF FISHING GEAR 13. Notification of fishing gear Before the first day of each management period the master of a vessel or his representative shall notify to the authorities of the flag Member State which gear or gears he intends to use during the forthcoming management period. Until such notification is provided the vessel shall not be entitled to fish within the area defined in point 1 with any of the groupings of fishing gear referred to in point 3. 14. Non-fishing related activities In any given management period a vessel may undertake non-fishing related activities, without that time being counted against its days allocated under point 7, provided that the vessel first notifies its flag Member State of its intention to do so, the nature of its activity and that it surrenders its fishing licence for that time. Such vessels shall not carry any fishing gear or fish on board during that time. TRANSIT 15. Transit A vessel shall be allowed to transit across the area provided that it has no fishing permit to operate in the area or it has first notified its authorities of its intention to do so. While that vessel is within the area any fishing gears carried on board must be lashed and stowed in accordance with conditions laid down in Article 20(1) of Regulation (EEC) No 2847/93. MONITORING, INSPECTION AND SURVEILLANCE 16. Fishing effort messages Articles 19b, 19c, 19d, 19e and 19k of Regulation (EEC) No 2847/93 shall apply to vessels carrying on board the groupings of fishing gear defined in point 3 of this Annex and operating in the area defined in point 1 of this Annex. Vessels equipped with vessel monitoring systems in accordance with Articles 5 and 6 of Regulation (EC) No 2244/2003 shall be excluded from these hailing requirements set out in Article 19(c) of Regulation (EEC) No 2847/93. 17. Recording of relevant data Member States shall ensure that the following data received pursuant to Articles 8, 10(1) and 11(1) of Regulation (EC) No 2244/2003 are recorded in a computer-readable form: (a) entry into, and exit from port; (b) each entry into, and exit from maritime areas where specific rules on access to waters and resources apply. 18. Cross-checks Member States shall verify the submission of logbooks and relevant information recorded in the logbook by using VMS data. Such cross-checks shall be recorded and made available to the Commission on request. 19. Alternative control measures Member States may implement alternative control measures to ensure compliance with the obligations referred to in point 16 which are as effective and transparent as these reporting obligations. Such alternative measures shall be notified to the Commission before being implemented. 20. Prior notification of transhipments and landings The master of a Community vessel or his representative wishing to tranship any quantity retained on board or to land in a port or landing location of a third-country shall inform the competent authorities of the flag Member State at least 24 hours prior to transhipping or to landing in a third-country the information referred to in Article 19b of Regulation (EEC) No 2847/93. 21. Margin of tolerance in the estimation of quantities reported in the logbook By way of derogation from Article 5(2) of Regulation (EEC) No 2807/83, the permitted margin of tolerance, when estimating quantities, in kilograms retained on board of vessels referred to in point 16 shall be 8 % of the logbook figure. Where no conversion factors are laid down in Community legislation, the conversion factors adopted by the Member states whose flag the vessel is flying shall apply. 22. Separate stowage When quantities of sole greater than 50 kg are stowed on board a vessel, it shall be prohibited to retain on board a fishing vessel in any container any quantity of Sole mixed with any other species of marine organism. The masters of Community vessels shall give inspectors of Member States such assistance as will enable the quantities declared in the logbook and the catches of sole retained on board to be cross checked. 23. Weighing 23.1. The competent authorities of a Member State shall ensure that any quantity of sole exceeding 300 kg caught in the area shall be weighed using auction room scales before sale. 23.2. The competent authorities of a Member State may require that any quantity of sole exceeding 300 kg caught in the area and first landed in that Member State is weighed in the presence of controllers before being transported from the port of first landing. 24. Transport By way of derogation from Article 13 of Regulation (EEC) No 2847/93, quantities greater than 50 kg of any species in fisheries referred to in Article 8 of this Regulation which are transported to a place other than that of landing or import shall be accompanied by a copy of one of the declarations provided for in Article 8(1) of Regulation (EEC) No 2847/93 pertaining to the quantities of these species transported. The exemption provided for in Article 13(4)(b) of Regulation (EEC) No 2847/93 shall not apply. 25. Specific monitoring programme By way of derogation from Article 34c(1) of Regulation (EEC) No 2847/93, the specific monitoring programme for any of the stocks in fisheries referred to in Article 8 of this Regulation may last more than two years from their date of entry into force. REPORTING OBLIGATIONS 26. Collection of relevant data Member States, on the basis of information used for the management of fishing days present within the area as set out in this Annex, shall collect for each annual quarter the information about total fishing effort deployed within the area for towed gears and static gears and effort deployed by vessels using different types of gear in the area concerned by this Annex. 27. Communication of relevant data 27.1. On request of the Commission, Members States shall make available to the Commission a spreadsheet with the data referred to in point 26 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. 27.2. A new format of spreadsheet for the purpose of making the data referred to in point 26 available to the Commission may be adopted in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002. Table II Reporting format Country CFR External marking Length of management period Area fished Gear(s) notified Special condition applying to notified gear(s) Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No1 No2 No3 ¦ No1 No2 No3 ¦ No1 No2 No3 ¦ No1 No2 No3 ¦ (1) (2) (3) (4) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) (8) (8) (8) (9) (9) (9) (9) (10) Table III Data format Name of field Maximum number of characters/digits Alignment (1) L(eft)/R(ight) Definition and Comments (1) Country 3 n/r Member State (Alpha-3 ISO code) in which vessel is registered for fishing under Council Regulation (EC) No 2371/2002. In the case of the donor Vessel, it is always the reporting country (2) CFR 12 n/r Community Fleet Register number Unique identification number of a fishing vessel. Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters additional zeros must be inserted on the left hand side. (3) External marking 14 L Under Commission Regulation (EEC) No 1381/87 (4) Length of management period 2 L Length of the management period measured in months. (5) Area fished 1 L Non relevant information in the case of Annex IIC. (6) gear(s) notified 5 L Indication of gear grouping notified in accordance with point 3 to Annex IIC (a or b) (7) Special condition applying to notified gear(s) 2 L Non relevant information in the case of Annex IIC. (8) Days eligible using notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIC for the choice of gear groupings and length of management period notified. (9) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using a gear corresponding to grouping gear notified during the notified management period according to Annex IIC. (10) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) relevant information for transmission of data by fixed-length formatting. ANNEX IID FISHING OPPORTUNITIES AND FISHING EFFORT FOR VESSELS FISHING FOR SANDEEL IN ICES ZONES IIIa AND IV AND IN EC WATERS OF ICES ZONE IIa 1. The conditions laid down in this Annex shall apply to Community vessels fishing in ICES zones IIIa and IV and in EC waters of ICES zone IIa with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm. 2. The conditions laid down in this Annex shall apply to third country vessels authorized to fish for sandeel in EC waters of ICES zone IV unless otherwise specified, or as a consequence of consultations between the Community and Norway as set out in point 7.3 of the Agreed Record of conclusions between the European Community and Norway of 26 November 2007. 3. For the purposes of this Annex a day present within the area shall be: (a) the 24-hour period between 00:00 hours of a calendar day and 24:00 hours of the same calendar day or any part of such a period or; (b) any continuous period of 24 hours as recorded in the Community logbook between the date and time of departure and the date and time of arrival or any part of any such time period. 4. Each Member State concerned shall maintain a data base containing for ICES zones IIIa and IV and for each vessel flying its flag or registered within the Community which have been fishing with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm, the following information: (a) the name and internal registration number of the vessel; (b) the installed engine power of the vessel in kilowatts measured in accordance with Article 5 of Regulation (EEC) No 2930/86; (c) the number of days present within the area when fishing with demersal trawl, seine or similar towed gear with a mesh size of less than 16 mm; (d) the kilowatt-days as the product of the number of days present within the area and the installed engine power in kilowatts. 5. Exploratory fishery relating to sandeel abundance shall start no earlier than 1 April 2008 and end no later than 6 May 2008. The total ceiling of fishing effort allowed in the exploratory fishery relating to sandeel abundance in 2008 shall be determined on the basis of the total fishing effort deployed by Community fishing vessels in 2007 established in accordance with point 4 and shall be divided among Member States in accordance with the quota allocations for this TAC. For the unallocated quota for this TAC, the fishing effort allowed in the exploratory fishery relating to sandeel abundance in 2008 shall be distributed to Member States whose vessels have a record of fishing activity in the years 2002, 2003, 2004, 2005 and 2006 in that area. This will correspond to a share of fishing effort of 96 % for Sweden and a share of 4 % for Germany. 6. The TAC and quotas for sandeel in ICES zone IIIa and IV and in EC waters of ICES zones IIa as laid down in Annex I shall be revised by the Commission as early as possible based on advice from ICES and the STECF on the size of the 2007 year class of North Sea sandeel, taking into account the following principles as well as other relevant elements contained in the scientific advice: The TAC for EC waters of ICES zones IIa and IV shall be established according to the following function: TAC 2008 = - 138 + 3,77 Ã  N1Ã  Wobs/Wm N1 is the real-time estimate of age group 1 in billions derived from the exploratory fishery in 2008; the TAC is expressed in 1,000 tonnes; Wobs is the observed mean weight of age group 1 during the exploratory fishery; and Wm (4,75 g) is the long-term mean weight of age group 1. 7. If the TAC calculated in point 6 exceeds 400 000 tonnes, the TAC shall be set at 400 000 tonnes. 8. Commercial fishing with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm, shall be prohibited from 1 August 2008 until 31 December 2008. ANNEX III TRANSITIONAL TECHNICAL AND CONTROL MEASURES Part A North Atlantic including the North Sea, Skagerrak and Kattegat 1. Fishing for Herring in EC waters of ICES zone IIa It shall be prohibited to land or retain on board herring caught in EC waters of zone IIa in the periods 1 January to 28 February and 16 May to 31 December. 2. Technical conservation measures in the Skagerrak and in the Kattegat By way of derogation from the provisions set out in Annex IV of Regulation (EC) No 850/98, the provisions in Appendix 1 to this Annex shall apply. 3. Electric fishing in ices zones IVc and IVb 3.1. By way of derogation from Article 31(1) of Regulation (EC) No 850/98 fishing with beam trawl using electrical pulse current shall be allowed in ICES zones IVc and IVb south of a rhumb line joined by the following points, which shall be measured according to the WGS84 coordinate system:  a point on the east coast of the United Kingdom at latitude 55o N,  then east to latitude 55o N, longitude 5o E,  then north to latitude 56o N,  and finally east to a point on the west coast of Denmark at latitude 56o N 3.2. The following measures shall apply in 2008: (a) no more than 5 % of the beam trawler fleet by Member State shall be allowed to use the electric pulse trawl; (b) the maximum electrical power in kW for each beam trawl shall be no more than the length in metre of the beam multiplied by 1,25; (c) the effective voltage between the electrodes shall be no more than 15V; (d) the vessel shall be equipped with an automatic computer management system which records the maximum power used per beam and the effective voltage between electrodes for at least the last 100 tows. It shall be not possible for non authorized person to modify this automatic computer management system; (e) It shall be prohibited to use one or more tickler chains in front of the footrope. 4. Closure of an area for sandeel fisheries in ices zone IV 4.1. It shall be prohibited to land or retain on board sandeels caught within the geographical area bounded by the east coast of England and Scotland, and enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system:  the east coast of England at latitude 55o30'N,  latitude 55o30'N, longitude 1o00'W,  latitude 58o00'N, longitude 1o00'W,  latitude 58o00'N, longitude 2o00'W,  the east coast of Scotland at longitude 2o00'W. 4.2. Fisheries for scientific investigation shall be allowed in order to monitor the sandeel stock in the area and the effects of the closure. 5. Rockall Haddock box in ices zone VI All fishing, except with longlines, shall be prohibited in the areas enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system: Point No Latitude Longitude 1 57o00'N 15o00'W 2 57o00'N 14o00'W 3 56o30'N 14o00'W 4 56o30'N 15o00'W However, in the part of the areas defined in this point which overlaps with the area defined as North West Rockall in point 13.1 the derogation as regards longlines shall not apply. 6. Restrictions on fishing for cod in ICES zones VI and VII 6.1. ICES zone VIa Until 31 December 2008, it shall be prohibited to conduct any fishing activity within the areas enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system: 59o05'N, 06o45'W 59o30'N, 06o00'W 59o40'N, 05o00'W 60o00'N, 04o00'W 59o30'N, 04o00'W 59o05'N, 06o45'W. 6.2. ICES zones VII f and g From 1 February 2008 until 31 March 2008, it shall be prohibited to conduct any fishing activity in the following ICES rectangles: 30E4, 31E4, 32E3. This prohibition shall not apply within 6 nautical miles from the baseline. 6.3. By way of derogation from points 6.1. and 6.2. it shall be permitted to conduct fishing activities using pots and creels within the specified areas and time periods, provided that: (i) no fishing gear other than pots and creels are carried on board, and (ii) no fish other than shellfish and crustacea are retained on board. 6.4. By way of derogation from points 6.1. and 6.2., it shall be permitted to conduct fishing activities within the areas referred to in those points using nets of mesh size less than 55 mm, provided that: (i) no net of mesh size greater than or equal to 55 mm is carried on board, and (ii) no fish other than herring, mackerel, pilchard/sardines, sardinelles, horse mackerel, sprat, blue whiting and argentines are retained on board. 7. Technical conservation measures in the Irish Sea 7.1. In the period from 14 February 2008 to 30 April 2008 it shall be prohibited to use any demersal trawl, seine or similar towed net, any gill net, trammel net, tangle net or similar static net or any fishing gear incorporating hooks within that part of ICES division VIIa enclosed by:  the east coast of Ireland and the east coast of Northern Ireland and  straight lines sequentially joining the following geographical coordinates:  a point on the east coast of the Ards peninsula in Northern Ireland at 54o 30' N,  54o 30' N, 04o 50' W,  53o 15' N, 04o 50' W,  a point on the east coast of Ireland at 53o 15' N. 7.2. By way of derogation from point 7.1, within the area and time period referred to therein: (a) the use of demersal otter trawls shall be permitted provided that no other type of fishing gear is retained on board and that such nets: (i) are of mesh size either 70 mm to 79 mm or 80 mm to 99 mm, and (ii) are of only one of the permitted mesh size ranges, and (iii) incorporate no individual mesh, irrespective of its position within the net, of mesh size greater than 300 mm, and (iv) are deployed only within an area enclosed by sequentially joining with rhumb lines the following coordinates: 53o 30' N, 05o 30' W 53o 30' N, 05o 20' W 54o 20' N, 04o 50' W 54o 30' N, 05o 10' W 54o 30' N, 05o 20' W 54o 00' N, 05o 50' W 54o 00' N, 06o 10' W 53o 45' N, 06o 10' W 53o 45' N, 05o 30' W 53o 30' N, 05o 30' W; (b) the use of separator trawls shall be permitted provided that no other type of fishing gear is retained on board and that such nets: (i) comply with the conditions laid down in subparagraph (a)(i) to (iv), and (ii) are constructed in conformity with the technical details provided in the Annex of Council Regulation (EC) No 254/2002 of 12 February 2002 establishing measures to be applicable in 2002 for the recovery of the stock of cod in the Irish Sea (ICES division VIIa) (1). Furthermore, separator trawls may also be used within an area enclosed by rhumb lines sequentially joining the following coordinates: 53o 45' N, 06o 00' W 53o 45' N, 05o 30' W 53o 30' N, 05o 30' W 53o 30' N, 06o 00' W 53o 45' N, 06o 00' W. 7.3. The technical conservation measures referred to in Articles 3 and 4 of Regulation (EC) No 254/2002 shall apply. 8. Use of gillnets in ICES Zones IIIa, IVa, Vb, VIa, VIb, VII b, c, j, k and XII 8.1. For the purposes of this point, gillnet and entangling net means a gear made up of a single piece of net and held vertically in the water. It catches living aquatic resources by gilling, entangling or enmeshing. 8.2. For the purposes of this point, trammel net means a gear made up of two or more pieces of net hung jointly in parallel on a single headline and held vertically in the water. 8.3. Community vessels shall not deploy gillnets, entangling nets and trammel nets at any position where the charted depth is greater than 200 metres in ICES Zones IIIa, IVa, Vb, VIa, VIb, VII b, c, j, k and XII east of 27o W. 8.4. By way of derogation from point 8.3 it shall be permitted to use the following gear: (a) Gillnets with a mesh size equal to or greater than 120 mm and less than 150 mm provided that they are deployed in waters of less than 600 metres charted depth, are no more than 100 meshes deep, have a hanging ratio of not less than 0,5, and are rigged with floats or equivalent floatation. The nets shall each be of a maximum of 5 nautical miles in length, and the total length of all nets deployed at any one time shall not exceed 25 km per vessel. The maximum soak time shall be 24 hours; or (b) Entangling nets with a mesh size equal to or greater than 250 mm, provided that they are deployed in waters of less than 600 metres charted depth, are no more than 15 meshes deep, have a hanging ratio of not less than 0,33, and are not rigged with floats or other means of floatation. The nets shall each be of a maximum of 10 km in length. The total length of all nets deployed at any one time shall not exceed 100 km per vessel. The maximum soak time shall be 72 hours. However, this derogation shall not apply in the NEAFC Regulatory Area. 8.5. Only one of the types of gear described in points 8.4.(a) and 8.4.(b) shall be carried aboard the vessel at any one time. To allow for the replacement of lost or damaged gear, vessels may carry on board nets with a total length 20 % greater than the maximum length of the fleets that may be deployed at any one time. All gear shall be marked in accordance with Commission Regulation (EC) No 356/2005 of 1 March 2005 laying down detailed rules for the marking and identification of passive fishing gear and beam trawls (2). 8.6. All vessels deploying gillnets or entangling nets at any position where the charted depth is greater than 200 metres in ICES Zones IIIa, IVa, Vb, VIa, VIb, VII b, c, j, k and XII east of 27o W must hold a special fixed net fishing permit issued by the flag Member State. 8.7. The master of a vessel with a fixed net permit referred to in point 8.6 shall record in the logbook the amount and lengths of gear carried by a vessel before it leaves port and when it returns to port, and must account for any discrepancy between the two quantities. 8.8. The naval services or other competent authorities shall have the right to remove unattended gear at sea in ICES Zones IIIa, IVa, Vb, VIa, VIb, VII b, c, j, k and XII east of 27o W in the following situations: (a) the gear is not properly marked; (b) the buoy markings or VMS data indicate that the owner has not been located at a distance less than 100 nautical miles from the gear for more than 120 hours; (c) the gear is deployed in waters with a charted depth greater than that permitted; (d) the gear is of an illegal mesh size. 8.9. The master of a vessel with a fixed net permit referred to in point 8.6 shall be recorded in the logbook the following information during each fishing trip:  The mesh size of the net deployed,  The nominal length of one net,  The number of nets in a fleet,  The total number of fleets deployed,  Position of each fleet deployed,  The depth of each fleet deployed,  The soak time of each fleet deployed,  The quantity of any gear lost, its last known position and date of loss. 8.10. Vessels fishing with a fixed net permit referred to in point 8.6 shall only be permitted to land in the ports designated by the Member States in accordance with Article 7 of Regulation (EC) 2347/2002. 8.11. The quantity of sharks retained on board by any vessel using the gear type described in point 8.4.(b) shall be no more than 5 % by live-weight of the total quantity of marine organisms retained on board. 9. Reduction of whiting discards in the North Sea 9.1. In the North Sea, Member States shall undertake in 2008 trials and experiments as necessary on technical adaptations of the trawls, Danish seines or similar gears with a mesh size equal to or greater than 80 mm and less than 90 mm in order to reduce the discards of whiting by at least 30 %. 9.2. Member States shall make the results of the trials and experiments laid down in point 9.1 available to the Commission no later than 31 August 2008. 9.3. The Council shall, on the basis of a proposal from the Commission, decide on appropriate technical adaptations to reduce discards of whiting in conformity with the objective laid down in point 9.1. 10. Condition for fisheries with certain towed gears authorized in the Bay of Biscay 10.1 By way of derogation of the provisions laid down in Article 5(2) of Commission Regulation (EC) No 494/2002 of 19 March 2002 establishing additional technical measures for recovery of the stock of hake in ICES zones III, IV, V, VI and VII and ICES zones VIII a, b, d, e (3), it shall be permitted to conduct fishing activity using trawls, Danish seines and similar gears, except beam trawls, of mesh size range 70 to 99 mm in the area defined in Article 5(1)(b) of Regulation (EC) No 494/2002 if the gear is fitted with a square mesh window in accordance with Appendix 3 to this Annex. 10.2 When fishing in zone VIII a and b it shall be permitted to use a selective grid and its attachments in front of the codend and/or a square mesh panel with a mesh size equal or more than 60mm in the lower part of the extension piece in front of the codend. The provisions laid down in Articles 4(1), 6 and 9(1) of Regulation (EC) No 850/98 and in Article 3(a) and (b) of Commission Regulation (EC) No 494/2002 shall not apply as regards the section of the trawl where those selective devices are inserted. 11. Restrictions on fishing for roundnose grenadier in ICES zone IIIa Notwithstanding Regulation 2015/2006, no directed fishery for roundnose grenadier shall be conducted in ICES zone IIIa pending consultations between the European Community and Norway in early 2008. 12. Fishing effort for deep sea species By way of derogation from Regulation (EC) No 2347/2002, the following shall apply in 2008: 12.1. Member States shall ensure that fishing activities which lead to catches and retention on board of more than 10 tonnes each calendar year of deep-sea species and of Greenland halibut by vessels flying their flag and registered in their territory shall be subject to a deep-sea fishing permit. 12.2. It shall however be prohibited to catch and retain on board, tranship or to land any aggregate quantity of the deep sea species and of Greenland halibut in excess of 100 kg in each sea trip, unless the vessel in question holds a deep-sea permit. 13. Interim measures for the protection of vulnerable deep-sea habitats 13.1 It shall be prohibited to conduct bottom trawling and fishing with static gear, including bottom set gill-nets and long-lines, within the areas enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system: The Hecate Seamounts:  52o 21.2866' N, 31o 09.2688' W  52o 20.8167' N, 30o 51.5258' W  52o 12.0777' N, 30o 54.3824' W  52o 12.4144' N, 31o 14.8168' W  52o 21.2866' N, 31o 09.2688' W The Faraday Seamounts:  50o 01.7968' N, 29o 37.8077' W  49o 59.1490' N, 29o 29.4580' W  49o 52.6429' N, 29o 30.2820' W  49o 44.3831' N, 29o 02.8711' W  49o 44.4186' N, 28o 52.4340' W  49o 36.4557' N, 28o 39.4703' W  49o 29.9701' N, 28o 45.0183' W  49o 49.4197' N, 29o 42.0923' W  50o 01.7968' N, 29o 37.8077' W Part of the Reykjanes Ridge:  55o 04.5327' N, 36o 49.0135' W  55o 05.4804' N, 35o 58.9784' W  54o 58.9914' N, 34o 41.3634' W  54o 41.1841' N, 34o 00.0514' W  54o 00.0'N, 34o 00.0' W  53o 54.6406' N, 34o 49.9842' W  53o 58.9668' N, 36o 39.1260' W  55o 04.5327' N, 36o 49.0135' W The Altair Seamounts:  44o 50.4953' N, 34o 26.9128' W  44o 47.2611' N, 33o 48.5158' W  44o 31.2006' N, 33o 50.1636' W  44o 38.0481' N, 34o 11.9715' W  44o 38.9470' N, 34o 27.6819' W  44o 50.4953' N, 34o 26.9128' W The Antialtair Seamounts:  43o 43.1307' N, 22o 44.1174' W  43o 39.5557' N, 22o 19.2335' W  43o 31.2802' N, 22o 08.7964' W  43o 27.7335' N, 22o 14.6192' W  43o 30.9616' N, 22o 32.0325' W  43o 40.6286' N, 22o 47.0288' W  43o 43.1307' N, 22o 44.1174' W Hatton Bank:  59o 26' N, 14o 30' W  59o 12' N, 15o 08' W  59o 01' N, 17o 00' W  58o 50' N, 17o 38' W  58o 30' N, 17o 52' W  58o 30' N, 18o 45' W  58o 47' N, 18o 37' W  59o 05' N, 17o 32' W  59o 16' N, 17o 20' W  59o 22' N, 16o 50' W  59o 21' N, 15o 40' W  58o 30' N, 18o 45' W  57o 45' N, 19o 15' W  57o 55' N, 17o 30' W  58o 03' N, 17o 30' W  58o 03' N, 18o 22' W  58o 30' N, 18o 22' W North West Rockall:  57o 00' N, 14o 53' W  57o 37' N, 14o 42' W  57o 55' N, 14o 24' W  58o 15' N, 13o 50' W  57o 57' N, 13o 09' W  57o 50' N, 13o 14' W  57o 57' N, 13o 45' W  57o 49' N, 14o 06' W  57o 29' N, 14o 19' W  57o 22' N, 14o 19' W  57o 00' N, 14o 34' W  56o 56' N, 14o 36' W  56o 56' N, 14o 51' W South-West Rockall (Empress of Britain Bank)  56o 24' N, 15o 37' W  56o 21' N, 14o 58' W  56o 04' N, 15o 10' W  55o 51' N, 15o 37' W  56o 10' N, 15o 52' W Logachev Mound:  55o17' N 16o10' W  55o33' N 16o16' W  55o50' N 15o15' W  55o58' N 15o05' W  55o54' N 14o55' W  55o45' N 15o12' W  55o34' N 15o07' W West Rockall Mound:  57o 20' N, 16o 30' W  57o 05' N, 15o 58' W  56o 21' N, 17o 17' W  56o 40' N, 17o 50' W 13.2. It shall be prohibited to conduct bottom trawling and fishing with static gear, including bottom set gill-nets and long-lines, within the areas enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system: Belgica Mound Province:  51o29,4' N; 11o51,6' W  51o32,4' N; 11o41,4' W  51o15,6' N; 11o 33' W  51o13,8' N; 11o44,4' W Hovland Mound Province:  52o16,2' N; 13o12,6' W  52o 24' N; 12o58,2' W  52o16,8' N; 12o 54' W  52o16,8' N; 12o29,4' W  52o4,2' N; 12o29,4' W  52o4,2' N; 12o52,8' W  52o 9' N; 12o56,4' W  52o 9' N; 13o10,8' W North-West Porcupine Bank Area I  53o30,6' N; 14o32,4' W  53o35,4' N; 14o27,6' W  53o40,8' N; 14o15,6' W  53o34,2' N; 14o11,4' W  53o31,8' N; 14o14,4' W  53o 24' N; 14o28,8' W North-West Porcupine Bank Area II  53o43,2' N; 14o10,8' W  53o51,6' N; 13o53,4' W  53o45,6' N; 13o49,8' W  53o36,6' N; 14o7,2' W South-West Porcupine Bank:  51o54,6' N; 15o7,2' W  51o54,6' N; 14o55,2' W  51o 42' N; 14o55,2' W  51o 42' N; 15o10,2' W  51o49,2' N; 15o 6' W" 13.3 All Pelagic Vessels fishing in the protected areas for corals set out in point 13.2 must be on an authorised list of vessels and be issued with a special fishing permit which must be held onboard. Such permits shall include all information required in Regulation (EC) No 1627/94 and must be notified following the rules defined in Commission Regulation (EC) No 2943/95 setting out detailed rules for applying Regulation (EC) No 1627/94. Vessels included in the authorised list shall carry on board exclusively pelagic gear. 13.4. Pelagic vessels intending to fish in a protected area for corals as set out in point 13.2 must give 4 hours advance notification of their intention to enter a protected area for corals to the Irish FMC. They shall at the same time notify quantities retained on board. 13.5. Pelagic vessels fishing in a protected area for corals as set out in point 13.2 must have an operational, fully functioning secure VMS which complies fully with Regulation (EC) No 2244/2003 when in a protected area for corals. 13.6. Pelagic vessels fishing in a protected area for corals as set out in point 13.2 must make VMS reports every hour. 13.7. Pelagic vessels who have concluded fishing in a protected area for corals as set out in point 13.2 must inform the Irish FMC on departure from the area. They shall at the same time notify quantities retained on board. 13.8. Fishing for pelagic species in a protected area for corals as set out in point 13.2 is restricted to having onboard or fishing with nets with a mesh size in the range of 16 mm to 31 mm or 32 mm to 54 mm. 14. Minimum size of Short-necked clam By way of derogation from Article 17 of Regulation (EC) No 850/98, the minimum size for short-necked clam (Ruditapes philippinarum) shall be 35 mm. Part B Eastern Central Atlantic 15. Minimum size for octopus The minimum size for octopus (Octopus vulgaris) in the maritime waters under the sovereignty or jurisdiction of third countries and situated in the CECAF (FAO Fishery Committee for the Eastern Central Atlantic) region shall be 450 g (gutted). Octopus under the minimum size of 450 g (gutted) shall not be retained on board or be transhipped, landed, transported, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea. 16. Condition for certain creel fisheries in zone IXa (West Galicia) By way of derogation from the prohibition laid down in Article 29b(1) of Regulation (EC) No 850/98, fishing with creels that do not catch Norway lobster shall be authorized in the geographical areas and during the period set out in Article 29b(1)(a) of Regulation (EC) No 850/98. 17. Conditions for fishing for herring in zone VIa (Butt of Lewis) The provisions laid down in Article 20(1)(d) of Regulation (EC) No 850/98 shall not apply in 2008. Part C Eastern Pacific Ocean 18. Purse seines in the Regulatory Area of the Inter-American Tropical Tuna Commission (IATTC) 18.1. The fishing by purse-seine vessels for zellowfin tuna (Thunnus albacares), bigeye tuna (Thunnus obesus) and skipjack tunas (Katsuwonus pelamis) shall be prohibited from either, 1 August to 11 September 2008, or, 20 November to 31 December 2008 in the area defined by the following limits:  the Pacific coastlines of the Americas,  longitude 150o W,  latitude 40o N,  latitude 40o S. 18.2. The Member States concerned shall notify the Commission of the selected period of closure before 1 July 2008. All the purse seine vessels of the Member States concerned must stop purse-seine fishing in the defined area during the period selected. 18.3. As of ¦ (4) purse seiners fishing for tuna in the Regulatory Area of the IATTC shall retain on board and then land all bigeye, skipjack and yellowfin tuna caught, except fish considered unfit for human consumption for reasons other than size. A single exception shall be the final set of a trip, when there may be insufficient well space remaining to accommodate all the tuna caught in that set. Part D Eastern Pacific Ocean and Western and Central Pacific Ocean 19. Special measures for the Eastern, Western and Central Pacific Ocean In the Eastern, Western and Central Pacific Ocean purse seine vessels shall promptly release unharmed, to the extent practicable, all sea turtles, sharks, billfishes, rays, dorado, and other non-target species. Fishers shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of any such animals. 20. Specific measures applying to encircled or entangled sea turtles (a) whenever a sea turtle is sighted in the net, all reasonable efforts shall be made to rescue the turtle before it becomes entangled in the net, including, if necessary, the deployment of a speedboat; (b) if a turtle is entangled in the net, net roll should stop as soon as the turtle comes out of the water and should not start again until the turtle has been disentangled and released; (c) if a turtle is brought on board a vessel, all appropriate methods to assist in the recovery of the turtle should be made before returning it to the water; (d) tuna-fishing vessels shall be prohibited from disposing of salt bags or any other type of plastic rubbish at sea; (e) the release, when practicable, of sea turtles entangled in Fish Aggregating Devices (FADs) and other fishing gear is encouraged; (f) the recovery of FADs which are not being used in the fishery is also encouraged. Part E North East Atlantic 21. Special measures for the redfish fishery in international waters of ICES zones I and II Sebastes mentella) (a) A directed fishery for redfish is only permitted within the period from 1 September to 15 November 2008 by vessels which have previously been engaged in the redfish fishery in the NEAFC Regulatory Area; (b) The Commission shall inform Member States of the date on which the Secretariat of NEAFC has notified NEAFC Contracting Parties that the TAC has been fully utilised. From this date Member States shall prohibit directed fishery for redfish by vessels flying their flag; (c) By way of derogation from Article 6(1)(b) of Council Regulation (EC) No 2791/1999 of 16 December 1999 laying down certain control measures applicable in the area covered by the Convention on future multilateral cooperation in the north-east Atlantic fisheries (5) masters of fishing vessels engaged in this fishery shall report their catches on a daily basis; (d) In addition to the provisions of Article 4 of Regulation (EC) No 2791/1999, an authorisation to fish for redfish shall only be valid if the reports are transmitted by vessels in accordance with Article 6(1) of Regulation (EC) No 2791/1999 are forwarded to the NEAFC Secretariat in accordance with Article 6(2) of Regulation (EC) No 2791/1999. (e) Vessels shall limit their by-catches of redfish in other fisheries to a maximum of 1 % of the total catch retained on board. (f) Member States shall ensure that scientific information is collected by scientific observers on board vessels flying their flag. As a minimum the information collected shall include representative sex, age and length composition data by depths. This information shall be reported to ICES. (1) OJ L 41, 13.2.2002, p. 1. (2) OJ L 56, 2.3.2005, p. 8. Regulation as amended by Regulation (EC) No 1805/2005 (OJ L 290, 4.11.2005, p. 12). (3) OJ L 77, 20.3.2002, p. 8. (4) OJ: the date of entry into force of this Regulation. (5) OJ L 337, 30.12.1999, p. 1. Regulation as last amended by Regulation (EC) No 770/2004 (OJ L 123, 27.4.2004, p. 4) Appendix 1 to Annex III TOWED GEARS: Skagerrak and Kattegat Mesh size ranges, target species and required catch percentages applicable to the use of a single mesh size range Species Mesh size range (mm) < 16 16-31 32-69 35-69 70-89 (5)  ¥ 90 Minimum percentage of target species 50 % (6) 50 % (6) 20 % (6) 50 % (6) 20 % (6) 20 % (7) 30 % (8) none Sandeel (Ammodytidae) (3) x x x x x x x x Sandeel (Ammodytidae) (4) x x x x x x Norway pout (Trisopterus esmarkii) x x x x x x Blue whiting (Micromesistius poutassou) x x x x x x Greater weever (Trachinus draco) (1) x x x x x x Molluscs (except Sepia) (1) x x x x x x Garfish (Belone belone) (1) x x x x x x Gray gurnard (Eutrigla gurnardus) (1) x x x x x Argentine (Argentina spp.) x x x x x x Sprat (Sprattus sprattus) Eel (Anguilla, anguilla) x x x x x x Common shrimp/Baltic shrimp (Crangon spp., Palaemon adspersus) (2) x x x x x x Mackerel (Scomber spp.) x x x Horse mackerel (Trachurus spp.) x x x Herring (Clupea harengus) x x x Northern shrimp (Pandalus borealis) x x x Common shrimp/Baltic shrimp (Crangon spp., Palaemon adspersus) (1) x x x Whiting (Merlangius merlangus) x x Norway lobster (Nephrops norvegicus) x x All other marine organisms x (1) Only within four miles from the baselines. (2) Outside four miles from the baselines. (3) From 1 March to 31 October in Skagerrak and from 1 March to 31 July in Kattegat. (4) From 1 November to the last day of February in Skagerrak and from 1 August to the last day of February in Kattegat. (5) When applying this mesh size range the codend shall be constructed of square meshed netting with a sorting grid in accordance with Appendix 2 to this Annex. (6) The catch retained on board shall consist of no more than 10 % of any mixture of cod, haddock, hake, plaice, witch, lemon sole, sole, turbot, brill, flounder, mackerel, megrim, whiting, dab, saithe, Norway lobster and lobster. (7) The catch retained on board shall consist of no more than 50 % of any mixture of cod, haddock, hake, plaice, witch, lemon sole, sole, turbot, brill, flounder, herring, mackerel, megrim, whiting, dab, saithe, Norway lobster and lobster. (8) The catch retained on board shall consist of no more than 60 % of any mixture of cod, haddock, hake, plaice, witch, lemon sole, sole, turbot, brill, flounder, megrim, whiting, dab, saithe and lobster. Appendix 2 to Annex III Specifications for the Sorting grid for 70 mm trawl fishery (a) The species selective grid shall be attached in trawls with full square mesh codend with a mesh size equal to or larger than 70 mm and smaller than 90 mm. The minimum length of the codend shall be 8 m. It shall be prohibited to use any trawl having more than 100 square meshes in any circumference of the codend, excluding the joining or the selvedges. (b) The grid shall be rectangular. The bars of the grid shall be parallel to the longitudinal axis of the grid. The bar spacing of the grid shall not exceed 35 mm. It shall be permitted to use one or more hinges in order to facilitate its storage on the net drum. (c) The grid shall be mounted diagonally in the trawl, upwards backwards, anywhere from just in front of the codend to the anterior end of the untapered section. All sides of the grid shall be attached to the trawl. (d) In the upper panel of the trawl there shall be an unblocked fish outlet in immediate connection to the upper side of the grid. The opening of the fish outlet shall have the same width in the posterior side as the width of the grid and shall be cut out to a tip in the anterior direction along mesh bars from both sides of the grid. (e) It shall be permitted to attach in front of the grid a funnel to lead the fish towards the trawl floor and grid. The minimum mesh size of the funnel shall be 70 mm. The minimum vertical opening of the guiding funnel towards the grid shall be 15 cm. The width of the guiding funnel towards the grid shall be the grid width. Schematic illustration of a size and species selective trawl. Entering fish is led towards the trawl floor and grid via a leading funnel. Larger fish is then led out of the trawl by the grid while smaller fish and Norway lobster pass through the grid and enter the codend. The full square mesh codend enhance escapement of small fish and undersized Norway lobster. Appendix 3 to Annex III Condition for fisheries with certain towed gears authorized in ICES zones III, IV, V, VI, VII and VIII a, b, d, e (a) Specifications of the top square mesh window Specifications of 100 mm, measured as inner opening, square mesh window in the rear tapered section of the trawl, Danish seine or similar gear with a mesh size equal to or larger than 70 mm and smaller than 100 mm. The window shall be a rectangular section of netting. There shall be only one window. The window shall not be obstructed in any way by either internal or external attachments. (b) Location of the window The window shall be inserted into the middle of the top panel of the rear tapered section of the trawl just in front of the untapered section constituted by the extension piece and the codend. The window shall terminate not more than 12 meshes from the hand braided row of meshes between the extension piece and the rear tapered section of the trawl. (c) Size of the window The length and the width of the window shall be at least 2 m and at least 1 m respectively. (d) Netting of the window The meshes shall have a minimum mesh opening of 100 mm. The meshes will be square meshes, i.e. all four sides of the window netting shall be cut all bars. The netting shall be mounted such that the bars run parallel and perpendicular to the longitudinal axis of the codend. The netting shall be single twine. The twine thickness shall be not more than 4 mm. (e) Insertion of the window into the diamond meshes netting It shall be permitted to attach a selvedge on the four sides of the window. The diameter of this selvedge shall be no more than 12 mm. The stretched length of the window shall be equal to the strength length of the diamond meshes attached to the longitudinal side of the window. The number of diamond meshes of the top panel attached to the smallest side of the window (i.e. one metre long side which is perpendicular to the longitudinal axis of the codend) shall be at least the number of full diamond meshes attached to the longitudinal side of the window divided by 0,7. (f) Other The insertion of the window into the trawl is illustrated below. ANNEX IV PART I Quantitative limitations of licences and fishing permits for Community vessels fishing in third country waters Area of fishing Fishery Number of licences Allocation of licences amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, North of 62o00'N 93 DK: 32, DE: 6, FR: 1, IRL: 9, NL: 11, SW: 12, UK: 21, PL: 1 69 Demersal species, North of 62o00'N 80 FR: 18, PT: 9, DE: 16, ES: 20, UK: 14, IRL: 1 50 Mackerel, South of 62o00'N, purse seine fishery 11 DE: 1 (1), DK: 26 (1), FR: 2 (1), NL: 1 (1) not relevant Mackerel, South of 62o00'N, trawl fishery 19 not relevant Mackerel, North of 62o00'N, purse seine fishery 11 (2) DK: 11 not relevant Industrial species, South of 62o00'N 480 DK: 450, UK: 30 150 Waters of the Faroe Islands All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines 26 BE: 0, DE: 4, FR: 4, UK: 18 13 Directed fishing for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62o28'N and east of 6o30'W 8 (3) 4 Trawling outside 21 miles from the Faroese baseline. In the periods 1 March to 31 May and 1 October to 31 December, these vessels may operate in the area between 61o20'N and 62o00'N and between 12 and 21 miles from the baselines. 70 BE: 0, DE: 10, FR: 40, UK: 20 26 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61o30'N and west of 9o00'W and in the area between 7o00'W and 9o00'W south of 60o30'N and in the area south-west of a line between 60o30'N, 7o00'W and 60o00'N, 6o00'W. 70 DE: 8 (4), FR: 12 (4), UK: 0 (4) 20 (5) Directed trawl fishery for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the codend. 70 22 (5) Fisheries for blue whiting. The total number of licences may be increased by four vessels to form pairs, should the Faroese authorities introduce special rules of access to an area called main fishing area of blue whiting 36 DE: 3, DK: 19, FR: 2, UK: 5, NL: 5 20 Line fishing 10 UK: 10 6 Fishing for mackerel 12 DK: 12 12 Herring fisheries north of 61oN 21 DE: 1, DK: 7, FR: 0, UK: 5, IRL: 2, NL: 3, SW: 3 21 PART II Quantitative limitations of licences and fishing permits for third-country fishing vessels in Community waters Flag State Fishery Number of licences Maximum number of vessels present at any time Norway Herring, North of 62o00'N 20 20 Faeroe Islands Mackerel, VIa (north of 56o30'N), VIIe, f,h, horse mackerel, IV, VIa (north of 56o30'N), VIIe, f,h; herring, VIa (north of 56o30'N) 14 14 Herring north of 62o00'N 21 21 Herring, IIIa 4 4 Industrial fishing for Norway pout and sprat, IV, VIa (north of 56o30'N): sandeel, IV (including unavoidable by-catches of blue whiting) 15 15 Ling and tusk 20 10 Blue whiting, II, VIa (north of 56o30'N), VIb, VII (west of 12o00'W) 20 20 Blue ling 16 16 Venezuela Snappers (6) (French Guyana waters) 41 pm Sharks (French Guyana waters) 4 pm PART III Declaration pursuant to Article 25(2) (1) This allocation is valid for purse and trawl fisheries. (2) To be selected from the 11 licences for purse seine fishery for mackerel South of 62o00'N. (3) Following the Agreed Record of 1999, the figures for the Directed fishing for cod and haddock are included in the figures for All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines. (4) These figures refer to the maximum number of vessels present at any time. (5) These figures are included in the figures for Trawling outside 21 miles from the Faroese baselines. (6) To be fished exclusively with long lines or traps (snappers) or long lines or mesh nets having a minimum mesh of 100 mm, at depths greater than 30 m (sharks). To issue these licences, proof must be produced that a valid contract exists between the ship owner applying for the licence and a processing undertaking situated in the Department of French Guyana, and that it includes and obligation to land at least 75 % of all snapper catches, or 50 % of all shark catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. The contract referred to above must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guyanese economy. A copy of the duly endorsed contract shall be appended to the licence application. Where the endorsement referred to above is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission. ANNEX V PART I Information to be recorded in the logbook When fishing is carried out within the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries, the following details are to be entered in the log-book immediately after the following events: After each haul: 1.1. the quantity (in kilograms live-weight) of each species caught; 1.2. the date and the time of the haul; 1.3. the geographical position in which the catches were made; 1.4. the fishing method used. After each trans-shipment to or from another vessel: 2.1. the indication received from or transferred to; 2.2. the quantity (in kilograms live-weight) of each species trans-shipped; 2.3. the name, external identifications letters and numbers of the vessel to or from which the trans-shipment occurred; 2.4. trans-shipment of cod is not allowed. After each landing in a port of the Community: 3.1. name of the port; 3.2. the quantity (in kilograms live-weight) of each species landed. After each transmission of information to the Commission of the European Communities: 4.1. date and time of the transmission; 4.2. type of message: catch on entry, catch on exit, catch, transhipment; 4.3. in the case of radio transmission: name of the radio station. PART II ANNEX VI CONTENT AND MODALITIES OF THE TRANSMISSION OF INFORMATION TO THE COMMISSION 1. The information to be transmitted to the Commission of the European Communities and the timetable for its transmission is as follows: 1.1. On each occasion a vessel commences a fishing trip (1) in Community waters it shall send a catch on entry message specifying the following SR m (2) (= start of record) AD m XEU (= to Commission of the European Communities) SQ m (serial number of message in current year) TM m COE (= catch on entry) RC m (international radio call sign) TN o (3) (fishing trip serial number in the year) NA o (name of the vessel) IR m (Flag state as ISO-3 country code, where applicable followed by a unique reference number, if any, as applied in the flag state) XR m (external identification letters; side number of the vessel) LT (4) o (5) (latitude position of the vessel at time of transmission) LG (4) o (5) (longitude position of the vessel at time of transmission) LI o (estimated latitude position where the master intends to commence fishing, degrees or decimal presentation) LN o (estimated longitude position where the master intends to commence fishing, degrees or decimal presentation) RA m (relevant ICES area) OB m (quantity by species on board, in the hold, in pairs as needed: FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) MA m (name of the master of the vessel) ER m (= end of record) 1.2. On each occasion a vessel terminates a fishing trip (6) in Community waters it shall send a catch on exit message specifying the following: SR m (= start of record) AD m XEU (= to Commission of the European Communities) SQ m (serial number of message for that vessel in current year) TM m COX (= catch on exit) RC m (international radio call sign) TN o (fishing trip serial number in the year) NA o (name of the vessel) IR m (Flag state as ISO-3 country code, where applicable followed by a unique reference number, if any, as applied in the flag state) XR m (external identification letters; side number of the vessel) LT (7) o (8) (latitude position of the vessel at time of transmission) LG (7) o (8) (longitude position of the vessel at time of transmission) RA m (relevant ICES area where catches were taken) CA m (catch quantity by species since last report in pairs as needed, : FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) OB o (quantity by species on board, in the hold, in pairs as needed: FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) DF o (days fished since last report) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) MA m (name of the master of the vessel) ER m (= end of record) 1.3. At three-day intervals, commencing on the third day after the vessel first enters the zones referred to under 1.1 when fishing for herring and mackerel, and in weekly intervals, commencing the seventh day after the vessel first enters the zones referred to under 1.1 when fishing for all species other than herring and mackerel, a catch report message has to be sent, specifying: SR m (= start of record) AD m XEU (= to Commission of the European Communities) SQ m (serial number of message for that vessel in current year) TM m CAT (= catch report) RC m (international radio call sign) TN o (fishing trip serial number in the year) NA o (name of the vessel) IR m (Flag state as ISO-3 country code, where applicable followed by a unique reference number, if any, as applied in the flag state) XR m (external identification letters; side number of the vessel) LT (9) o (10) (latitude position of the vessel at time of transmission) LG (9) o (10) (longitude position of the vessel at time of transmission) RA m (relevant ICES area where catches were taken) CA m (catch quantity by species since last report in pairs as needed,: FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) OB o (quantity by species on board, in the hold, in pairs as needed,: FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) DF o (days fished since last report) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) MA m (name of the master of the vessel) ER m (= end of record) 1.4. Whenever a trans-shipment is planned between the catch on entry and catch on exit message and apart from the catch report messages, an additional trans-shipment message has to be sent minimum 24 hours in advance, specifying: SR m (= start of record) AD m XEU (= to Commission of the European Communities) SQ m (serial number of message for that vessel in current year) TM m TRA (= trans-shipment) RC m (international radio call sign) TN o (fishing trip serial number in the year) NA o (name of the vessel) IR m (Flag state as ISO-3 country code, where applicable followed by a unique reference number, if any, as applied in the flag state) XR m (external identification letters; side number of the vessel) KG m (quantity by species on- or off-loaded in pairs as needed,: FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) TT m (international radio call sign of the receiving vessel) TF m (international radio call sign of the donor vessel) LT (11) m/o (12), (13) (predicted latitude position of the vessel where the trans-shipment is planned) LG (11) m/o (12), (13) (predicted longitude position of the vessel where the trans-shipment is planned) PD m (predicted date when the trans-shipment is planned) PT m (predicted time when the trans-shipment is planned) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) MA m (name of the master of the vessel) ER m (= end of record) 2. Form of the communication Unless point 3.3 is applied (see below), the information specified above under point 1 shall be transmitted respecting the codes and ordering of data as specified above; in particular,  the text VRONT must be placed in the subject line of the message;  each data item will be placed on a new line;  the data itself will be preceded by the indicated code, separated from each-other by a space. Example (with fictitious data): SR AD XEU SQ 1 TM COE RC IRCS TN 1 NA VESSEL NAME EXAMPLE IR NOR XR PO 12345 LT + 65.321 LO - 21.123 RA 04A. OB COD 100 HAD 300 DA 20051004 MA CAPTAIN NAME EXAMPLE TI 1315 ER 3. Communication scheme 3.1. The information specified under point 1 shall be transmitted by the vessel to the Commission of the European Communities in Brussels by Telex (SAT COM C 420599543 FISH), electronic mail (FISHERIES-telecom@ec.europa.eu) or via one of the radio stations listed under point 4 below and in the form specified under point 2. 3.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessel's behalf by another vessel. 3.3. In the case a Flag State has the technical capability to send all above messages and contents in the so-called NAF-format on behalf of its operating vessels, that Flag State may  after bilateral agreement between the Flag State and the Commission  transmit this information via a secured transmission protocol to the Commission of the European Communities in Brussels. In that case, some extra information will be added  as a kind of envelope  to the transmission (after the AD information) FR m (from; party alfa ISO-3 country code) RN m (serial number of the record for the relevant year) RD m (date of transmission in yyyymmdd format) RT m (time of transmission in hhmm format) Example (with data of above) //SR//AD/XEU//FR/NOR//RN/5//RD/20051004//RT/1320//SQ/1//TM/COE//RC/IRCS//TN/1//NA/VESSEL NAME EXAMPLE//IR/NOR//XR/PO 12345//LT/+ 65.321//LG/- 21.123//RA/04A.//OB/COD 100 HAD 300//DA/20051004//TI/1315//MA/CAPTAIN NAME EXAMPLE//ER// The Flag State will receive a return message specifying: SR m (= start of record) AD m (ISO-3 country code of Flag State) FR m XEU (= to Commission of the European Communities) RN m (serial number of message in current year for which a return message is sent) TM m RET (= return) SQ m (serial number of original message for that vessel in current year) RC m (international radio call sign mentioned in original message) RS m (return status  ACK or NAK) RE m (return error number) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) ER m (= end of record) 4. Name of the radio station Name of radio station Call sign of radio station Lyngby OXZ Land's End GLD Valentia EJK Malin Head EJM Torshavn OXJ Bergen LGN Farsund LGZ FlorÃ ¸ LGL Rogaland LGQ TjÃ ¸me LGT Ã lesund LGA Ãrlandet LFO BodÃ ¸ LPG Svalbard LGS Stockholm Radio STOCKHOLM RADIO Turku OFK 5. Code to be used to indicate the species Alfonsinos (Beryx spp.) ALF American plaice (Hippoglossoides platessoides) PLA Anchovy (Engraulis encrasicolus) ANE Angler/Monk (Lophius spp.) MNZ Argentine (Argentina silus) ARG Atlantic pomfret (Brama brama) POA Basking shark (Cetorinhus maximus) BSK Black scabbardfish (Aphanopus carbo) BSF Blue ling (Molva dypterygia) BLI Blue whiting (Micromesistius poutassou) WHB Bob shrimp (Xiphopenaeus kroyeri) BOB Cod (Gadus morhua) COD Common shrimp (Crangon crangon) CSH Common squid (Loligo spp.) SQC Dogfish (Squalus acanthias) DGS Forkbeards (Phycis spp.) FOR Greenland halibut (Reinhardtius hippoglossoides) GHL Haddock (Melanogrammus aeglefinus) HAD Hake (Merluccius merluccius) HKE Halibut (Hippoglossus hippoglussus) HAL Herring (Clupea harengus) HER Horse-mackerel (Trachurus trachurus) HOM Ling (Molva Molva) LIN Mackerel (Scomber Scombrus) MAC Megrim (Lepidorhombus spp.) LEZ Nortern deep-water prawn (Pandalus borealis) PRA Norway lobster (Nephrops norvegicus) NEP Norway pout (Trisopterus esmarkii) NOP Orange roughy (Hoplostethus atlanticus) ORY Other OTH Plaice (Pleuronectes platessa) PLE Pollack (Pollachius pollachius) POL Porbeagle (Lamma nasus) POR Redfish (Sebastes spp.) RED Red seabream (Pagellus bogaraveo) SBR Roundnose grenadier (Coryphaenoides rupestris) RNG Saithe (Pollachius virens) POK Salmon (Salmo salar) SAL Sandeel (Ammodytes spp.) SAN Sardine (Sardina pilchardus) PIL Shark (Selachii, Pleurotremata) SKH Shrimp (Penaeidae) PEZ Sprat (Sprattus sprattus) SPR Squid (Illex spp.) SQX Tuna (Thunnidae) TUN Tusk (Brosme brosme) USK Whiting (Merlangus merlangus) WHG Yellowtail flounder (Limanda ferruginea) YEL 6. Codes to be used to indicate the relevant area. 02A. ICES division IIa  Norwegian Sea 02B. ICES division IIb  Spitzbergen and Bear Island 03A. ICES division IIIa  Skagerrak and Kattegat 03B. ICES division IIIb 03C. ICES division IIIc 03D. ICES division IIId  Baltic Sea 04A. ICES division IVa  Northern North Sea 04B. ICES division IVb  Central North Sea 04C. ICES division IVc  Southern North Sea 05A. ICES division Va  Iceland Grounds 05B. ICES division Vb  Faroes Grounds 06A. ICES division VIa  Northwest coast of Scotland and North Ireland 06B. ICES division VIb  Rockall 07A. ICES division VIIa  Irish Sea 07B. ICES division VIIb  West of Ireland 07C. ICES division VIIc  Porcupine Bank 07D. ICES division VIId  Eastern Channel 07E. ICES division VIIe  Western English Channel 07F. ICES division VIIf  Bristol Channel 07G. ICES division VIIg  Celtic Sea North 07H. ICES division VIIh  Celtic Sea South 07J. ICES division VIIj  South-West of Ireland  East 07K. ICES division VIIk  South-West of Ireland  West 08A. ICES division VIIIa  Bay of Biscay  North 08B. ICES division VIIIb  Bay of Biscay  Central 08C. ICES division VIIIc  Bay of Biscay  South 08D. ICES division VIIId  Bay of Biscay  Offshore 08E. ICES division VIIIe  Bay of Biscay  West Bay 09A. ICES division IXa  Portuguese waters  East 09B. ICES division IXb  Portuguese waters  West 14A. ICES division XIVa  North-East Greenland 14B. ICES division XIVb  South-East Greenland 7. In addition to the provisions laid down in points 1 to 6 the following provisions shall apply to third-country vessels intending to fish for blue whiting in Community waters: (a) Vessels that already have catch on board may only commence their fishing trip after having received authorisation from the competent authority of the coastal Member State concerned. At least four hours prior to entering Community waters the master of the vessel shall notify as appropriate one of the following Fisheries Monitoring Centres: (i) UK (Edinburgh) by e-mail at the following address: ukfcc@scotland.gsi.gov.uk or by telephone (+44 131 271 9700), or (ii) Ireland (Haulbowline) by e-mail at the following address: nscstaff@eircom.net or by telephone (+353 87 236 5998). The notification shall specify the name, international radio call sign and port letters and number (PLN) of the vessel, the total quantity by species on board and the position (longitude/latitude) where the master estimates that the vessel will enter Community waters as well as the area where he intends to commence fishing. The vessel shall not commence fishing until it has received acknowledgement of the notification and instructions on whether or not the master is required to present the vessel for inspection. Each acknowledgement shall have a unique authorisation number which the master shall retain until the fishing trip is terminated. Notwithstanding any inspections that may be carried out at sea the competent authorities may in duly justified circumstances require a master to present his vessel for inspection in port. (b) Vessels that enter Community waters with no catch on board shall be exempt from the requirements laid down in point a). (c) By way of derogation from the provisions of point 1.2, the fishing trip shall be considered as being terminated when the vessel leaves Community waters or enters a Community port where its catch is fully discharged. Vessels shall only leave Community waters after passing through one of the following control routes: A. ICES rectangle 48 E2 in zone VIa B. ICES rectangle 46 E6 in zone IVa C. ICES rectangles 48 E8, 49 E8 or 50 E8 in zone IVa. The master of the vessel shall give at least four hours' prior notification of entering one of the afore mentioned control routes to the Fisheries Monitoring Centre in Edinburgh by e-mail or telephone as provided for in point 1. The notification shall specify the name, international radio call sign and port letters and number (PLN) of the vessel, the total quantity by species on board and the control route through which the vessel intends to pass. The vessel shall not leave the area within the control route until it has received acknowledgement of the notification and instructions on whether or not the master is required to present the vessel for inspection. Each acknowledgement shall have a unique authorisation number which the master shall retain until the vessel leaves Community waters. Notwithstanding any inspections that may be carried out at sea the competent authorities may in duly justified circumstances require a master to present his vessel for inspection in the ports of Lerwick or Scrabster. (d) Vessels that transit through Community waters must stow their nets so that they may not readily be used in accordance with the following conditions: (i) nets, weights and similar gear shall be disconnected from their trawl boards and towing and hauling wires and ropes, (ii) nets which are on or above deck shall be securely lashed to some part of the superstructure. (1) A fishing trip means a voyage commencing when a vessel intending to fish enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by the Community rules on fisheries and terminating when a vessel leaves that zone. (2) m = mandatory (3) o = optional (4) LT, LG: must be specified as decimal figure, 3 figures after the decimal point. (5) Optional if a vessel is subject to satellite tracking. (6) A fishing trip means a voyage commencing when a vessel intending to fish enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by the Community rules on fisheries and terminating when a vessel leaves that zone. (7) LT, LG: must be specified as decimal figure, 3 figures after the decimal point. (8) Optional if a vessel is subject to satellite tracking. (9) LT, LG: must be specified as decimal figure, 3 figures after the decimal point. (10) Optional if a vessel is subject to satellite tracking. (11) LT, LG: must be specified as decimal figure, 3 figures after the decimal point. (12) Optional if a vessel is subject to satellite tracking. (13) Optional for the receiving vessel. ANNEX VII CLOSED AREA IN NAFO DIVISION 3O In NAFO Division 3O the following area shall be closed to all fishing activity involving bottom contact gear: ANNEX VIII PART I Port State control forms PORT STATE CONTROL FORM  PSC 1 PART A: To be completed by the master of the vessel Name of vessel IMO Number (1) Radio Call Sign Flag State Inmarsat Number Telefax Number Telephone Number E-mail address Port of landing or transhipment Estimated Time of Arrival Date: Time (UTC): Total catch on board Catch to be landed (2) Species (3) Product (4) ICES area of catch Product weight (kg) Species (3) Product (4) ICES area of catch Product weight (kg) PART B: For official use only  to be completed by the Flag State The Flag State of the vessel must respond to the following questions by marking Yes or No Yes No a) The fishing vessel declared to have caught the fish had sufficient quota for the species declared b) The quantities on board have been duly reported and taken into account for the calculation of any catch or effort limitations that may be applicable c) The fishing vessel declared to have caught he fish had authorisation to fish in the area declared d) the presence of the fishing vessel in the area of catch declared has been verified according to VMS data Flag State confirmation I confirm that the above information is complete, true and correct to best of my knowledge and belief. Name and title Date Signature Official Stamp PART C: For official use only  to be completed by the Port State Name of Port State Authorisation given Date Signature Stamp Yes ¦ No ¦ PORT STATE CONTROL FORM  PSC 2 (5) PART A: To be completed by the master of the vessel Name of vessel IMO Number (6) Radio Call Sign Flag State Inmarsat Number Telefax Number Telephone Number E-mail address Port of landing or transhipment Estimated Time of Arrival Date: Time (UTC): Catch information for donor vessels Name of vessel IMO Number (6) Radio Call Sign Flag State Total catch on board Catch to be landed (7) Species (8) Product (9) ICES area of catch Product weight (kg) Species (8) Product (9) ICES area of catch Product weight (kg) PART B: For official use only  to be completed by the Flag State The Flag State of the vessel must respond to the following questions by marking Yes or No Yes No a) The fishing vessel declared to have caught the fish had sufficient quota for the species declared b) The quantities on board have been duly reported and taken into account for the calculation of any catch or effort limitations that may be applicable c) The fishing vessel declared to have caught he fish had authorisation to fish in the area declared d) the presence of the fishing vessel in the area of catch declared has been verified according to VMS data Flag State confirmation I confirm that the above information is complete, true and correct to best of my knowledge and belief. Name and title Date Signature Official Stamp PART C: For official use only  to be completed by the Port State Name of Port State Authorisation given Date Signature Stamp Yes ¦ No ¦ PART II REPORT ON PORT STATE CONTROL INSPECTION (PSC 3) (10) A. INSPECTION REFERENCE Port State Port of landing or transhipment Vessel name Flag State IMO Number (11) Int. Radio call sign Landing/transhipment started Date Time Landing/transhipment ended Date Time B. INSPECTION DETAILS Name of donor vessel IMO Number (11) Radio call sign Flag State B1. Fish landed or transhipped Species (12) Product (13) ICES Area of catch Product weight in kg Diff. (kg) between Product weight and PSC 1 or 2 Diff. ( %) between Product weight and PSC 1 or 2 B2. Information about landings authorised without confirmation from the flag state Name of storage, name of competent authorities, deadline for receiving confirmation. B3. Fish retained on board Species (12) Product (13) ICES Area of catch Product weight in kg Diff. (kg) between Product weight and PSC 1or 2 Diff. ( %) between Product weight and PSC 1or 2 C. RESULTS OF INSPECTION Inspection started Date Time Inspection ended Date Time Observations Infringements Noted (14) Article Cite NEAFC provision(s) violated and summarise pertinent facts Inspectors name Inspectors signature Date and place D. OBSERVATIONS BY THE MASTER I, the undersigned, Master of the vessel ¦hereby confirm that a copy of this report has been delivered to me on this date. My signature does not constitute acceptance of any part of the contents of this report, except my own observations, if any. Signature: ¦ Date : ¦ E. DISTRIBUTION Copy to flag State Copy to NEAFC Secretary (1) Fishing vessels not assigned an IMO (International Maritime Organisation) number shall provide their external registration number. (2) If necessary an additional form or forms shall be used. (3) FAO 3-alpha Species Codes. (4) Product presentations  Appendix to Annex (5) A separate form shall be completed for each donor vessel. (6) Fishing vessels not assigned an IMO number shall provide their external registration number. (7) If necessary an additional form or forms shall be used. (8) FAO 3-alpha Species Codes. (9) Product presentations as set out in Appendix to Annex (10) In case where a vessel has engaged in transhipment operations. A separate form shall be used for each donor vessel. (11) Fishing vessels not assigned an IMO number shall provide their external registration number. (12) FAO 3-alpha Species Codes. (13) Product presentations as set out in the Appendix to this Annex. (14) In case of infringements related to fish caught in the NEAFC Convention Area a reference should be made to the relevant article of the NEAFC Scheme of Control and Enforcement adopted on 17 November 2006. Appendix to Annex VIII Products and packing A. Product form codes Code Product form A Round  Frozen B Round  Frozen (Cooked) C Gutted Head on  Frozen D Gutted Head Off  Frozen E Gutted Head Off  Trimmed  Frozen F Skinless Fillets  Bone in  Frozen G Skinless Fillets  Boneless  Frozen H Skin on Fillets  Bone in  Frozen I Skin on Fillets  Boneless  Frozen J Salted Fish K Pickled Fish L Canned Products M Oil N Meal Produced from Round Fish O Meal Produced from Offal P Other (Specify) B. Type of packing Code Type CRT Cartons BOX Boxes BGS Bags BLC Blocks ANNEX IX PROHIBITION OF DIRECTED FISHING IN CCAMLR AREA Target species Zone Period of prohibition Sharks (all species) Convention Area All year Notothenia rossii FAO 48.1 Antarctic, in the Peninsula Area FAO 48.2 Antarctic, around the South Orkneys FAO 48.3 Antarctic, around South Georgia All year Finfish FAO 48.1 Antarctic (1) FAO 48.2 Antarctic (1) All year Gobionotothen gibberifrons Chaenocephalus aceratus Pseudochaenichthys georgianus Lepidonotothen squamifrons Patagonotothen guntheri Electrona carlsbergi (1) FAO 48.3 All year Dissostichus spp FAO 48.5 Antarctic 1.12.2007 to 30.11.2008 Dissostichus spp FAO 88.3 Antarctic (1) FAO 58.5.1 Antarctic (1) (2) FAO 58.5.2 Antarctic east of 79o20'E and outside the EEZ to the west of 79o20'E (1) FAO 88.2 Antarctic north of 65oS (1) FAO 58.4.4 Antarctic (1) FAO 58.6 Antarctic (1) FAO 58.7 Antarctic (1) All year Lepidonotothen squamifrons FAO 58.4.4 (1) (2) All year All species except Champsocephalus gunnari and Dissostichus eleginoides FAO 58.5.2 Antarctic 1.12.2007 to 30.11.2008 Dissostichus mawsoni FAO 48.4 Antarctic (1) All year (1) Except for scientific research purposes. (2) Excluding waters subject to national jurisdiction (EEZs). ANNEX X CATCH AND BY-CATCH LIMITS FOR NEW AND EXPLORATORY FISHERIES IN THE AREA OF CCAMLR IN 2007/08 Subarea/Division Region Season SSRU Dissotichus spp. Catch Limit (tonnes) By-catch Catch Limit (tonnes) Skates and rays Macrourus spp. Other species 48.6 All Division 1.12.2007 to 30.11.2008 200 T north of 60o S 200 T south of 60o S All division 50 All division 32 All division 20 58.4.1 Whole Division 1.12.2007 to 30.11.2008 Total Subarea 600 All Division: 50 All Division: 96 All Division: 20 58.4.2 Whole Division 1.12.2007 to 30.11.2008 Total Subarea 780 All Division: 50 All Division: 124 All Division: 20 58.4.3a) All Division outside Areas of National Jurisdiction 1.05.2008 to 31.08.2008 N/A 250 All Division: 50 All Division: 26 All Division: 20 58.4.3b) All Division outside Areas of National Jurisdiction 1.05.2008 to 31.08.2008 N/A 150 North of 60o All Division: 50 All Division: 80 All Division: 20 88.1 All Subarea 1.12.2007 to 31.08.2008 All Subareas 2 660 133 426 20 88.2 South of 65o S 1.12.2007 to 31.08.2008 Total Subarea 547 (1) 50 (1) 88 (1) 20 (1) Rules for catch limits for by-catch species per SSRU, applicable within total by-catch limits per Subarea:  Skates and rays: 5 % of the catch limit for Dissostichus spp. or 50 tonnes, whichever is greatest  Macrourus spp.: 16 % of the catch limit for Dissostichus spp.  Other species: 20 tonnes per SSRU. ANNEX XI NOTIFICATION OF INTENT TO PART ICIPATE IN A FISHERY FOR EUPHAUSIA SUPERBA ANNEX XII PART I SEAFO transhipment declaration TRANSHIPMENT DECLARATION (1) General rule In the case of transhipment, the master of the fishing vessel shall enter the quantities on the transhipment declaration. A copy of the transhipment declaration shall be handed to the master of the recipient vessel. (2) Procedure for completion (a) Entries on transhipment declaration shall be legible and indelible. (b) No entry on the transhipment declaration may be erased or altered. If a mistake is made, the incorrect entry shall be struck out with a line and followed by a new entry initialled by the master or his agent. (c) One transhipment declaration should be completed for each transhipment operations. (d) Each page of the transhipment declaration shall be signed by the master. (3) Responsibilities of the master in respect of the landing declaration and the transhipment declaration The master of the vessel shall certify with his initials and signature that the estimated quantities entered on the transhipment declaration are reasonable. The copies of the transhipment declaration must be kept for one year. (4) Information to be provided The estimates of the quantities trans-shipped are to be indicated on the SEAFO transhipment declaration form, as specified in the footnotes to this form, for each species, and in respect of a particular voyage (5) Procedure of transmission (a) In the case of transhipment to a vessel flying the flag of a Contracting Party State or registered in a Contracting Party, the first copy of the transhipment declaration shall be handed over to the master of the recipient vessel. The original shall be handed over or dispatched, as the case may be, to the authorities of the Contracting Party whose flag the vessel is flying or in which it is registered, within 48 hours of completion of landing or on arrival in port. (b) In the case of transhipment to a vessel flying the flag of a non-Contracting party, the original document shall be handed over or sent, as the case may be, as soon as possible to the Contracting Party whose flag the fishing vessel is flying or in which it is registered. (c) In cases where it is impossible for the master to dispatch the original of the transhipment declarations to the authorities of the Contracting Party whose flag the vessel is flying or in which it is registered within the time limits specified, the information required in respect of the declaration shall be transmitted by radio or by other means to the authorities concerned. The information shall be transmitted via the radio stations usually used, preceded by the name, the call sing and external identification of the vessel, and the name of its master. In cases where it is not possible for the message to be transmitted by the vessel, it may be transmitted on the vessel's behalf by another vessel or by any other method. The master shall ensure that information transmitted to radio stations is passed on in writing to the relevant authorities. PART II Guidelines for Design and Deployment of Tori Lines 1. These guidelines are designed to assist in the preparation and implementation of tori line regulations for longline fishing vessels. While these guidelines are relatively explicit, improvement in tori line effectiveness through experimentation is encouraged. The guidelines take into account environmental and operational variables such as weather conditions, setting speed and ship size, all of which influence tori line performance and design in protecting baits from birds. Tori line design and use may change to take account of these variables provided that line performance is not compromised. Ongoing improvement in tori line design is envisaged and consequently review of these guidelines should be undertaken in the future. 2. Tori Line Design 2.1. It is recommended that a tori line 150 m in length be used. The diameter of the section of the line in the water may be greater than that of the line above water. This increases drag and hence reduces the need for greater line length and takes account of setting speeds and length of time taken for baits to sink. The section above water should be a string fine line (e.g. about 3 mm diameter) of a conspicuous colour such as red or orange. 2.2. The above water section of the line should be sufficiently light that its movement is unpredictable to avoid habituation by birds and sufficiently heavy to avoid deflection of the line by wind. 2.3. The line is best attached to the vessel with a robust barrel swivel to reduce tangling of the line. 2.4. The streamers should be made of material that is conspicuous and produces an unpredictable lively action (e.g. strong fine line sheathed in red polyurethane tubing) suspended from a robust three-way swivel (that again reduces tangles) attached to the tori line, and should hang just clear of the water. 2.5. There should be a maximum of 5-7 m between each streamer. Ideally each streamer should be paired. 2.6. Each streamer pair should be detachable by means of a clip so that line stowage is more efficient. 2.7. The number of streamers should be adjusted for the setting speed of the vessel, with more streamers necessary at slower setting speeds. Three pairs are appropriate for a setting speed of 10 knots. 3. Deployment of Tori Lines 3.1. The line should be suspended from a pole affixed to the vessel. The tori pole should be set as high as possible so that the line protects bait a good distance astern of the vessel and will not tangle with the fishing gear. Grater pole height provides greater bait protection. For example, a height of around 6 m above the water line can give about 100 m of bait protection. 3.2. The tori line should be set so that streamers pass over baited hooks in the water. 3.3. Deployment of multiple tori lines is encouraged to provide even greater protections of baits from birds. 3.4. Because there is the potential for line breakage and tangling, spare tori lines should be carried on board to replace damaged lines and to ensure fishing operations can continue uninterrupted. 3.5. When fishers use a bait casting machine (BCM) they must ensure co-ordination of the tori line and machine by: a) ensuring the BCM throws directly under the tori line protection and; b) when using a BCM that allows throwing to port and starboard, ensure that two tori lines are used. 3.6. Fishers are encouraged to install manual, electric of hydraulic winches to improve ease of deployment and retrieval of tori lines. ANNEX XIII Vessels engaged in illegal, unreported and unregulated fisheries in the North Atlantic 1. The Commission shall without delay inform Member States of vessels flying flags of non-contracting Parties to the Convention on Future Multilateral Co-operation in North-East Atlantic Fisheries (hereinafter referred to as the Convention) that have been sighted engaging in fishing activities in the NEAFC Convention Area and placed by the North-East Atlantic Fisheries Commission (NEAFC) on a provisional list of vessels that are being presumed to be undermining the Recommendations established under the Convention. The following measures shall apply to these vessels: (a) vessels that enter ports are not authorised to land or tranship therein and shall be inspected by the competent authorities. Such inspections shall include the vessel's documents, log books, fishing gear, catch onboard and any other matter relating to the vessel's activities in the Convention Area. Information on the result of the inspections shall immediately be transmitted to the Commission; (b) fishing vessels, support vessels, refuel vessels, mother-ships and cargo vessels flying the flag of a Member State shall not in any way assist the vessels or participate in any transhipment or joint fishing operations with the vessels; (c) the vessels shall not be supplied in ports with provisions, fuel or other services. 2. In addition to the measures referred to in point 1, the following measures shall apply to vessels that have been placed by NEAFC on the list of vessels that have been confirmed as having engaged in illegal, unreported and unregulated fisheries (IUU vessels): (a) IUU vessels shall be prohibited from entering a Community port; (b) IUU vessels shall not be authorised to fish in Community waters and be prohibited from being chartered; (c) imports of fish coming from IUU vessels shall be prohibited; (d) Member States shall refuse the granting of their flag to IUU vessels and encourage importers, transporters and other sectors concerned to refrain from negotiating and from transhipping of fish caught by such vessels. 3. The vessels referred to in point 2 as well as the vessels placed on the IUU list established by the Northwest Atlantic Fisheries Organisation (NAFO) are listed in the Appendix to this Annex. 4. The Commission shall amend the list of IUU vessels to be in accordance with the NEAFC and NAFO IUU lists as soon as NEAFC adopts a new IUU list. Appendix to Annex XIII List of vessels with the following IMO numbers that have been confirmed by NEAFC and NAFO as having engaged in illegal, unreported and unregulated fisheries IMO (1) ship identification number Vessel's name (2) Flag State (2) 7 612 321 AVIOR Georgia 8 522 030 CARMEN Ex Georgia 7 700 104 CEFEY Russia 8 422 852 DOLPHIN Russia 8 522 119 EVA Ex Georgia 7 321 374 ENXEMBRE Panama 6 719 419 GORILERO Panama 7 332 218 IANNIS I Panama 8 028 424 CLIFF Cambodia 8 422 838 ISABELLA Ex Georgia 8 522 042 JUANITA Ex Georgia 6 614 700 KABOU Guinea Conakry 7 385 174 MURTOSA Togo 8 326 319 PAVLOVSK Russia 8 914 221 POLESTAR Panama 8 522 169 ROSITA Ex Georgia 8 421 937 NICOLAY CHUDOTVORETS Russia 7 347 407 SUNNY JANE 8 606 836 ULLA Ex Georgia 7 436 533 MARLIN Georgia (1) International Maritime Organisation (2) Any changes of names and flags and additional information on the vessels are available on the NEAFC website: www.neafc.org ANNEX XIV RESOLUTION GFCM 31/2007/2 ESTABLISHMENT OF GEOGRAPHICAL SUB-AREAS IN THE GFCM AREA The General Fisheries Commission for the Mediterranean (GFCM), RECOGNIZING the need to compile data, monitor fisheries and assess fisheries resources in a geo-referenced manner. RECALLING the efforts made by Scientific Advisory Committee (SAC) and its Sub-Committees to identify appropriate boundaries for sub-areas in the GFCM area (FAO area 37); CONSIDERING the decision made by the Commission at its 26th Session (2001) to establish Geographical Sub-Areas (GSAs) in the GFCM area; CONSIDERING the advice emanating from the ninth session of SAC; ESTABLISHES: 1. Geographical Sub-Areas in the GFCM area as shown in Annexes 1, 2 and 3. ANNEX 1 Map of GFCM Geographical Sub-Areas (GSAs) ANNEX 2 TABLE OF GFCM GEOGRAPHICAL SUB-AREAS (GSAS) FAO SUBAREA FAO STATISTICS DIVISIONS GSAs (SAC 9th Session) GSAs (2007) WESTERN 1.1 BALEARIC 1.1.a waters surrounding Balearic Islands 5 Balearic Island 1.1.b waters off Spanish continental coast 6 Northern Spain 1.1.c waters off Algeria 4 Algeria 1.1.d Alboran sea 1 Northern Alboran Sea 2 Alboran Island 3 Southern Alboran Sea 1.2 GULF OF LIONS 1.2.e Gulf of Lions 7 Gulf of Lions 1.2.f waters off Cote dAzur 7 Gulf of Lions 1.3 SARDINIA 1.3.g waters surrounding Corsica 8 Corsica Island 1.3.h waters surrounding Sardinia 11 Sardinia 1.3.i waters off north Sicily 10 South and Central Tirrenian Sea 1.3.j wafers off Italian continental shelf 9 Ligurian and North Tirrenian Sea 10 South Tirrenian Sea 1.3.k waters northern Tunisia 12 Northern Tunisia CENTRAL 2.1 ADRIATIC 2.1.a northern and central Adriatic 17 Northern Adriatic 2.1.b south Adriatic 18 Southern Adriatic Sea 2.2 IONIAN 2.2.c waters off southeast Italy 19 Western Ionian Sea 2.2.d waters off western Greek 20 Eastern Ionian Sea 2.2.e waters off Sicily and Malta 15 Malta Island 16 South of Sicily 2.2.f Gulf of Gabes and Hamamet 13 Gulf of Hamamet 14 Gulf of Gabes 2.2.g waters off Libya 21 Southern Ionian Sea EASTERN 3.1 AEGEAN 3.1.a Aegean Sea 22 Aegean Sea 3.1.b waters surrounding Crete 23 Crete Island 3.2 LEVANT 3.2.c waters surrounding Cyprus 25 Cyprus Island 3.2.d waters off southern Turkey coast 24 North Levant 3.2.e southeast Levant 27 Levant 3.2.f waters off Egypt 26 South Levant BLACK SEA 4.1 MARMARA 4.1 Marmara Sea 28 Marmara Sea 4.2 BLACK SEA 4.2 Black Sea 29 Black Sea 4.3 AZOV SEA 4.3 Azov Sea 30 Azov Sea ANNEX 3 Geographical coordinates for GFCM Geographical Sub-Area (GSAs) GSAs LIMITS 1 Coast Line 36 ° N 5 ° 36 ² W 36 ° N 3 ° 20' W 36 ° 05' N 3 ° 20' W 36 ° 05' N 2 ° 40' W 36 ° N 2 ° 40' W 36 ° N 1 ° 30' W 36 ° 30' N 1 ° 30' W 36 ° 30' N 1 ° W 37 ° 36' N 1 ° W 2 36 ° 05' N 3 ° 20' W 36 ° 05' N 2 ° 40' W 35 ° 45' N 3 ° 20' W 35 ° 45' N 3 ° 40' W 3 Coast Line 36 ° N 5 ° 36' W 35 ° 49' N 5 ° 36' W 36 ° N 3 ° 20' W 35 ° 45' N 3 ° 20' W 35 ° 45' N 2 ° 40' W 36 ° N 2 ° 40' W 36 ° N 1 ° 13' W Morocco-Algeria border 4 Coast Line 36 ° N 1 ° 13' W 36 ° N 1 ° 30' W 36 ° 30' N 1 ° 30' W 36 ° 30' N 1 ° W 37 ° N 1 ° W 37 ° N 0 ° 30' E 38 ° N 0 ° 30' E 38 ° N 8 ° 30' E Algeria-Tunisia border Morocco-Algeria border 5 38 ° N 0 ° 30' E 39 ° 30' N 0 ° 30' E 39 ° 30' N 1 ° 30' W 40 ° N 1 ° 30' E 40 ° N 2 ° E 40 ° 30' N 2 ° E 40 ° 30' N6 ° E 38 ° N 6 ° E 6 Coast Line 37 ° 36' N 1 ° W 37 ° N 1 ° W 37 ° N 0 ° 30' E 39 ° 30' N 0 ° 30' E 39 ° 30' N 1 ° 30' W 40 ° N 1 ° 30' E 40 ° N 2 ° E 40 ° 30' N 2 ° E 40 ° 30' N 6 ° E 42 ° 30' N 6 ° E 42 ° 30' N 3 ° 09' E 7 Coast line 42 ° 30' N 3 ° 09' E 42 ° 30' N 6 ° E 42 ° 30' N 7 ° 30' E France-Italy border 8 42 ° 30' N 6 ° E 42 ° 30' N 7 ° 30' E 43 ° 15' N 7 ° 30' E 43 ° 15' N 9 ° 45' E 41 ° 18' N 9 ° 45' E 41 ° 18' N 6 ° E 9 Coast line France-Italy border 43 ° 15' N 7 ° 30' E 43 ° 15' N 9 ° 45' E 41 ° 18' N 9 ° 45' E 41 ° 18 N 13 ° E 10 Coast line (including North Sicily) 41 ° 18' N 13 ° E 41 ° 18' N 11 ° E 38 ° N 11 ° E 38 ° N 12 ° 30' E 11 41 ° 18' N 6 ° E 41 ° 18' N 11 ° E 38 ° 30' N 11 ° E 38 ° 30' N 8 ° 30' E 38 ° N 8 ° 30' E 38 ° N 6 ° E 12 Coast line Algeria-Tunisia border 38 ° N 8 ° 30' E 38 ° 30' N 8 ° 30' E 38 ° 30' N 11 ° E 38 ° N 11 ° E 37 ° N 12 ° E 37 ° N 11 ° 04' E 13 Coast line 37 ° N 11 ° 04' E 37 ° N 12 ° E 35 ° N 13 ° 30' E 35 ° N 11 ° E 14 Coast line 35 ° N 11 ° E 35 ° N 15 ° 18' E Tunisia-Libya border 15 36 ° 30' N 13 ° 30' E 35 ° N 13 ° 30' E 35 ° N 15 °18' E 36 ° 30' N 15 ° 18' E 16 Coast line 38 ° N 12 ° 30' E 38 ° N 11 ° E 37 ° N 12 ° E 35 ° N 13 ° 30' E 36 ° 30' N 13 ° 30' E 36 ° 30' N 15 ° 18' E 37 ° N 15 ° 18' E 17 Coast line 41 ° 55' N 15 ° 08' E Croatia-Montenegro border 18 Coast line (both sides) 41 ° 55' N 15 ° 08' E 40 ° 04' N 18 ° 29' E Croatia-Montenegro border Albania-Greece border 19 Coast line (including East Sicily) 40 ° 04' N 18 ° 29' E 37 ° N 15 ° 18' E 35 ° N 15 ° 18' E 35 ° N 19 ° 10' E 39 ° 58' N 19 ° 10' E 20 Coast line Albania-Greece border 39 ° 58' N 19 ° 10' E 35 ° N 19 ° 10' E 35 ° N 23 ° E 36 ° 30' N 23 ° E 21 Coast line Tunisia-Libya border 35 ° N 15 ° 18' E 35 ° N 23 ° E 34 ° N 23 ° E 34 ° N 25 ° 09 'E Libya-Egypt border 22 Coast line 36 ° 30' N 23 ° E 36 ° N 23 ° E 36 ° N 26 ° 30' E 34 ° N 26 ° 30' E 34 ° N 29 ° E 36 ° 43' N 29 ° E 23 36 °N 23 ° E 36 ° N 26 ° 30' E 34 ° N 26 ° 30' E 34 ° N 23 ° E 24 Coast line 36 ° 43' N 29 ° E 34 ° N 29 ° E 34 ° N 32 ° E 35 ° 47' N 32 ° E 35 ° 47' N 35 ° E Turkey-Syria border 25 35 ° 47' N 32 ° E 34 ° N 32 ° E 34 ° N 35 ° E 35 ° 47' N 35 ° E 26 Coast line Libya-Egypt border 34 ° N 25 ° 09' E 34 ° N 34 ° 13' E Egypt-Gaza Strip border 27 Coast line Egypt-Gaza Strip border 34 ° N 34 ° 13' E 34 ° N 35 ° E 35 ° 47' N 35 ° E Turkey-Syria border 28 29 30